 



Exhibit 10(7)
ACTION TO AMEND AND MERGE
THE AMERADA HESS CORPORATION EMPLOYEES’ SAVINGS AND STOCK
BONUS PLAN AND
THE AMERADA HESS CORPORATION SAVINGS AND STOCK BONUS PLAN FOR
RETAIL OPERATIONS EMPLOYEES
     WHEREAS, the Hess Corporation maintains the Amerada Hess Corporation
Employees’ Savings and Stock Bonus Plan, as restated effective July 1, 2002,
(the “Corporate Savings Plan”) and the Amerada Hess Corporation Savings and
Stock Bonus Plan for Retail Operations Employees, as restated effective
March 15, 2002, (the “Retail Savings Plan”); and
     WHEREAS, Section 12.1B of the Corporate Savings Plan and the Retail Savings
Plan provides that the Senior Vice President, Human Resources (“SVP HR”) may
approve any written amendment that is reasonably expected, when aggregated with
any other amendments approved on the same date, to have an annual financial
impact on the Hess Corporation of $500,000 or less; and
     WHEREAS, the SVP HR, acting on behalf of the Hess Corporation, desires to
amend the Corporate Savings Plan and the Retail Savings Plan for the purposes
of: (1) merging the Retail Savings Plan into the Corporate Savings Plan and
transferring the assets and liabilities of the Retail Savings Plan into the
Corporate Savings Plan effective October 1, 2006; (2) providing that the
contribution formula under the merged savings plan for compensation earned
following such plan merger shall be the same as the Corporate Savings Plan prior
to the merger; such merger not being intended to and shall not constitute a
termination of the Retail Savings Plan or the Corporate Savings Plan for
purposes of the Code and ERISA; (3) changing the plan investments from those
currently available to those selected from time to time by the Pension Plan
Investment Committee of the plans; (4) allowing participants to divest and
reinvest account balances in Hess Corporation common stock beginning October 2,
2006, (5) implementing administrative changes with respect to plan governance
matters including authorizing the CEO to appoint the Employee Benefit Plans
Committee, the plan’s administrative fiduciary, and the Pension Plan Investment
Committee, the plan’s investment fiduciary, and clarifying the authority and
responsibilities these committees, providing indemnification of fiduciaries, and
other changes; and (6) making certain other minor and clarifying changes
including changes taking into account the Economic Growth and Tax Relief
Reconciliation Act of 2001, the Pension Protection Act of 2006; and
     WHEREAS, the amendments described in the preceding paragraph have been
determined to have an annual financial impact on the Hess Corporation of
$500,000 or less;
     NOW, THEREFORE, by this Action by the SVP HR, the Corporate Savings Plan
and the Retail Savings Plan are hereby merged, amended and restated effective
October 1, 2006, substantially in the form attached hereto.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned SVP HR, in accordance with the
authority granted to him pursuant to Section 12.1B of the Corporate Savings Plan
and the Retail Savings Plan, hereby adopts the foregoing amendments on this 27
day of September 2006.
Senior Vice President, Human Resources
Hess Corporation

     
By: /s/ Brian J. Bohling
 
(Signature)
     
Brian J. Bohling
 
(Name — type or print)
   

 



--------------------------------------------------------------------------------



 



HESS CORPORATION
EMPLOYEES’ SAVINGS PLAN
Amended and Restated as of October 1, 2006

1



--------------------------------------------------------------------------------



 



     WHEREAS, the HESS CORPORATION as Principal Company established the AMERADA
HESS CORPORATION EMPLOYEES’ SAVINGS AND STOCK BONUS PLAN (the “Plan”) effective
February 1, 1972; and
     WHEREAS, Section 12.1 of the Plan provides for the amendment thereof by the
Principal Company; and
     WHEREAS, the Plan has been amended from time to time in accordance with
Section 12.1;
     WHEREAS, the Employee Benefit Plans Committee of the Principal Company has
authorized the restatement of the Plan to incorporate all prior amendments;
     WHEREAS, the Hess Corporation established the Amerada Hess Corporation
Savings and Stock Bonus Plan for Retail Operations Employees effective
January 1, 1998; and
     WHEREAS, the Principal Company has also amended the Plan to change the Plan
name, to merge the Amerada Hess Corporation Savings and Stock Bonus Plan for
Retail Operations Employees into this Plan, to make certain other amendments and
to restate the Plan;
     NOW, THEREFORE, the Principal Company does hereby amend and restate the
HESS CORPORATION EMPLOYEES’ SAVINGS PLAN, effective October 1, 2006, as set
forth herein. The terms of this Plan applicable to a Member shall be the terms
of this Plan as in existence on the date such Member terminated employment with
a Participating Company, except as expressly amended retroactively by any
amendment or restatement.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE   TITLE   PAGE   1    
Definitions
    1     2    
Eligibility and Membership
    15     3    
Member Contributions
    21     4    
Company Contributions
    22     5    
Investment of Contributions
    26     6    
Members’ Investment Directions
    29     7    
Vesting of Company Contributions
    31     8    
In-Service Withdrawals and Loans
    32     9    
Termination of Employment and Termination of Membership
    38     10    
Forfeitures
    41     11    
Administration of the Plan
    43     12    
Amendment of the Plan
    52     13    
Termination of Participation by a Company and Termination of the Plan
    53     14    
Adoption of the Plan by Participating Companies
    56     15    
Plan Investments
    57     16    
General Provisions Governing Payment of Benefits
    60     17    
Miscellaneous Provisions
    68     18    
Top-Heavy Provisions
    71     19    
Cash or Deferred Arrangement
    76     20    
Rollover Amounts from Other Plans
    80     21    
Pick Kwik Plan Accounts
    81     22    
Coordination With Retail Operations Plan
    87     23    
Coordination With HOVENSA Plan
    89     24    
Merit Plan Accounts
    91     25    
Triton Plan Accounts
    96     26    
Minimum Distribution Requirements
    98     27    
Amendment of the Plan for EGTRRA
    103  

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     When used in this instrument, the following words and phrases shall have
the meanings hereinafter stated unless a different meaning is plainly required
by the context:
     1.1 Acquired Employee: “Acquired Employee” shall mean a Member who is a
former employee of Phillips Petroleum Company or of any of its subsidiaries and
who became an Employee of the Principal Company on July 1, 1988, pursuant to an
agreement dated as of April 1, 1988 between the Principal Company and Phillips
66 Natural Gas Company relating to the sale of such company’s 50% interest in
the Tioga Gas Gathering System and Tioga Plant to the Principal Company and an
agreement dated as of April 1,1988 between the Principal Company and Phillips
Investment Company relating to the sale by such company of 50% of the
outstanding capital stock of Solar Gas, Inc. to the Principal Company.
     1.2 Acquired Merit Employee: “Acquired Merit Employee” shall mean a Member
who is a former employee of Merit Oil Corporation, who became an Employee of a
Company in connection with the merger of the Meadville Corporation into the
Principal Company in accordance with the terms of an agreement between said
companies executed in 2000, and who was an Employee on January 1, 2001.
     1.3 Acquired Pick Kwik Employee: “Acquired Pick Kwik Employee” shall mean a
Member who is a former employee of Pick Kwik Corporation, who became an Employee
of a Company in connection with the acquisition of that corporation by the
Principal Company from Pick Kwik Holdings Incorporated in accordance with the
terms of an agreement between said companies executed in 1997, and who either
was a Member of the Plan on December 31, 1997, or was an Employee on
January 1,1998.
     1.4 Acquired Transco Employee: “Acquired Transco Employee” shall mean a
Member who is a former employee of Transco Energy Company or of any of its
subsidiaries and who became an Employee of the Principal Company in connection
with the acquisition by the Principal Company from TXP Operating Company, a
Texas Limited Partnership, of certain oil and gas producing and developing
properties located in the Gulf of Mexico offshore Louisiana and Texas and
related shore based facilities in accordance with the terms of an agreement
between said companies executed in 1989.
     1.5 Acquired Triton Employee: “Acquired Triton Employee” shall mean a
Member who is a former employee of Triton Energy Limited (or an affiliate), who
became an Employee of a Company in connection with the acquisition of that
corporation by the Principal Company and who was an Employee on January 1, 2003.
     1.6 Administrator: “Administrator” of the Plan shall mean the Committee.


1



--------------------------------------------------------------------------------



 



     1.7 Affiliated Company: “Affiliated Company” shall mean the Principal
Company and any corporation which is a member of a controlled group of
corporations (as defined in Section 414(b) of the Code) which includes the
Principal Company; any trade or business (whether or not incorporated) which is
under common control (as defined in Section 414(c) of the Code) with the
Principal Company; any organization (whether or not incorporated) which is a
member of an affiliated service group (as defined in Section 414(m) of the Code)
which includes the Principal Company; and any other entity required to be
aggregated with the Principal Company pursuant to regulations under Section
414(o) of the Code.
     1.8 Associated Company: “Associated Company” shall mean OASIS OIL COMPANY
OF LIBYA, INC., and any other corporation affiliated with a Company which is
designated by the Committee as an “Associated Company.”
     1.9 Beneficiary: “Beneficiary” shall mean a person or persons designated in
writing as such by a Member on a form prescribed by and filed with the
Committee.
          A designation of a Beneficiary other than a Member’s Spouse shall not
be effective unless (i) the Spouse of the Member consents in writing to such
designation and the Spouse’s consent acknowledges the effect of such designation
and is witnessed by the Committee or a notary public, or (ii) it is established
to the satisfaction of the Committee that the consent required by clause (i) may
not be obtained because there is no Spouse, because the Spouse cannot be
located, or because of such other circumstances as may be prescribed by
regulations. The consent specified shall be effective only with respect to such
Spouse.
          If a Member shall fail to designate a Beneficiary, if the designation
is ineffective due to lack of spousal consent or if no designated Beneficiary
shall be living when a payment to a Beneficiary is required to be made, the
payment shall be made to the person or persons in the first of the following
classes of successive preference beneficiaries then living:
     The Member’s:      (1) Surviving Spouse,
(2) Children, equally,
(3) Parents, equally,
(4)Brothers and sisters, equally.
          If none of the above-described persons shall then be living, the
payment shall be made to the Member’s estate. For the purposes of this Section,
the term surviving Spouse shall mean the individual to whom the Member was
legally married on the date of the Member’s death, or a former spouse described
in Section 1.51.

2



--------------------------------------------------------------------------------



 



     1.10 Board of Directors: “Board of Directors” shall mean the Board of
Directors of the Principal Company.
     1.11 Break in Service: “Break in Service” shall mean the applicable
12-consecutive-month period which is used to determine Service, commencing on or
after January 1, 1976, during which a Member shall not have completed more than
500 hours of Service. An unpaid leave of absence that qualifies under the Family
and Medical Leave Act of 1993 and the regulations thereunder, shall not be
deemed to be a Break in Service, but no credit for service shall be given for
such leave of absence for any of the other purposes of the Plan. The period of
military service of a Member who is reemployed by a Company in accordance with
the Uniformed Services Employment and Reemployment Rights Act of 1994 and the
regulations thereunder, shall not be deemed to be a Break in Service.
Notwithstanding the foregoing, for Breaks in Service beginning prior to
October 1, 2006, a Break in Service for a Member who was a member of the Retail
Operations Plan on the date such Break in Service commenced shall be determined
in accordance with the terms of the Retail Operations Plan as in existence on
the date such Break in Service began.
     1.12 Business Day: “Business Day” shall mean a day when the New York Stock
Exchange is open for business.
     1.13 Code: “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
     1.14 Committee: “Committee” shall mean the Hess Corporation Employee
Benefit Plans Committee, as appointed by the CEO of the Principal Company.
     1.15 Company: “Company” shall mean the Hess Corporation (prior to May 3,
2006, known as the Amerada Hess Corporation), any Participating Company, any
Prior Company, and any Successor Company.
     1.16 Compensation: “Compensation” shall mean the actual salary or wages
received by a Member from a Company for personal services, determined as
follows:
          A. Compensation shall include:
               1. Overtime.
               2. Bonuses, except those granted on an ad hoc basis.
               3. Incentive compensation, except amounts based on commodity
trading activities.
               4. Commissions.
               5. Holidays (other than those falling during periods in which the
Member is receiving no other Compensation).

3



--------------------------------------------------------------------------------



 



               6. Vacation (including vacation allowance on termination or
retirement).
               7. Bereavement pay.
               8. Jury duty and witness pay.
               9. Salary or wages and sick and injury benefits received in any
period during which a Member shall be entitled to full-pay sick and injury
benefits, including amounts offset by payments such as Workers’ Compensation
benefits or accident and sickness benefits.
               10. Allowance for Military Reserve training (limited to two
calendar weeks a year) and full-pay benefits for Military Leave of Absence while
on active service.
               11. Premium pay for overseas service under letter agreements
effective before July 1, 1998.
          B. Compensation shall not include:
               1. Contributions to any employee benefit deferred compensation
plan, including awards made under plans such as the Hess Corporation Executive
Long-Term Incentive Compensation and Stock Ownership Plan and the Amerada Hess
Corporation 1995 Long-term Incentive Plan or their successors.
               2. Housing allowances.
               3. Moving expenses.
               4. Educational assistance benefits.
               5. Severance pay.
               6. Payments of premiums for life insurance or medical insurance.
               7. Meal allowance.
               8. Premium pay for overseas service under letter agreements
effective on or after July 1,1998.
          C. Any other additional payments shall be determined to be includible
or excludible by the Committee on a basis uniformly and consistently applied to
all Employees. In the case of the simultaneous employment of a Member by more
than one Company, the total Compensation received by such Member from all
Companies shall be deemed his Compensation for purposes of the Plan. Actual
salary or wages received by a Member from a Company for personal services shall
be deemed to include any amounts contributed to this Plan as Elective Deferrals
and any amounts contributed to a cafeteria plan by a Company pursuant to a
salary or wage reduction election made by a Member. For this purpose, a
cafeteria plan shall mean a plan described in Section 125 of the Code.
          D. In addition to other applicable limitations which may be set forth
in the Plan and notwithstanding any other contrary provision of the Plan,
Compensation taken into account under the

4



--------------------------------------------------------------------------------



 



Plan shall not exceed $200,000, adjusted for changes in the cost of living as
provided in Section 415(d) of the Code, for the purpose of calculating a Plan
Member’s accrued benefit (including the right to any optional benefit provided
under the Plan) for any Plan Year commencing after December 31,1988, and ending
prior to January 1, 1994. However, the accrued benefit determined in accordance
with this provision shall not be less than the accrued benefit determined on
December 31, 1988 without regard to this provision.
          E. In addition to other applicable limitations set forth in the Plan,
and notwithstanding any other provision of the Plan to the contrary, for Plan
Years beginning on or after January 1, 1994, the annual Compensation of each
Employee taken into account under the Plan shall not exceed the OBRA ‘93 annual
compensation limit. The OBRA ‘93 annual compensation limit is $150,000, as
adjusted by the Commissioner of Internal Revenue for increases in the cost of
living in accordance with Section 401(a)(17)(B) of the Code. The cost-of-living
adjustment in effect for a calendar year applies to any period, not exceeding
12 months, over which Compensation is determined (determination period)
beginning in such calendar year. If a determination period consists of fewer
than 12 months, the OBRA ‘93 annual compensation limit will be multiplied by a
fraction, the numerator of which is the number of months in the determination
period, and the denominator of which is 12. For the purposes of this
Paragraph E, compensation paid by HOVENSA shall be deemed to have been paid by a
Company.
          For plan years beginning on or after January 1, 1994, any reference in
this Plan to the limitation under Section 401(a)(17) of the Code shall mean the
OBRA ‘93 annual compensation limit set forth in this provision.
          If Compensation for any prior determination period is taken into
account in determining an employee’s benefits accruing in the current plan year,
the Compensation for that prior determination period is subject to the OBRA ‘93
annual compensation limit in effect for that prior determination period. For
this purpose, for determination periods beginning before the first day of the
first plan year beginning on or after January 1, 1994, the OBRA ‘93 annual
compensation limit is $150,000.
          F. Compensation, when spelled without an initial capital throughout
the Plan, shall mean the participant’s compensation from a Company within the
meaning of Code Section 415(c)(3).
          G. For limitation years beginning on and after January 1, 2001, for
purposes of applying the limitations described in Sections 1.19, 1.21, 1.26, 4.4
B, 4.5 B, 18.2 A 1, 18.2 C 2, 18.3 B, 18.4 and 19.5 of the Plan, compensation
paid or made available during such limitation years shall include elective
amounts that are not includible in the gross income of the employee by reason of
section 132(f)(4). This Section G shall also apply to the definition of
Compensation for purposes of Section 1.16 of the Plan for Plan Years beginning
on and after January 1, 2001.

5



--------------------------------------------------------------------------------



 



     1.17 Deemed 125 Compensation: “Deemed 125 Compensation” shall mean, in
accordance with Internal Revenue Service Revenue Ruling 2002-27, 2002-20 I.R.B.
925, any amounts not available to an Employee in cash in lieu of group health
coverage because an Employee is unable to certify that he or she has other
health coverage. An amount shall be treated as Deemed 125 Compensation only if a
Company does not request or collect information regarding the Employee’s other
health coverage as part of the enrollment process for the health plan. For
limitation years beginning on and after January 1, 1998, for purposes of
applying the limitations described in Sections 1.16, 1.19, 1.21, 1.26, 4.4B,
4.5B, 18.2 A 1, 18.2 C 1, 18.3 B, 18.4 and 19.3 of the Plan, compensation paid
or made available during such limitation years shall include elective amounts
that are not includible in the gross income of the employee by reason of
constituting Deemed 125 Compensation.
     1.18 Effective Date: “Effective Date” of the Plan shall mean February 1,
1972.
     1.19 Elective Deferrals: “Elective Deferrals” shall mean any Company
contributions made to the Plan at the election of the Member, in lieu of cash
compensation, and shall include contributions made pursuant to a salary
reduction agreement or other deferral mechanism. With respect to any taxable
year, a Member’s Elective Deferral is the sum of all employer contributions made
on behalf of such Member pursuant to an election to defer under any qualified
cash or deferred arrangement (“CODA”) as described in Section 401 (k) of the
Code, any simplified employee pension cash or deferred arrangement as described
in Section 402(h)(1)(B) of the Code, any eligible deferred compensation plan
under Section 457 of the Code, any plan as described under Section 501(c)(18) of
the Code, and any employer contributions made on behalf of a Member for the
purchase of any annuity contract under Section 403(b) of the Code pursuant to a
salary reduction agreement. Elective Deferrals shall not include any deferrals
properly distributed as excess annual additions. A Member shall at all times be
fully vested in his Elective Deferrals.
     1.20 Eligible Member: “Eligible Member” shall mean any Employee who is
eligible to make an Elective Deferral or to receive a Matching Contribution. If
an Elective Deferral is required as a condition of participation in the Plan,
any Employee who would be a Member of the Plan if such Employee made such a
deferral shall be treated as an Eligible Member on behalf of whom no Elective
Deferrals are made.
     1.21 Employee: “Employee” shall mean any person who is employed by a
Company (other than AMERADA HESS CANADA LTD., prior to the date of the sale of
that Company by the Principal Company on April 29, 1996), provided that (1) for
periods prior to October 1, 2006, “Employee” shall not include any person who is
employed in a Company-operated gasoline station or convenience store

6



--------------------------------------------------------------------------------



 



other than as a manager and (2) “Employee” shall not include any person who is a
participant in any other funded employee pension benefit plan to which a Company
makes or is obligated to make contributions on his behalf for the accrual of
current benefits (other than contributions under the HESS CORPORATION EMPLOYEES’
PENSION PLAN and under Social Security or any other governmental pension plan).
     The term “Employee” shall also include any leased employee deemed to be an
employee of any Company as provided in Sections 414(n) or (o) of the Code.
     The term “leased employee” means any person (other than an Employee of the
Company) who pursuant to an agreement between the Company and any other person
(leasing organization) has performed services for the Company (or for the
Company and related persons determined in accordance with Section 414(n)(6) of
the Code) on a substantially full-time basis for a period of at least one year,
and such services are performed under primary direction or control by the
Company. Contributions or benefits provided a leased employee by the leasing
organization which are attributable to services performed for the Company shall
be treated as provided by the Company.
     A leased employee shall not be considered an employee of the Company if:
(i) such employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Section 415(c)(3) of the Code, but including amounts contributed
pursuant to a salary reduction agreement which are excludible from the
employee’s gross income under Section 125, Section 402(e)(3),
Section 402(h)(1)(B) or Section 403(b) of the Code, (2) immediate participation,
and (3) full and immediate vesting, and (ii) leased employees do not constitute
more than 20 percent of the Company’s nonhighly compensated workforce.
     The term “Employee” shall not include a self-employed individual or
independent contractor. The determination of the status of an individual as
self-employed or as an independent contractor made in good faith by a Company
shall not be subject to retroactive change for the purposes of the Plan if it
subsequently is determined by the Internal Revenue Service, another federal
agency, a state agency, or as the result of legal action that such individual
should have been classified as an employee of a Company.
     1.22 Employee Contribution: “Employee Contribution” shall mean any
contribution made to the Plan by or on behalf of a Member that is included in
the Member’s gross income in the year in which made and that is maintained under
a separate account to which earnings and losses are allocated. No Employee
Contribution shall be made to the Plan after December 31, 2001.
     1.23 ERISA: “ERISA” shall mean the Employee Retirement Income Security Act
of 1974 and any amendments thereto.

7



--------------------------------------------------------------------------------



 



     1.24 Excess Elective Deferrals: “Excess Elective Deferrals” shall mean
those Elective Deferrals that are includible in a Member’s gross income under
Section 402(g) of the Code to the extent such Member’s Elective Deferrals for a
taxable year exceed the dollar limitation under such Code Section. Excess
Elective Deferrals shall be treated as annual additions under the Plan unless
such amounts are distributed no later than the first April 15 following the
close of the Member’s taxable year. Determination of income or loss: Excess
Elective Deferrals shall be adjusted for any income or loss. The income or loss
allocable to Excess Elective Deferrals is the income or loss allocable to the
Member’s Elective Deferral account for the taxable year multiplied by a
fraction, the numerator of which is such Member’s Excess Elective Deferrals for
the year and the denominator is the Member’s account balance attributable to
Elective Deferrals without regard to any income or loss occurring during such
taxable year.
     1.25 Fund: “Fund” shall mean one of the separate investment accounts
provided for in Section 5.1.
     1.26 Highly Compensated Employee: “Highly Compensated Employee” shall mean
a highly compensated active Employee and highly compensated former Employee. A
highly compensated active Employee includes any Employee who performs service
for the Company during the determination year and who: (i) was a 5-percent owner
at any time during the year or the preceding year, or (ii) for the preceding
year (A) received compensation from the Company in excess of $80,000 (as
adjusted pursuant to Section 415(d) of the Code, except that the base period
shall be the calendar quarter ending September 30, 1996); and (B) if the Company
elects the application of this clause for such preceding year, was in the
top-paid group of employees for such preceding year.
     For this purpose, the determination year shall be the Plan Year.
     A highly compensated former Employee includes any Employee who separated
from service (or was deemed to have separated) prior to the determination year,
performs no service for the Company during the determination year, and was a
highly compensated active Employee for either the separation year or any
determination year ending on or after the Employee’s 55th birthday.
     The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group and
the compensation that is considered, will be made in accordance with Section
414(q) of the Code and the regulations thereunder.
     To the extent permitted under regulations, the Committee may elect to
determine the status of Highly Compensated Employees on a current calendar year
basis.
     For the purposes of this Section 1.26, compensation paid by HOVENSA shall
be deemed to have been paid by a Company.

8



--------------------------------------------------------------------------------



 



     1.27 HOVENSA: “HOVENSA” shall mean HOVENSA L.L.C., and any other business
organization with employees eligible for participation in the HOVENSA Plan.
     1.28 HOVENSA Plan: “HOVENSA Plan” shall mean the HOVENSA EMPLOYEES’ SAVINGS
PLAN.
     1.29 Individual Retirement Plan: “Individual Retirement Plan” shall mean an
individual retirement account (IRA) described in Section 408(a) of the Code or
an individual retirement annuity (other than an endowment contract) described in
Section 408(b) of the Code.
     1.30 Investment Direction: “Investment Direction” shall mean a direction of
a Member on a form or in a manner prescribed by the Committee, specifying the
Fund or Funds and the percentages of his contributions to be invested in each,
and changes to be made as to contributions previously invested. With respect to
changes in amounts previously invested, an Investment Direction may be made
either in terms of percentages of the total or in dollar amounts, at the option
of the Member, subject to a minimum change of $1.00 ($250 for Investment
Directions prior to October 1, 2006) with respect to investments in certain
Funds specified by the Investment Committee. The Committee shall cause
confirmation to be provided to the Member of the receipt of such Investment
Direction within a reasonable time thereafter. The Committee shall be obligated
to comply with such Investment Direction except as otherwise provided in
Paragraphs (b)(2)(ii)(B) and (d)(2)(ii) of Labor Department Regulations
Section 2550.404c-1.
     1.31 Layoff: “Layoff” shall mean a Company requested termination of
employment: (a) in the case of an Employee who has contractual recall rights for
the period covered by such rights; and (b) in the case of any other Employee for
a period not to exceed 12 months.
     1.32 Leave of Absence: “Leave of Absence” shall mean any period during
which an Employee is authorized by a Company to be absent from his normal
duties. For purposes of this Plan, an Employee shall not be deemed to be absent
from his normal duties if his absence is for a period of 31 days or less, or is
due to: vacation, jury duty, military service, or personal illness or injury. In
the administration of this provision all Employees in similar circumstances
shall be given similar treatment.
     1.33 Limitation Year: “Limitation Year” shall mean the Plan Year.”
     1.34 Matching Contribution: “Matching Contribution” shall mean a Company
contribution made to this or any other defined contribution plan on behalf of a
Member on account of a Member’s Elective Deferral, under a plan maintained by
the Company.
     1.35 Member: “Member” shall mean an Employee (excluding for this purpose, a
leased employee) who has been admitted to participation, and who continues to
participate in the Plan, including any former Employee who, while participating
in the Plan, became employed by an

9



--------------------------------------------------------------------------------



 



Associated Company at the request of the Company. A Member who becomes employed
by HOVENSA shall be controlled by Section 9.5.
     1.36 Merit Plan: “Merit Plan” shall mean the Merit Oil Corporation and
Affiliates Employees’ Thrift Plan.
     1.37 Merit Plan Participant: “Merit Plan Participant” shall mean an
Acquired Merit Employee who was a member of the Merit Plan on December 31, 2000,
and whose Merit Plan account is transferred to the Plan as the result of the
merger of the Merit Plan into the Plan on that date.
     1.38 Non-highly Compensated Employee: “Non-highly Compensated Employee”
shall mean any Employee who is not a Highly Compensated Employee.
     1.39 Participating Company: “Participating Company” shall mean any business
organization, which, by agreement with the Principal Company, shall become a
party to the Plan, as provided in Article 14.
     1.40 Phillips Plan: “Phillips Plan” shall mean the Thrift Plan of Phillips
Petroleum Company and Subsidiary Companies.
     1.41 Pick Kwik Plan: “Pick Kwik Plan” shall mean the Pick Kwik Holdings
Incorporated Employees’ Profit Sharing and Investment Plan.
     1.42 Pick Kwik Plan Participant: “Pick Kwik Plan Participant” shall mean an
Acquired Pick Kwik Employee who was a member of the Pick Kwik Plan on
December 31, 1997, and whose Pick Kwik Plan account is transferred to the Plan
as the result of the merger of the Pick Kwik Plan into the Plan on that date.
     1.43 Plan: “Plan” shall mean the HESS CORPORATION EMPLOYEES’ SAVINGS PLAN,
prior to October 1, 2006, known as the AMERADA HESS CORPORATION EMPLOYEES’
SAVINGS AND STOCK BONUS PLAN as set forth in this instrument and all amendments
hereto.
     1.44 Plan Year: “Plan Year” shall mean the annual accounting period of the
Plan and of the Trust Fund, beginning on the 1st day of January and ending on
the 31st day of December.
     1.45 Principal Company: “Principal Company” shall mean the HESS
CORPORATION.
     1.46 Prior Company: “Prior Company” shall mean HESS OIL & CHEMICAL
CORPORATION, and, if so designated by the Committee:
          A. Any business organization (i) all or a substantial portion of whose
outstanding capital stock or all or a substantial portion of whose assets shall
be acquired by any Company on or after the Effective Date; or (ii) all or a
substantial number of whose employees shall be employed by any Company on or
after the Effective Date; or
          B. Any other business organization affiliated or related through stock
ownership with any

10



--------------------------------------------------------------------------------



 



Company which shall be designated as a Prior Company by the Committee.
     1.47 Prior Plan: “Prior Plan” shall mean, where relevant, one of the
following plans in effect on January 31, 1972:
          A. “Prior Plan A” shall mean the AMERADA HESS CORPORATION EMPLOYEES’
SAVINGS AND STOCK BONUS PLAN.
          B. “Prior Plan B” shall mean the HESS PROVIDENT SAVINGS FUND-GENERAL
PLAN.

          C. “Prior Plan C” shall mean the HESS PROVIDENT SAVINGS FUND-LOCAL 676
Teamsters Plan.
          D. “Prior Plan D” shall mean the HESS PROVIDENT SAVINGS FUND-LOCAL 825
INTERNATIONAL UNION OF OPERATING ENGINEERS PLAN.
          E. “Prior Plan E” shall mean the HESS PROVIDENT SAVINGS FUND-LOCAL
22026 FEDERAL LABOR UNION PLAN.
          F. “Prior Plan F” shall mean the AMERADA HESS CORPORATION
SAVINGS-STOCK PLAN.
     1.48 Qualified Plan: “Qualified Plan” shall mean a qualified trust
described in Section 401 (a) of the Code (with the limitations described in
Section 401(a)(31)(D) of the Code) which is exempt from taxation under
Section 501 (a) of the Code, or an annuity plan described in Section 403(a) of
the Code.
     1.49 Retail Operations Plan: “Retail Operations Plan” shall mean the
AMERADA HESS CORPORATION SAVINGS AND STOCK BONUS PLAN FOR RETAIL OPERATIONS
EMPLOYEES, which plan was merged into this Plan effective October 1, 2006.
     1.50 Service: “Service”, as defined in Sections 2.5 and 2.6, shall mean,
for the purposes of Article 2 (eligibility computation period) and Article 7
(vesting computation period) of the Plan, any period of employment:
          A. With the Principal Company;
          B. With a Prior Company whose employee pension plan is maintained by
the Principal Company, or, as determined by the Committee, with any other Prior
Company;
          C. With a Participating Company following the adoption of the Plan by
such Participating Company, or any prior period of employment with a
Participating Company as determined by the Committee;
          D. With any organization which is a member of a group of trades or
businesses (whether or not incorporated) under common control (under Code
Section 414(c)) of which the Principal Company is a member;
          E. With any organization which is a member of an affiliated service
group (under Code

11



--------------------------------------------------------------------------------



 



Section 414(m)) of which the Principal Company is a member;
          F. With any organization which is a member of a controlled group of
corporations of which the Principal Company is a member, or which is under
common control with the Principal Company;
          G. With a Prior Company (to the extent provided in Treasury
Regulations) in any case in which the Principal Company maintains a plan which
is not the plan maintained by the Prior Company;
          H. In the case of an Acquired Employee, with Phillips Petroleum
Company, any of its subsidiaries or any other prior employer to the extent that
such period of employment was taken into account under the Phillips Plan;
          I. With Transco Energy Company or any of its subsidiaries (“Transco”)
in the case of an Acquired Transco Employee, including employment with other
companies for which service was granted for Transco benefit plan purposes as
determined by the records of Transco provided to the Principal Company;
          J. With Hess Energy Trading Company, LLC, in the case of an Employee
who was an employee of that company immediately preceding or following
employment by a Company;
          K. In the case of an Acquired Pick Kwik Employee, with Pick Kwik
Corporation immediately preceding employment by a Company, as determined by the
records of the Pick Kwik Plan provided to the Principal Company;
          L. With the Company in a Company-operated gasoline station or
convenience store immediately preceding or following employment by a Company in
another position; and
          M. With HOVENSA immediately preceding or following employment by a
Company;
          N. With Strategic Resource Solutions Corp. (“SRS”) immediately
preceding employment by a Company in the case of an Employee hired in connection
with the purchase by Hess Microgen LLC of the micro-generation business of SRS
on February 2, 2000;
          O. With Texaco Pipelines LLC (“Texaco”) immediately preceding
employment by a Company in the case of an Employee hired in connection with the
purchase by the Principal Company of the Sea Robin gas plant from Texaco on
April 1, 2000;
          P. With Statoil Energy Services, Inc. (“Statoil”), or an affiliate
thereof immediately preceding employment by a Company in the case of an Employee
hired in connection with the purchase by the Principal Company of Statoil on
April 1, 2000’ and
          Q. In the case of an Acquired Merit Employee, with Merit Oil
Corporation as of December 31, 2000.
          R. In the case of an Acquired Triton Employee, with Triton Energy
Limited as of

12



--------------------------------------------------------------------------------



 



December 31, 2002.
     1.51 Spouse: “Spouse” shall mean the individual, if any, to whom the Member
is legally married. However, a Member’s former spouse shall be treated as his
Spouse in lieu of his current spouse to the extent required under any judgment,
decree, or order which is determined by the Administrator in accordance with its
procedures to be a qualified domestic relations order within the meaning of
Section 414(p) of the Code.
     1.52 Successor Company: “Successor Company” shall mean any business
organization which shall acquire a substantial portion or all of the outstanding
stock of, or a substantial portion or all of the assets of, or which shall
employ a substantial number or all of the employees of, any Company, and which
shall succeed such Company as a Company hereunder, or which shall be an employer
participating in the AMERADA HESS CANADA LTD. EMPLOYEES’ DEFERRED SAVINGS PLAN
until the date of the sale of AMERADA HESS CANADA LTD., by the Principal Company
on April 29, 1996.
     1.53 Transfer Date: “Transfer Date” shall mean the Valuation Date on which
assets are transferred to the HOVENSA Plan from the Plan with respect to those
members of the Plan who become Members of the HOVENSA Plan on November 1, 1998,
which shall be as soon as practicable following receipt by HOVENSA of a
favorable determination letter from the Internal Revenue Service concerning the
qualification of the HOVENSA Plan and the exemption of the HOVENSA Plan Trust
from income taxes.
     1.54 Triton Plan: “Triton Plan” shall mean the Triton Exploration Services,
Inc. 401(k) Savings Plan as in effect on December 31, 2002.
     1.55 Triton Plan Participant: “Triton Plan Participant” shall mean a Member
who was a member of the Triton Plan on December 31, 2002, whose Triton Plan
account is transferred to the Plan as the result of the merger of the Triton
Plan into the Plan on January 1, 2003.
     1.56 Trust Agreement: “Trust Agreement” shall mean the Trust Agreement or
Trust Agreements (as amended from time to time) between the Investment Committee
and a Trustee or the Principal Company and a Trustee, entered into for purposes
of the Plan.
     1.57 Trustee: “Trustee” shall mean any bank, trust company, or other
fiduciary holding funds or property under a Trust Agreement for the exclusive
benefit of the Plan Members and subject to all provisions of the Plan.
     1.58 Unit: “Unit” shall mean the basic measure of the Member’s
proportionate interest in the funds provided for in Section 5.1.
     1.59 Valuation Date: “Valuation Date” shall mean the day on which the value
of the Funds is determined as provided in Article 5, and shall be each Business
Day, unless changed by the

13



--------------------------------------------------------------------------------



 



Committee.
     1.60 Withdrawal Authorization: “Withdrawal Authorization” shall mean
notice, on a form or in a manner prescribed by the Committee, provided by a
Member, requesting a complete or partial withdrawal as provided in Sections 8.1
and 8.2, respectively.
     1.61 Year of Service: “Year of Service” shall mean a 12 consecutive month
period (computation period) during which an Employee completes at least 1,000
hours of Service.

14



--------------------------------------------------------------------------------



 



ARTICLE 2
ELIGIBILITY AND MEMBERSHIP
     2.1 A. Each Employee who on the Effective Date shall have completed one
year of Service shall be eligible to become a Member of the Plan as of the
Effective Date, provided, however, that any Employee who, during the 12-month
period preceding the Effective Date made a complete withdrawal from any Prior
Plan while still employed by a Company and who remained employed during said
12-month period, shall not be eligible to become a Member until the first day of
the calendar month following the completion of such 12-month period.
          B. Each Employee who on January 31, 1972 was a Member of Prior Plan A,
Prior Plan B, Prior Plan C, Prior Plan D, Prior Plan E, or Prior Plan F, shall
be eligible to become a Member of the Plan as of the Effective Date.
          C. Each Employee who was a Member of the Plan on December 31, 1975 and
who continued as an Employee on January 1, 1976 shall continue as a Member of
the Plan on January 1, 1976. Every other Employee shall be eligible to become a
Member of the Plan on his first day of employment by the Company.
          D. Anything to the contrary herein notwithstanding, an Employee shall
not be eligible for membership in the Plan if he is included in a unit of
employees covered by a collective bargaining agreement between employee
representatives and the Company if retirement benefits were the subject of good
faith collective bargaining between such employee representatives and the
Company, unless and until the Company and such employee representatives shall
agree that such employees shall participate in the Plan, provided that he then
meets the eligibility requirements herein above described in this Section 2.1,
or if not, then he shall be eligible on the date following the date on which he
first meets such eligibility requirements.
          E. Each Employee who was a Member of the Retail Operations Plan on
September 30, 2006, shall be a Member of this Plan as of October 1, 2006.
     2.2 Any eligible Employee who does not elect to become a Member of the Plan
on the earliest date when he is entitled to do so may thereafter elect to become
a Member as of any future Valuation Date.
     2.3 Each eligible Employee, as a condition for membership, must accept and
agree to all provisions of the Plan on a form or in a manner prescribed by the
Committee, which may include telephone or electronic communication. By so doing,
he authorizes the sale or redemption of any

15



--------------------------------------------------------------------------------



 



securities purchased for his account when necessary or advisable in carrying out
the provisions of the Plan.
     2.4 If a Member shall cease to be an Employee within the meaning of
Section 1.21 his membership shall forthwith terminate, except as described in
Sections 9.4 or 9.5.
     2.5 A. For the purposes of vesting under Paragraph 7.3E, an Employee or
Member shall be credited with one full year of Service for each
12-consecutive-month period commencing on his first date of hire or anniversary
thereof during which he completed at least 1,000 hours of Service. In the
determination of Years of Service and Breaks in Service for purposes of
eligibility, the initial eligibility computation period shall be the
12-consecutive month period beginning on the date the Employee first performs an
hour of Service for a Company (employment commencement date). The succeeding
12-consecutive month periods shall be the Plan Years beginning with the Plan
Year which includes the first anniversary of the Employee’s employment
commencement date, regardless of whether the Employee is entitled to be credited
with 1,000 hours of Service during the initial eligibility computation period.
An Employee who is credited with 1,000 hours of Service in both the initial
eligibility computation period and the Plan Year which includes the first
anniversary of the Employee’s employment commencement date will be credited with
two years of Service for purposes of eligibility to participate.
     The foregoing is subject to the following rules:
               1. Years of Service for periods of employment prior to January 1,
1976 shall be determined under the Plan in effect on December 31, 1975, without
regard to the provisions of Section 2.6 (Break in Service rule). If, for any
period prior to January 1, 1976, accessible records are insufficient to permit
an approximation of the number of hours of Service for a particular employee or
group of employees, a reasonable estimate of the hours of Service completed by
such employee or employees during the particular period may be made. In making
any such estimate, all persons employed under similar circumstances shall be
given similar treatment.
               2. Hours of Service after December 31, 1975, but before
September 1996, shall be recorded on a monthly basis and, for the purpose of
determining the total of an Employee’s hours of Service during his initial
eligibility computation period, all hours recorded during the month which
includes the first anniversary of his employment commencement date shall be
deemed to have been completed prior to said anniversary date. For the purpose of
determining an Employee’s hours of Service thereafter for periods prior to
September 1996, each 12-consecutive-month period shall commence on the first day
of the month which includes the anniversary of such Employee’s employment
commencement date.
               3. The provisions of Section 2.6 (Break in Service rule) shall
apply in the

16



--------------------------------------------------------------------------------



 



determination of years of Service for periods of employment after December 31,
1975.
               4. For the purposes of eligibility after September 4, 1996, an
Employee who is not credited with 1,000 hours of Service during his initial
eligibility computation period shall be deemed to have completed a Year of
Service as soon as he is credited with 1,000 hours of Service in any Plan Year.
          B. For the purposes of this Article 2, an Employee or Member will be
deemed to have completed an hour of Service for each hour of Service:
               1. for which he is paid, or entitled to payment, for the
performance of duties for a Company during the applicable computation period;
               2. for which he is paid, or entitled to payment, by a Company on
account of a period of time during which no duties are performed (irrespective
of whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence, provided however, that
                    (a) No more than 501 hours of Service shall be credited
under this subparagraph 2 to an Employee on account of any single continuous
period during which the Employee performs no duties (whether or not such period
occurs in a single computation period);
                    (b) An hour for which an Employee is directly or indirectly
paid, or entitled to payment, on account of a period during which no duties are
performed shall not be credited to the Employee if such payment is made or due
under a plan maintained solely for the purpose of complying with applicable
workers’ compensation, or unemployment compensation or disability insurance
laws; and
                    (c) Hours of Service shall not be credited for a payment
which solely reimburses an Employee for medical or medically related expenses
incurred by the Employee;
               and for purposes of this subparagraph 2, a payment shall be
deemed to be made by or due from a Company regardless of whether such payment is
made by or due from the Company directly, or indirectly through, among others, a
trust fund, or insurer, to which the Company contributes or pays premiums and
regardless of whether contributions made or due to the trust fund, insurer or
other entity are for the benefit of particular Employees or are on behalf of a
group of Employees in the aggregate;
               3. for which back pay, irrespective of mitigation of damages, has
been either awarded or agreed to by the Company, provided, however, that no
credit shall be given for any hour which is credited under subparagraph 1 or
subparagraph 2 of this Paragraph B, and crediting of hours

17



--------------------------------------------------------------------------------



 



of Service for back pay awarded or agreed to with respect to periods described
in subparagraph 2 shall be subject to the limitations set forth in that
subparagraph; and
               4. The determination and crediting of hours where no duties are
performed will be made in accordance with Department of Labor Regulations,
Section 2530.200b — 2(b) and (c).
          C. Except as provided in subparagraph 2 of Paragraph B for the
purposes of this Article 2 Service will not include any period of Layoff.
          D. For the purposes of this Article 2, an Employee or Member who is a
non-hourly employee exempt from the overtime provisions of the Fair Labor
Standards Act and for whom no records of hours worked are maintained will be
deemed to have completed 190 hours of Service in any calendar month in which he
is paid Compensation. An Employee or Member employed by an Associated Company at
the request of a Company shall be deemed to have completed 190 hours of Service
in each calendar month of such employment.
     2.6 Break in Service rule:
          A. Years of Service credited in accordance with Section 2.5 prior to a
Break in Service shall not be deemed to be years of Service for any of the
purposes of the Plan unless and until the Employee or Member is credited with an
hour of Service following such Break in Service.
          B. Years of Service credited in accordance with Section 2.5 after five
consecutive one-year Breaks in Service shall not be taken into account for the
purpose of determining a Member’s vested interest in the assets of the Plan
derived from Company contributions credited to his account prior to such Breaks
in Service.
          C. In the case of a Member who does not have a nonforfeitable right to
benefits in accordance with Section 7.3 at the time of a Break in Service, years
of Service prior to such Break in Service shall not be taken into account for
any of the purposes of the Plan if the number of consecutive Breaks in Service
equals or exceeds the greater of (i) 5 or (ii) the aggregate number of years of
Service credited to the Member prior to such Break in Service. In computing such
aggregate number of years of Service prior to such Break in Service, years of
Service previously disregarded under this Section 2.6 shall not be taken into
account.
          D. The 12-consecutive month period beginning on an Employee’s
reemployment commencement date (and, if necessary, Plan Years beginning with the
Plan Year that includes the first anniversary of the reemployment commencement
date) shall be used to measure an Employee’s completion of a year of Service for
the purposes of eligibility upon his return to employment after a Break in
Service. For this purpose an Employee’s reemployment commencement date shall be
the first day on which he is entitled to be credited with an hour of Service
(within the meaning of Section 2.5B)

18



--------------------------------------------------------------------------------



 



after the first eligibility computation period in which he incurs a Break in
Service.
               The reemployment commencement date of a rehired Employee who has
incurred a Break in Service and who is recalled from Layoff within the period
specified in Section 1.31 shall be the first day on which he is entitled to be
credited with an hour of Service (within the meaning of Section 2.5B) after such
recall.
          E. 1. In the case of a Member who is absent from work for any period
(i) by reason of the pregnancy of the Member, (ii) by reason of the birth of a
child of the Member, (iii) by reason of the placement of a child with the Member
in connection with the adoption of such child by such Member, or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement, the 12-consecutive month period beginning on the first
anniversary of the first date of such absence shall not constitute a Break in
Service.
               2. No credit will be given pursuant to this Paragraph unless the
affected Member furnishes to the Committee (i) a copy of the birth certificate
or proof of adoption of the child involved and (ii) a statement signed by the
Member to the effect that the absence from work is for reasons referred to in
subparagraph 1, and the number of days for which there was such an absence. To
be effective, such statement must be received by the Committee no later than the
first anniversary of the first day of such absence as specified in subparagraph
1.
               3. The hours described in subparagraph 2 shall be treated as
hours of Service as provided in this Paragraph, (i) only in the computation
period in which the absence from work begins, if the crediting is necessary to
prevent a Break in Service in such period, or (ii) in any other case, in the
immediately following computation period.
               4. No credit will be given pursuant to this Paragraph unless the
affected Member furnishes to the Committee (i) a copy of the birth certificate
or proof of adoption of the child involved and (ii) a statement signed by the
Member to the effect that the absence from work is for reasons referred to in
subparagraph 1, and the number of days for which there was such an absence. To
be effective, such statement must be received by the Committee no later than the
end of the computation period specified in subparagraph 3.
          F. Due to the change made to the Plan on January 1, 2002 (October 1,
2006 with respect to Members who were members of the Retail Operations Plan as
of September 30, 2006) to provide for immediate vesting of Company
contributions, the Break in Service provisions of this Section 2.6 will no
longer apply on or after that date. The above provisions will remain in effect,
however, for the purposes of determining whether balances forfeited before that
date may be restored in accordance with Article 10.

19



--------------------------------------------------------------------------------



 



     2.7 Credit shall be given for Service with only one Company during any
period of simultaneous employment with two or more Companies.
     2.8 Notwithstanding any other provisions of the Plan, for the purposes of
the pension requirements of Section 414(n)(3) of the Code, the employees of the
Company shall include individuals defined as Employees in Section 1.21 of the
Plan.
     2.9 For the purposes of determining Years of Service and Breaks in Service
under this Article 2, periods of employment with HOVENSA immediately preceding
or following employment by a Company shall be treated as employment by a
Company.

20



--------------------------------------------------------------------------------



 



ARTICLE 3
MEMBER CONTRIBUTIONS
     3.1 To become a Member of the Plan, an eligible Employee must authorize
contributions to the Plan as he may designate on a form or in a manner
prescribed by the Committee. Such contributions shall be designated in whole
percentages and may consist of any whole number percentage of Elective Deferrals
at the election of the Employee between 1% and 25% of his Compensation.
          For the purposes of the Plan, these Elective Deferrals and any
after-tax contributions made under the Plan as it existed before January 1, 2002
shall be referred to as Member contributions, except as otherwise specifically
indicated.
          Catch up Contributions. All Members who are eligible to make Elective
Deferrals under this Plan and who have attained age 50 before the close of the
Plan Year shall be eligible to make catch-up contributions in accordance with,
and subject to the limitations of, section 414(v) of the Code. Such catch-up
contributions shall not be taken into account for purposes of the provisions of
the Plan implementing the required limitations of sections 402(g) and 415 of the
Code. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions. Catch-up contributions shall apply to contributions
after March 31,2002.
     3.2 A Member may change the percentage of his Elective Deferrals on a form
or in a manner prescribed by the Committee. Such change shall be effective as
soon as practicable after it is elected.
     3.3 A Member’s contributions will be paid to the Trustee, for investment in
accordance with the provisions of the Plan and in accordance with the
requirements of U.S. Department of Labor regulations, as promptly as practicable
following the deduction of his contributions by the Company.
     3.4 A Member may voluntarily suspend and resume his contributions without
affecting his membership in the Plan. The suspension and resumption of
contributions shall be requested by the Member by executing a form or in a
manner prescribed by the Committee, and shall be effective as soon as
practicable after such request.
     3.5 A Member’s contribution will be suspended automatically, without
affecting his membership in the Plan, for the period of any Leave of Absence, or
employment with an Associated Company at the request of a Company.

21



--------------------------------------------------------------------------------



 



ARTICLE 4
COMPANY CONTRIBUTIONS
     4.1 A. Regular Contributions.
Each Company shall contribute for the account of each Member an amount equal to
100% of the Member’s Elective Deferrals, but not exceeding 6% of his
Compensation.
          B. The Company reserves the right to make a Qualified Non-Elective
Contribution on behalf of any affected Plan Member to correct an operational
failure of the Plan as permitted under the applicable Treasury rules. Qualified
Non-elective Contributions shall mean contributions (other than Matching
Contributions or Qualified Matching Contributions) made by the Company and
allocated to Members’ accounts that the Members may not elect to receive in cash
until distributed from the Plan; that are nonforfeitable when made; and that are
distributable only in accordance with the distribution provisions that are
applicable to Elective Deferrals and Qualified Matching Contributions. Qualified
Matching Contributions shall mean Matching Contributions which are subject to
the distribution and nonforfeitability requirements under section 401(k) of the
Code when made.
     4.2 Regular Company contributions shall be paid to the Trustee at the same
time as the Member contributions to which they relate, except as described in
Section 19.6. Company contributions are subject to the limitations of Paragraphs
4.4A and 4.4E.
     4.3 While a Member’s contributions are suspended, Company contributions for
the account of such Member will also be suspended, unless they are being
continued in accordance with Section 4.2. Such suspended contributions may not
be made up later.
     4.4 A. If a Member does not participate in, and has never participated in
another Qualified Plan maintained by the Company or a welfare benefit fund, as
defined in Section 419(e) of the Code maintained by the Company, or an
individual medical account, as defined in Section 415(l)(2) of the Code,
maintained by the Company, or a simplified employee pension plan, as defined in
Section 408(k) of the Code, maintained by the Company, which provides an annual
addition as defined in Paragraph D of this Section 4.4, the amount of annual
additions which may be credited to the Member’s account for any Limitation Year
will not exceed the lesser of the maximum annual addition or any other
limitation contained in this Plan. If the Company contribution that would
otherwise be contributed or allocated to the member’s account would cause the
annual additions for the Limitation Year to exceed the maximum annual addition,
the amount contributed or allocated will be reduced so that the annual addition
for the Limitation Year will equal the maximum annual addition.

22



--------------------------------------------------------------------------------



 



          B. The maximum annual addition that may be contributed or allocated to
a Member’s account under the Plan for any Limitation Year, excluding catch-up
contributions as described in Section 3.1, shall not exceed the lesser of:
               1. the defined contribution dollar limitation, or
               2. 100 percent of the Member’s compensation for the Limitation
Year.
          C. The defined contribution dollar limitation is $40,000, adjusted for
changes in the cost of living as provided in Section 415(d) of the Code.
          D. “Annual addition” shall mean the amount allocated to a Member’s
account during the Limitation Year as a result of:
               (i) Company contributions,
               (ii) Employee contributions,
               (iii) forfeitures, and
               (iv) amounts described in Sections 415(l)(1) and 419A(d)(2) of
the Code.
          E. The Committee may direct that Company contributions be reduced in
any Plan Year to the extent necessary to prevent the annual addition for such
Plan Year from exceeding the limitation described in Paragraph B, above.
     4.5 A. In case of a Member of the Plan who is also a Member of a defined
benefit plan maintained by the Company, the sum of the defined benefit plan
fraction and the defined contribution plan fraction for any Limitation Year
shall not exceed I.O. If in any Limitation Year it appears that the limitations
of this Section shall be exceeded for any reason with respect to any Member, the
Company contribution required to be made under the Plan on behalf of such Member
shall be reduced to the extent necessary to prevent such result, after the
reduction first of the benefit under any defined benefit plans maintained by the
Company and then of the Company contribution to any other defined contribution
plans maintained by the Company on behalf of such Member.
          B. The defined benefit plan fraction for any Limitation Year shall
mean a fraction of which the numerator is the total projected annual retirement
benefits of a Member from all defined benefit plans (whether or not terminated)
maintained by the Company and of which the denominator is the lesser of:
               (a) 125 percent of the dollar limitation in effect for the
Limitation Year under Section 415(b) and (d) of the Code,
or

23



--------------------------------------------------------------------------------



 



               (b) 140 percent of the Member’s highest average compensation for
the three consecutive years of Service with the Company that produce the highest
average, including any adjustments under Section 415(b) of the Code.
          If the Member was a Member as of January 1, 1987 of one or more
defined benefit plans maintained by the Company which were in existence on
May 6, 1986, the denominator of this fraction will not be less than 125 percent
of the sum of the annual benefits under such plans which the Member had accrued
as of December 31,1986, disregarding any changes in the terms and conditions of
the plans after May 5, 1986. The preceding sentence shall apply only if the
defined benefit plans individually and in the aggregate satisfied the
requirements of Section 415 of the Code for all Limitation Years before
January 1, 1987.
          C. The defined contribution fraction for any Limitation Year shall
mean a fraction, the numerator of which is the sum of the annual additions to a
Member’s account under all the defined contribution plans (whether or not
terminated) maintained by the Company, for the current and all prior Limitation
Years (including the annual additions attributable to the Member’s nondeductible
Employee contributions to all defined benefit plans, whether or not terminated,
maintained by the Company), and the denominator of which is the sum of the
maximum aggregate amounts for the current and all prior Limitation Years of
Service with the Company (regardless of whether a defined contribution plan was
maintained by the Company). The maximum aggregate amount in any Limitation Year
is the lesser of 125 percent of the dollar limitation in effect under Section
415(b) and (d) of the Code or 35 percent of the Member’s Compensation for such
year.
          If the Employee was a Member as of January 1,1987 in one or more
defined contribution plans maintained by the Company which were in existence on
May 6,1986, the numerator of this fraction will be adjusted if the sum of this
fraction and the defined benefit fraction would otherwise exceed 1.0 under the
terms of this Plan. Under the adjustment, an amount equal to the product of
(1) the excess of the sum of the fractions over 1.0 times (2) the denominator of
this fraction, will be permanently subtracted from the numerator of this
fraction. The adjustment is calculated using the fractions as they would be
computed as of December 31, 1986, and disregarding any changes in the terms and
conditions of the plans made after May 5, 1986, but using the Code Section 415
limitation applicable to the Limitation Year beginning on January 1, 1987.
          The annual addition for any Limitation Year beginning before
January 1, 1987, shall not be recomputed to treat all Employee contributions as
annual additions.
          D. The provisions of this Section 4.5 shall not be effective for Plan
Years beginning on or after January 1,2000.

24



--------------------------------------------------------------------------------



 




     4.6 A. As soon as is administratively feasible after the end of the
Limitation Year, the maximum annual addition for the Limitation Year will be
determined on the basis of the Member’s actual compensation for the Limitation
Year.
          B. If there is an excess amount the excess will be disposed of as
follows:
               1. Any nondeductible voluntary Employee contributions, to the
extent they would reduce the excess amount, will be returned to the Member.
               2. If after the application of subparagraph 1 an excess amount
still exists, and the Member is covered by the Plan at the end of the Limitation
Year, the excess amount in the Member’s account will be used to reduce Company
contributions (including any allocation of forfeitures) for such Member in the
next Limitation Year, and each succeeding Limitation Year if necessary.
               3. If after the application of subparagraph 2 an excess amount
still exists, and the Member is not covered by the Plan at the end of the
Limitation Year, the excess amount will be held unallocated in a suspense
account. The suspense account will be applied to reduce future Company
contributions (including allocation of any forfeitures) for all remaining
Members in the next Limitation Year, and each succeeding Limitation Year if
necessary.
               4. If a suspense account is in existence at any time during the
Limitation Year pursuant to this Section, it will not participate in the
allocation of the Trust’s investment gains and losses.
          C. This Section applies if, in addition to this Plan, the Member is
covered under another qualified defined contribution plan maintained by the
Company during any Limitation Year. The annual additions which may be credited
to a Member’s account under this Plan for any such Limitation Year will not
exceed the maximum annual additions reduced by the annual additions credited to
a Member’s account under the other plans for the same Limitation Year. If the
annual additions with respect to the Member under other defined contribution
plans maintained by the Company are less than the maximum annual additions and
the Company contribution that would otherwise be contributed or allocated to the
Member’s account under this Plan would cause the annual additions for the
Limitation Year to exceed this limitation, the amount contributed or allocated
will be reduced so that the annual additions under all such plans for the
Limitation Year will equal the maximum annual additions. If the annual additions
with respect to the Member under such other defined contribution plans in the
aggregate are equal to or greater than the maximum annual additions, no amount
will be contributed or allocated to the Member’s account under this Plan for the
Limitation Year.
     4.7 Records of Member Elective Deferrals and after-tax contributions shall
be maintained separately.
     4.8 For the purposes of this Article, “Company” shall include any
Affiliated Company as defined in Section 1.7 of this Plan.

25



--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------



 



ARTICLE 5
INVESTMENT OF CONTRIBUTIONS
     5.1 Member Contributions
          A. Member contributions received by the Trustee for each Member’s
account will be invested by the Trustee on the next Valuation Date in one or
more Funds, in accordance with the Member’s Investment Direction, in multiples
of 1%.
          B. Except as otherwise provided below, the Funds available for
investment under the Plan shall be selected by the Investment Committee.
          In addition to the Funds selected by the Investment Committee, a
Company Stock Fund shall also be available for investment under the Plan. The
Company Stock Fund shall invest solely in the common stock of the HESS
CORPORATION purchased on the open market and apportioned to the accounts of
Members and such cash as necessary to provide adequate liquidity to comply with
Members’ Investment Directions. Dividends received on investments made in
accordance with the preceding sentence shall be similarly invested and
apportioned. The Company Stock Fund will be measured on a unit basis, as
described in Section 5.2A.
          With the exception of the Company Stock Fund, the Investment Committee
may authorize changes in each of the Funds or the removal of any of the Funds,
and may establish additional Funds.
     5.2 Company Contributions
          A. On July 29, 1996, the whole and fractional shares and cash balance
in each Member’s account representing Company contributions in the Company Stock
Fund shall be unitized and future transactions will be recorded on the basis of
units of participation rather than in shares, subject to the following
provisions.
               1. Company contributions made prior to October 1, 2006 that are
invested in the Company Stock Fund as of that date shall remain invested in the
Company Stock Fund to the extent such amounts are not reinvested or redirected
in other Funds in accordance with Section 6.3.
               2. Company contributions made on or after October 1, 2006 shall
be invested in accordance with Members’ Investment Direction.
          B. Dividends received on investments made in accordance with
Paragraph A shall be similarly invested.
     5.3 Separate records shall be maintained for Member Elective Deferrals
invested in the various Funds, after-tax Member contributions invested in the
various Funds, and Company contributions matching each such contribution.

26



--------------------------------------------------------------------------------



 



     5.4 Section 16(b) of the Exchange Act. Solely to the extent required under
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), all elections and transactions under the Plan by persons subject to
Section 16 of the Exchange Act involving shares of Common Stock of the Hess
Corporation (“Employer Stock”) are intended to comply with all exemptive
conditions under Rule 16b-3 promulgated under the Exchange Act. The Principal
Company may establish and adopt written administrative guidelines designed to
facilitate compliance with Section 16(b) of the Exchange Act, as it may deem
necessary or proper for the administration and operation of the Plan. Without
limiting the generality of the foregoing, this Section 5.4 is intended to apply
to a Member’s election to diversify his Employer Stock solely to the extent that
such diversification election is more than that required by law.
     5.5 Member Deemed Named Fiduciary. Notwithstanding anything in the Plan to
the contrary, each Member is, solely with respect to Employer Stock held in his
account, hereby designated a “named fiduciary”, within the meaning of
Section 402(a)(1) of ERISA, with regard to his account.
     5.6 Sale of Employer Stock. If all or a portion of the Member’s (or, in the
event of the Member’s death, the Member’s Beneficiary’s) account receiving a
cash distribution is invested in Employer Stock, the Trustee shall, to the
extent necessary, sell or otherwise transfer to the accounts of other Members
who have elected to have a portion of their accounts invested in Employer Stock
so many of the shares of Employer Stock as are to be distributed, and the Member
or his Beneficiary shall receive in cash the amount of such sale or the value of
the Employer Stock transferred. If a number of such sales or transfers are to be
made by the Trustee at any one time, the sales price of all shares of Employer
Stock sold or transferred at such time shall be averaged to determine the amount
to be distributed to each Member or his Beneficiary.
     5.7 Adjustments for Changes in Capital Structure. The existence of this
Plan shall not affect in any way the right or power of the Board of Directors of
the Principal Company or the stockholders of the Principal Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Principal Company’s capital structure or its business, any merger,
consolidation or separation, including a spin-off, or other distribution of
stock or property of the Principal Company or an Affiliated Company, any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
Employer Stock, the authorization or issuance of additional shares of Employer
Stock, the dissolution or liquidation of the Principal Company or an Affiliated
Company, any sale or transfer of all or part of its assets or business or any
other corporate act or proceeding. In the event of any change in the capital
structure or business of the Principal Company by reason of any stock dividend
or extraordinary dividend, stock split or reverse stock split, recapitalization,
reorganization, merger,

27



--------------------------------------------------------------------------------



 



consolidation, spin-off or exchange of shares, distribution with respect to its
outstanding Employer Stock or capital stock other than Employer Stock,
reclassification of its capital stock, any sale or transfer of all or part of
the Principal Company’s assets or business, or any similar change affecting the
Principal Company’s capital structure or business and the Committee determines
an adjustment is appropriate under this Plan, then the aggregate number and kind
of shares which thereafter may be issued under this Plan, the number and kind of
shares or other property (including cash) held under this Plan shall be
appropriately adjusted consistent with such change in such manner as the
Committee may deem equitable to prevent substantial dilution or enlargement of
the rights granted to, or available for, Members under this Plan or as otherwise
necessary to reflect the change, and any such adjustment determined by the
Investment Committee in good faith shall be binding and conclusive on the
Principal Company and all Members, Beneficiaries and employees and their
respective heirs, executors, administrators, successors and assigns.

28



--------------------------------------------------------------------------------



 



ARTICLE 6
MEMBERS’ INVESTMENT DIRECTIONS
     6.1 A. Member contributions
          Pursuant to Paragraph A of Section 5.1, a Member shall elect to invest
his contributions in one or more of the Funds in multiples of 1% of the amount
contributed, by providing an Investment Direction on a form or in a manner
prescribed by the Committee. Such an Investment Direction shall relate to the
percentage of his future contributions to be invested in each Fund, the
percentage of his previous investments to be invested in each Fund, or both.
          B. Company contributions
          Pursuant to Paragraph A of Section 5.2, a Member shall elect to invest
his Company contributions in one or more of the Funds in multiples of 1% of the
amount contributed, subject to the limitations of Section 6.3, by providing an
Investment Direction on a form or in a manner prescribed by the Committee. Such
an Investment Direction shall relate to the percentage of his future Company
contributions to be invested in each Fund, the percentage of his previous
investments to be invested in each Fund, or both.
     6.2 An Investment Direction with respect to a Member’s future contributions
or future Company contributions will be given effect as soon as practicable
after the date the request is made by the Member. An Investment direction with
respect to a Member’s past investments or past Company investments will be given
effect on the Valuation Date coincident with or next following the date of the
Member’s request.
     6.3 By submitting a new Investment Direction, a Member may make any or all
of the following changes:
          A. Change his direction as to the percentage of his future
contributions to be invested in each Fund;
          B. Change all or part of the total number of shares previously
invested in any Fund for his account to an investment for his account in one or
more of the other Funds;
          C. Change his direction as to the percentage of his future Company
contributions to be invested in each Fund;
          D. Change all or part of the total number of shares previously
invested as Company contributions in any Fund for his account to an investment
for his account in one or more of the other Funds;

29



--------------------------------------------------------------------------------



 



          E. For periods prior to October 1, 2006, if a Member is less than
55 years of age on the date of his request to change his Investment Direction
with respect to Company contributions, fifty percent (50%) of the total number
of shares allocated to the Member’s account attributable to Company
contributions must at all times be invested in the Company Stock Fund.
     6.4 The Investment Committee shall establish such procedures and provide
such forms as it shall deem necessary or desirable to comply with the provisions
of Section 404(c) of ERISA and the Regulations issued thereunder.

30



--------------------------------------------------------------------------------



 



ARTICLE 7
VESTING OF COMPANY CONTRIBUTIONS
     7.1 The word “vest” with respect to contributions and income attributable
thereto, means the granting to a Member, subject to the provisions of the Plan,
of full rights to his interest in the assets of the Plan.
     7.2 The interest of a Member derived from his Employee Contributions and
Elective Deferrals shall at all times be vested.
     7.3 The interest in the assets of the Plan derived from Company
contributions made with respect to Plan Years beginning before December 31, 2001
on behalf of a Member who is an Employee of the Company on January 1, 2002 shall
vest on January 1, 2002, if not already vested under the terms of the Plan in
effect on December 31, 2001.
     The interest in the assets of the Plan derived from Company contributions
of a former Employee who has not received his Plan distribution before
January 1, 2002 shall be determined in accordance with the provisions of the
Plan in effect when his employment ended.
     The interest in the assets of the Plan derived from Company contributions
of a Member who withdrew from the Plan but who has not received his Plan
distribution before January 1, 2002 shall be determined in accordance with the
provisions of the Plan in effect when his withdrawal was requested.
     The interest of a Member in the assets of the Plan derived from Company
contributions made for Plan Years beginning on or after January 1, 2002 shall at
all times be vested.
     The interest of a Member in the assets of the Plan derived from Company
contributions to the Retail Operations Plan shall be vested upon transfer to the
Plan in accordance with the provisions of Paragraph 22.4 F.
     7.4 The interest of a Member in the assets of the Plan transferred to this
Plan from the Retail Operations Plan upon October 1, 2006 shall be vested on
October 1, 2006.

31



--------------------------------------------------------------------------------



 



ARTICLE 8
IN-SERVICE WITHDRAWALS AND LOANS
     8.1 Complete Withdrawals.
     A. Subject to the limitations of Sections 8.1 B and 8.4 (In-Service
Distribution Limitations), a Member may, at any time, elect to make a complete
withdrawal of his vested interest attributable to his after-tax contributions,
Matching Contributions, amounts rolled-over into the Plan, and, if the Member is
at least age 59½ at the time of the withdrawal, Elective Deferrals.
Notwithstanding the foregoing, a Member who has not attained age 59½ is not
permitted to withdraw Matching Contributions (and income allocable thereto) that
were contributed to the Plan on or after January 1, 2002 (January 1, 2003 in the
case of a Triton Plan Participant and October 1, 2006 with respect to Members
who were members of the Retail Operations Plan as of September 30, 2006), other
than as provided in Sections 8.3 (Hardship Withdrawals) or upon termination of
employment or if his employer has ceased to be a Participating Company.
     B. Notwithstanding the foregoing, subject to the limitations of Section 8.4
(In-Service Distribution Limitations), if a Member elects to withdraw his total
vested interest from the Plan during his continued employment by the Company
prior to the fifth anniversary of the earliest of the date of his initial
participation in the Plan, the Retail Operations Plan, the HOVENSA Plan, the
Merit Plan or the Triton Plan:
          1. The distribution of the Member’s interest in mutual funds and the
Company Stock Fund will be made as specified in Sections 16.8 and 16.9.
          2. The distribution of the Member’s interest in the portion of the
assets attributable to Company contributions (including employer matching
contributions made to the Retail Operations Plan, the HOVENSA Plan, the Merit
Plan or the Triton Plan) will be limited to the portion of said assets which
exceeds an amount equal to the Company contributions paid to the Trustee under
the Plan (including employer matching contributions made to the Retail
Operations Plan, the HOVENSA Plan, the Merit Plan or the Triton Plan) on said
Member’s behalf within two years of the date payment is requested by the Member.
     8.2 Partial Withdrawals.
          A. At any time following the first anniversary of the date a Member
commenced participation in the Plan (including participation in a Prior Plan,
the Retail Operations Plan, the HOVENSA Plan, the Merit Plan or the Triton
Plan), a Member may elect to withdraw, without the

32



--------------------------------------------------------------------------------



 



penalty of suspension, a portion of his account, subject to the in-service
distribution limitations of Section 8.4, as follows:
          1. If he is at least age 59½ at the time of the withdrawal, any
portion of the sum of his entire account in the Plan, less the sum of his prior
withdrawals as of the effective date of the withdrawal; provided, however, that
no partial withdrawal may be made in an amount less than $500.00 (or the
Member’s remaining account balance, if less).
          2. If he is not at least age 59½ at the time of the withdrawal, 50% of
the sum of his total contributions excluding his Elective Deferrals less the sum
of his prior withdrawals as of the effective date of the withdrawal; provided,
however, that no partial withdrawal may be made in an amount less than $500.00
(or the Member’s remaining account balance eligible for withdrawal, if less).
Notwithstanding the foregoing, a Member is not permitted to withdraw Matching
Contributions (and income allocable thereto) that were contributed to the Plan
on or after January 1, 2002 (January 1, 2003 in the case of a Triton Plan
Participant and October 1, 2006 with respect to Members who were members of the
Retail Operations Plan as of September 30, 2006) pursuant to this Section 8.2 A
2.
          In no event, however, may the amount withdrawn exceed the value of a
Member’s account attributable to the contributions to be withdrawn.
          B. A period of at least 12 months must elapse between partial
withdrawals. If a Member makes a partial withdrawal under the terms of the
Retail Operations Plan, or the HOVENSA Plan or the Merit Plan less than twelve
months prior to commencement of his membership in the Plan, a partial withdrawal
shall not be permitted under the terms of the Plan until the expiration of the
twelve month period beginning on the date of such withdrawal.
     Notwithstanding the foregoing, a Member may make a partial withdrawal in
June 1996, if he would have completed his first year of membership or 12 months
would have elapsed since his last partial withdrawal during the months of July,
August or September 1996.
     Notwithstanding the foregoing, a Member who has not attained age 59½ is not
permitted to withdraw amounts that were contributed to the Plan on or after
January 1, 2002 (and income allocable thereto), other than as provided in
Sections 8.3 (Hardship Withdrawals) or upon termination of employment.
     8.3 Hardship Withdrawals.
          Distribution of Elective Deferrals (excluding income allocable to such
Elective Deferrals) may be made to a Member in the event of hardship. For the
purposes of this Section, hardship is defined as an immediate and heavy
financial need of the Employee where such Employee lacks other available
resources. A request for a hardship withdrawal shall be made on a form or in a
manner

33



--------------------------------------------------------------------------------



 



prescribed by the Committee. Such distribution shall be effective on the
earliest practicable Valuation Date following the approval of the request by the
Committee.
     Special Rules:
          A. The following are the only financial needs considered immediate and
heavy: expenses incurred or necessary for medical care, described in Section
213(d) of the Code, of the Employee, the Employee’s Spouse, children, or
dependents; the purchase (excluding mortgage payments) of a principal residence
for the Employee; payment of tuition, room and board and related educational
fees for the next 12 months of post-secondary education for the Employee, the
Employee’s Spouse, children or dependents; the need to prevent the eviction of
the Employee from, or a foreclosure on the mortgage of, the Employee’s principal
residence; funeral expenses for the Employee’s deceased parent, the Employee’s
Spouse, children or dependents; or expenses for the repair of damage to the
Employee’s principal residence that qualify for the casualty loss deduction
under Section 165 of the Code (without regard to whether the loss exceeds 10% of
adjusted gross income).
          B. A distribution will be considered as necessary to satisfy an
immediate and heavy financial need if the Committee relies upon the Employee’s
written representation, unless the Committee has knowledge to the contrary, that
the need cannot be relieved:
               (i) through reimbursement or compensation by insurance or
otherwise;
               (ii) by reasonable liquidation of the Member’s assets to the
extent such liquidation would not itself cause an immediate and heavy financial
need;
               (iii) by cessation of Elective Deferrals and Employee
Contributions under the Plan; or
               (iv) by other distributions or nontaxable (at the time of the
loan) loans from plans maintained by the Company or by any other employer, or by
borrowing from commercial sources on reasonable commercial terms.
          C. A hardship distribution shall not require suspension of membership.
          D. Effective October 1, 2006, no hardship withdrawal may be made in an
amount less than $500.
          E. Effective for withdrawals made on or after October 1, 2006, a
Participant may not take more than one hardship withdrawal every 12 months.
     8.4 In-Service Distribution Limitations
          Elective Deferrals and matching contributions made on or after
January 1, 2002 (or made on or after January 1, 2003 in the case of a Triton
Plan Participant or October 1, 2006 with respect to

34



--------------------------------------------------------------------------------



 



Members who were members of the Retail Operations Plan as of September 30,
2006), and income allocable thereto are not distributable to a Member or his
Beneficiary or Beneficiaries, in accordance with such Member’s Beneficiary or
Beneficiaries election, earlier than upon termination of employment or
termination of a Member’s employer’s participation in the Plan, death or
disability.
     Such amounts may also be distributed upon:
          A. Termination of the Plan without the establishment of another
defined contribution plan other than an employee stock ownership plan (as
defined in Section 4975(e) or Section 409 of the Code) or a simplified employee
pension plan as defined in Section 408(k).
          B. The disposition by a corporation to an unrelated corporation of
substantially all of the assets (within the meaning of Section 409(d)(2) of the
Code) used in a trade or business of such corporation if such corporation
continues to maintain this Plan after the disposition, but only with respect to
employees who continue employment with the corporation acquiring such assets.
          C. The disposition by a corporation to an unrelated entity of such
corporation’s interest in a subsidiary (within the meaning of Section 409(d)(3)
of the Code) if such corporation continues to maintain this Plan, but only with
respect to Employees who continue employment with such subsidiary.
          D. The attainment of age 59 1/2.
          E. The hardship of the Member as described in Section 8.3.
          All distributions that may be made pursuant to one or more of the
foregoing distributable events are subject to the Member consent requirements
(if applicable) contained in Sections 411 (a)(11) of the Code. In addition,
distributions that are triggered by any of the first three events enumerated
above must be made in a lump sum.
     8.5 Loans to Members
          A. Loans from Member accounts shall be made available to all Members
on a reasonably equivalent basis. A request for a loan shall be made on a form
or in a manner prescribed by the Committee. To be effective as of a particular
Valuation Date in a given month, the request must be received on behalf of the
Committee not later than such date.
          B. Loans shall not be made available to Highly Compensated Employees
in an amount greater than the amount made available to other Employees.
          C. Loans must be adequately secured by 50% of the Member’s vested
interest in the Plan and must bear a reasonable interest rate. The rate will be
commensurate with the interest rate being charged by persons in the business of
lending money for loans which would be made under similar circumstances, and
shall be 1% above the prime rate in effect at the time the loan is made, or such
other rate as may be determined by the Committee from time to time on a
nondiscriminatory

35



--------------------------------------------------------------------------------



 



basis. In addition, the Member must pay the loan origination fee and annual loan
recordkeeping fee charged by the Plan’s recordkeeper.
          D. Failure by the Member to make required loan payments when due shall
cause the loan to be in default. In the event of default, foreclosure on the
note and attachment of security will not occur until a distributable event
occurs in the Plan, but if the default is not cured by the end of the calendar
quarter following the calendar quarter in which the default occurred, the unpaid
balance plus accrued unpaid interest shall be reported as taxable income to the
Member.
          E. Notwithstanding any other provision of this Plan, the portion of
the Member’s vested account balance used as a security interest held by the Plan
by reason of a loan outstanding to the Member shall be taken into account for
purposes of determining the amount of the account balance payable at the time of
death or distribution, but only if the reduction is used as repayment of the
loan. If less than 100% of the Member’s vested account balance (determined
without regard to the preceding sentence) is payable to the surviving Spouse,
then the account balance shall be adjusted by first reducing the vested account
balance by the amount of the security used as repayment of the loan, and then
determining the benefit payable to the surviving Spouse.
          F. No loan to any Member can be made to the extent that such loan when
added to the outstanding balance of all other loans to the Member would exceed
the lesser of (a) $50,000 reduced by the highest outstanding balance of loans
during the one year period ending on the day before the loan is made, or
(b) one-half the vested account balance of the Member. For the purpose of the
above limitation, all loans from all plans of the Company and other members of a
group of employers described in Sections 414(b), 414(c), and 414(m) and (o) of
the Code are aggregated. Furthermore, any loan shall by its terms require that
repayment (principal and interest) be amortized in level payments, not less
frequently than monthly, over a period not extending beyond five years from the
date of the loan, unless such loan is used to acquire a dwelling unit which
within a reasonable time (determined as the time the loan is made) will be used
as the principal residence of the Member. An assignment or pledge of any portion
of the Member’s interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this paragraph.
          G. No loan will be made in an amount less than $500.00, and only two
loans may be outstanding to a Member at any time.
          H. A Member may prepay an outstanding loan in full at any time without
penalty.
          I. If at any time prior to the full repayment of a loan, the Member
should cease to be a Member by reason of his termination of employment (other
than as the result of employment by

36



--------------------------------------------------------------------------------



 



HOVENSA), the unpaid balance owed by the Member on the loan shall be due and
payable upon the later of the date of such termination of employment or the date
of final payment of any salary continuation payments received by the Member in
connection with such termination from which loan payments are deducted, and the
amount of the distribution otherwise payable to the Member (or, in the case of
his death to his Beneficiary) shall be reduced by the amount owed on the loan at
the time of such distribution. If at any time prior to the full repayment of a
loan, the Member should cease to be a Member by reason of his employment by
HOVENSA, the Member’s unpaid loan balance shall be handled as follows:
               1. Prior to the Transfer Date, loan repayments will be made
through payroll deductions and transmitted by HOVENSA to the Company for
forwarding to the Trustee.
               2. On and after the Transfer Date the loan balance will be
transferred to the HOVENSA Plan with the other assets in the Member’s Plan
account, the loan shall be treated as having been made under the terms of the
HOVENSA Plan, and shall be repaid to the HOVENSA Plan in accordance with the
terms of the loan.
          J. For the purposes of this Section 8.5, loans outstanding under the
terms of the HOVENSA Plan which have not been repaid by the date that a HOVENSA
Plan member’s account is transferred to the Plan also will be transferred to the
Plan, treated as having been made under the terms of the Plan, and repaid to the
Plan in accordance with the terms of such loan.

37



--------------------------------------------------------------------------------



 



ARTICLE 9
TERMINATION OF EMPLOYMENT AND TERMINATION OF MEMBERSHIP
     9.1 If a Member’s employment by a Company shall terminate for any reason
(other than by transfer to HOVENSA, another Company or to an Associated Company)
or if his membership in the Plan shall terminate (other than pursuant to the
provisions of Sections 8.1, 9.4, or 9.5) his vested interest in the Plan,
determined as of the Valuation Date coincident with or next following the date
his employment or membership is terminated, shall be distributed to him (or to
his Beneficiary if his employment shall terminate because of his death), as
follows:
          A. If the Member’s employment shall terminate because of his death his
entire vested interest shall be distributed to his Beneficiary as soon as
practicable after such Valuation Date in the manner specified in Section 16.9 B.
          B. If the Member’s employment shall terminate for a reason other than
his death, or if his membership shall terminate (other than pursuant to the
provisions of Section 8.1, 9.4 or 9.5), his entire vested interest, as
determined above, shall be distributed to him. The Member’s interest
attributable to Employee Contributions and Elective Deferrals shall be
distributed in the manner specified in subparagraphs 1 and 2 of Section 16.9 B,
and his vested interest attributable to Company contributions shall be
distributed to him in the manner specified in subparagraph 3 of Section 16.9 B,
both as follows:
               1. If the value of his entire vested interest shall not exceed
$1,000 it shall be distributed to him as soon as practicable after such
Valuation Date.
               2. If the value of his entire vested interest shall exceed
$1,000, it shall be distributed to him as soon as practicable following his
submission of a completed election to withdraw as described in Section 16.8, but
not later than the required beginning date described in Section 16.9D4. On
receipt of such request, the distribution of such vested interest shall be made
to the Member at the appropriate time in the manner requested.
     9.2 If a Member shall be fully vested in his account balances at the time
he receives a distribution pursuant to the provisions of Section 8.1 or
Section 9.1, then the service performed by him with respect to such distribution
shall be disregarded for the purpose of determining the balance in his account
on his reentry into the Plan and there shall be no restoration of his account
balances.
     9.3 A. 1. Distribution of benefits to a Member will be made no later than
the 60th day after the close of the Plan Year in which the latest of the
following events occurs:
                    i. the Member attains age 65 ;

38



--------------------------------------------------------------------------------



 



                    ii. the 10th anniversary of the date on which the Member
commenced participation in the Plan;
                    iii. the Member terminates employment with the Company;
                    iv. the date specified in an election made pursuant to
Paragraph B of this section, but no later than April 1 of the year following the
year in which the Member will attain age 70 1/2.
               2. Notwithstanding the foregoing, effective as of October 1,
2006, distributions of benefits to a Member will be made no later than April 1
of the year following the year in which the Member attains age 70 ½.
          B. Notwithstanding the provisions of Subparagraph 9.1B2, a Member may,
on a statement signed by him and submitted to the Committee (or in a manner
prescribed by the Committee), elect that the payment to him of any benefit under
the Plan will be made in a lump sum at a date later than the dates specified
under Subparagraphs i, ii and iii of Paragraph A1 of this Section. The statement
shall describe the benefit and specify the date on which payment of the benefit
shall be made, subject, however, to the distribution requirements of
Section 16.10 of the Plan.
     9.4 Notwithstanding any provision of the Plan to the contrary, upon the
establishment by the Principal Company of the Retail Operations Plan, which
shall have essentially the same provisions as the Plan, the Committee shall
direct the Trustee to allocate and segregate the portion of the assets of the
Plan held for the benefit of all Members of the Plan who are employed in
Company-operated gasoline stations or convenience stores. The Committee then
shall direct the Trustee to transfer such assets and the accounts and records of
such Members to the Retail Operations Plan. If any Members of the Plan
subsequently become eligible for participation in the Retail Operations Plan,
the assets, accounts and records of such Members shall be allocated, segregated
and transferred in a similar manner. As the result of these transfers, all
accrued rights and interests of such Members as of the date of such transfers
shall be preserved under the Retail Operations Plan, and in no event shall any
such Member be deprived of any benefits under the Plan which shall have accrued
to him as of the effective date of the transfer. Effective October 1, 2006, the
Retail Operations Plan shall be merged into the Plan, and the Committee shall
direct the Trustee to accept the assets of the Retail Operations Plan for the
benefit of all members of the Retail Operations Plan. As a result of these
transfers, all rights and interests of such members of the Retail Operations
Plan with respect to the amounts transferred on October 1, 2006, shall be
preserved under the Plan.
     9.5 Notwithstanding any provision of the Plan to the contrary, upon the
establishment by HOVENSA of the HOVENSA Plan, which shall have essentially the
same provisions as the Plan, the

39



--------------------------------------------------------------------------------



 



Committee shall direct the Trustee to allocate and segregate the portion of the
assets of the Plan held for the benefit of all Members of the Plan employed by
HESS OIL VIRGIN ISLANDS CORP., who become employees of HOVENSA on the date
HOVENSA commences operations. The Committee then shall direct the Trustee to
transfer such assets and the accounts and records of such Members to the HOVENSA
Plan on the Transfer Date. If any Members of the Plan subsequently become
employed by HOVENSA, the assets, accounts and records of such Members shall be
allocated, segregated and transferred in a similar manner. As the result of
these transfers, all accrued rights and interests of such Members as of the date
of such transfers shall be preserved under the HOVENSA Plan, and in no event
shall any such Member be deprived of any benefits under the Plan which shall
have accrued to him as of the effective date of the transfer. Upon the transfer
of a Member’s accounts and records to the HOVENSA Plan, such Member’s membership
in the Plan shall terminate. Upon the transfer of a Member’s accounts and
records to the Retail Operations Plan, such Member’s membership in the Plan
shall terminate.

40



--------------------------------------------------------------------------------



 



ARTICLE 10
FORFEITURES
     10.1 The interest of a Member in the assets of the Plan derived from
Company contributions which shall be unvested at the time of his termination of
membership or termination of employment shall be forfeited and shall reduce the
future contributions of the Company or Companies of which such Member was an
Employee. If a Member shall make a complete withdrawal pursuant to Section 8.1
of his vested interest in the assets of the Plan attributable to his after-tax
contributions and Elective Deferrals, if any, his unvested interests in the
assets of the Plan derived from Company matching contributions attributable to
the contributions withdrawn by the Member shall be forfeited. Forfeitures shall
occur in a similar manner in the case of a complete withdrawal under Section 8.1
of the Member’s account balances attributable to his after-tax contributions or
his after-tax contributions and Elective Deferrals, if any, but shall apply to
the interest of such Member in the assets of the Plan derived from Company
contributions that matched the Member’s contributions to the withdrawn accounts
which shall be unvested at the time of his withdrawal. For the purposes of this
Section 10.1, assets representing employer contributions to the HOVENSA Plan
which are transferred to the Plan shall be treated as Company contributions.
     10.2 In the event an Employee whose interest in the assets of the Plan has
been forfeited in whole or in part upon withdrawal under Section 8.1 or
termination of his membership during his continued employment shall continue or
resume membership in the Plan, the value of his account balances shall be
restored to their value as of the Valuation Date described in Section 16.8 if
such Employee shall, within five years of the date of such withdrawal or
termination, repay to the Plan the full amount of any distribution received by
him upon such withdrawal or termination of membership.
     10.3 In the event an Employee whose interest in the assets of the Plan has
been forfeited in whole or in part on termination of his employment shall be
reemployed and shall resume membership in the Plan, the value of his account
balances shall be restored to their value as of the Valuation Date described in
Section 9.1 if such Employee shall, within the earlier to occur of (i) his
having incurred five consecutive one-year Breaks in Service and (ii) the fifth
anniversary of his resumption of employment covered by the Plan, repay to the
Plan the full amount of any distribution received by upon such termination.
     10.4 If an Employee described in Section 10.2 or in Section 10.3 shall not
make the repayments in the amounts and in the manner described therein then the
service performed by him with respect to which he received a complete
distribution of his account balances derived from both after-tax

41



--------------------------------------------------------------------------------



 



contributions and Elective Deferrals pursuant to the provisions of Section 8.1
or Section 9.1 shall be disregarded for the purpose of determining the balance
in his account on his re-entry into the Plan or continuation of his membership
in the Plan and there shall be no restoration of his account balances.
     10.5 A. If a forfeiture occurs under the comparable terms of the Retail
Operations Plan or the HOVENSA Plan with respect to a member of either of those
plans who subsequently becomes a Member of the Plan, and such Member repays the
full amount of his distribution to the Retail Operations Plan or the HOVENSA
Plan in accordance with the terms of those plans, such repaid amount and the
value of his account balances restored under the applicable plan shall be
transferred to the Plan as soon as practicable after such repayment and
restoration, and shall be invested in accordance with the Member’s then current
Investment Direction.
              B. Notwithstanding any provisions of the Plan to the contrary, if
a forfeiture occurs in accordance with the provisions of Section 10.1, and the
individual involved subsequently becomes a member of the Retail Operations Plan
or the HOVENSA Plan before repaying the full amount of his distribution to the
Plan, such individual shall be deemed eligible for participation in the Plan for
the sole purpose of repaying such distribution and restoring the value of his
account balances under the Plan. Such repaid amount and the value of his account
balances restored under the Plan shall be invested in accordance with the
individual’s then current Investment Direction in the Retail Operations Plan or
the HOVENSA Plan, as the case may be, and transferred to the applicable plan as
soon as practicable after such repayment and restoration.
     10.6 For the purposes of this Article 10, the nonvested portion of the
participating company contributions account under the Merit Plan of a Merit Plan
Participant or a former employee of Merit Oil Corporation that was forfeited or
scheduled to be forfeited under the terms of the Merit Plan shall be subject to
restoration under the same terms that apply to other Members of the Plan under
this Article.
     10.7 Due to the change made on January 1, 2002 (October 1, 2006 with
respect to Members who were members of the Retail Operations Plan as of
September 30, 2006) to provide for the immediate vesting of Company
contributions to the Plan, there will be no forfeitures under this Article 10 on
or after that date. The above provisions will remain in effect, however, to
allow for the restoration of account balances forfeited before that date, and to
provide for proper coordination with the Retail Operations Plan (prior to the
date it was merged into this Plan) and the HOVENSA Plan.

42



--------------------------------------------------------------------------------



 



ARTICLE 11
ADMINISTRATION OF THE PLAN
     11.1 The Plan shall be administered by the Committee. The Committee shall
be the “plan administrator” within the meaning of Title I of ERISA and shall be
the named fiduciary with respect to control or management of the operation and
administration of the Plan.
     11.2 The CEO of the Principal Company shall appoint at least three persons
to serve on the Committee. Any member of the Committee may resign by delivering
his or her written resignation to the CEO prior to the effective date of such
resignation. In addition, if a member of the Committee is an Employee at the
time of his or her appointment, he or she will automatically cease to be a
member of the Committee when his or her employment with the Company terminates.
The CEO may remove any member of the Committee by so notifying the member and
the other Committee members in writing prior to the effective date of such
removal. In the event a member of the Committee dies or is removed
(automatically or by the CEO), the CEO shall appoint a successor member. The
Committee shall continue to act with full power until the vacancy is filled.
     11.3 A. The Committee shall have the authority to allocate, from time to
time, by a written instrument filed in its records, all or any part of its
responsibilities under the Plan to one or more of its members, including a
subcommittee, as may be deemed advisable, and in the same manner to revoke such
allocation of responsibilities. In the exercise of such allocated
responsibilities, any action of the member or subcommittee to whom
responsibilities are allocated shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Committee. The
Committee shall not be liable for any acts or omissions of such member or
subcommittee. The member or subcommittee to whom responsibilities have been
allocated shall periodically report to the Committee concerning the discharge of
the allocated responsibilities.
              B. The Committee shall have the authority to delegate from time to
time, by a written instrument filed in its records, all or any part of its
responsibilities under the Plan to such person or persons as the Committee may
deem advisable (and may authorize such person to delegate such responsibilities
to such other person or persons as the Committee may authorize) and in the same
manner to revoke any such delegation or responsibilities. Any action of the
delegate in the exercise of such delegated responsibilities shall have the same
force and effect for all purposes hereunder as if such action had been taken by
the Committee. The Committee shall not be liable for any acts or omissions of
any such delegate. The delegate shall periodically report to the Committee
concerning

43



--------------------------------------------------------------------------------



 



the discharge of the delegated responsibilities. The Committee will periodically
monitor the delegate to verify that the delegation is prudent.
          C. Except where responsibilities have been allocated or delegated to
another fiduciary, including the Investment Committee, the Committee shall have
the general responsibility for the administration of the Plan and for carrying
out its provisions, including the specific responsibilities set forth in
Sections 11.4.
     11.4 The Committee shall have the discretion and authority to control and
manage the operation and administration of the Plan.
          A. The Committee’s authority shall specifically include, but not be
limited to, the following:
               1. To communicate the terms of the Plan to Members and
Beneficiaries;
               2. To appoint, discharge, and periodically monitor the
performance of third party administrators, service providers, and any other
agents in the administration of the Plan;
               3. To consult with counsel;
               4. To prepare and file any reports or returns with respect to the
Plan required by the Code, ERISA or any other laws;
               5. To determine all questions arising in the administration of
the Plan, to the extent the determination is not the responsibility of another
fiduciary or entity;
               6. To direct the Trustee to pay benefits and Plan expenses
properly chargeable to the Plan; and
               7. Such other duties or powers provided in the Plan.
          B. In addition to the authority described above, the Committee shall
have complete discretion to interpret and construe the provisions of the Plan,
make findings of fact, correct errors, and supply omissions, with respect to
determining the benefits payable and eligibility for benefits under the Plan or
any other matter of Plan interpretation or construction. All decisions and
interpretations of the Committee made pursuant to the Plan shall be final,
conclusive and binding on all persons and may not be overturned unless found by
a court of competent jurisdiction to be arbitrary and capricious. The Committee
shall have the powers necessary or desirable to carry out these
responsibilities, including but not limited to the following:
               1. To prescribe rules, procedures and related forms (which may be
electronic in nature) to be followed by Members in filing and appealing claims
for benefits;
               2. To receive from Members and Beneficiaries such information as
shall be necessary for the proper determination of benefits payable under the
Plan;

44



--------------------------------------------------------------------------------



 



               3. To keep records related to claims for benefits filed and paid
under the Plan;
               4. to submit such information to the Actuary as the Actuary may
require from time to time for making actuarial determinations with respect to
the Plan;
               5. To determine and enforce any limits on benefit elections
hereunder;
               6. To correct errors and make equitable adjustments for mistakes
made in the payment or nonpayment of benefits under the Plan, specifically, and
without limitation, to recover erroneous overpayments made by the Plan to a
Member or Beneficiary, in whatever manner deemed appropriate and permitted by
law, including suspensions or recoupment of, or offsets against, future
payments, including benefit payments or wages, due that Member or Beneficiary;
               7. To determine questions relating to coverage and participation
under the Plan and the rights of Members or to delegate such authority to make
such determination to a third party administrator, insurer or some other entity;
               8. To propose and accept settlements and offsets of claims,
overpayments and other disputes involving claims for benefits under the Plan;
and
               9. To compute the amount and kind of benefits payable to Members
and Beneficiaries, to the extent such determination is not the responsibility of
a third party administrator, insurer, or some other entity.
     11.5 The Committee may employ one or more persons to render advice with
regard to any of its responsibilities under the Plan.
     11.6 Plan Expenses. All fees and expenses incurred in connection with the
operation and administration of the Plan, including but not limited to, legal,
accounting, investment management, and administrative fees and expenses, shall
be paid out of the assets of the Plan to the extent it is legally permissible
for such fees and expenses to be so paid. The Company may, but shall not be
required to, directly pay such fees and expenses and thereby release the Plan
from the obligation of making such payments; provided, however that, to the
extent that it would be legally permissible for such fees to have been paid by
the Plan, the Plan shall not be released from the obligation to make payment by
reimbursing the Company.
     11.7 Claims Procedure:
          A. Initial Claim. (i) Any claim by an Employee, Member or Beneficiary
(‘Claimant’) with respect to eligibility, participation, contributions, benefits
or other aspects of the operation of the Plan shall be made in writing to the
Committee for such purpose. The Committee shall provide the Claimant with the
necessary forms and make all determinations as to the right of any person to a
disputed benefit. If a Claimant is denied benefits under the Plan, the Committee
or its designee shall

45



--------------------------------------------------------------------------------



 



notify the Claimant in writing of the denial of the claim within ninety
(90) days (or within forty-five (45) days if the claim involves a determination
of a Claimant’s Disability) after the Committee receives the claim, provided
that in the event of special circumstances such period may be extended.
               (ii) In the event of special circumstances, the maximum period in
which a claim must be determined may be extended as follows:
                    (a) With respect to any claim, other than a claim that
involves a determination of a Claimant’s Disability, the ninety (90) day period
may be extended to up to ninety (90) days (for a total of one hundred eighty
(180) days). If the initial ninety (90) day period is extended, the Committee or
its designee shall notify the Claimant in writing within ninety (90) days of
receipt of the claim. The written notice of extension shall indicate the special
circumstances requiring the extension of time and provide the date by which the
Committee expects to make a determination with respect to the claim. If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination shall be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of (i) the date on which the Claimant responds to the Plan’s request
for information, or (ii) expiration of the forty-five (45) day period commencing
on the date that the Claimant is notified that the requested additional
information must be provided.
                    (b) With respect to a claim that involves a determination of
a Claimant’s Disability, the forty-five (45) day period may be extended as
follows:
                         (I) Initially, the forty-five (45) day period may be
extended to up to an additional thirty (30) days (the ‘Initial Disability
Extension Period’), provided that the Committee determines that such an
extension is necessary due to matters beyond the control of the Plan and within
forty-five (45) days of receipt of the claim, the Committee or its designee
notifies the Claimant in writing of such extension, the special circumstances
requiring the extension of time, the date by which the Committee expects to make
a determination with respect to the claim and such information as required under
clause (III) below.
                         (II) Following the Initial Disability Extension Period
the period for determining the Claimant’s claim may be extended for an
additional thirty (30) day extension period (for a total of one hundred five
(105) days), provided that the Committee determines that such an extension is
necessary due to matters beyond the control of the Plan and within the Initial
Disability Extension Period, notifies the Claimant in writing of such additional
extension, the special circumstances requiring the extension of time, the date
by which the Committee expects to make a determination with respect to the claim
and such information as required under clause (III) below.

46



--------------------------------------------------------------------------------



 



                         (III) Any notice of extension pursuant to this
Paragraph (B) shall specifically explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues, and the Claimant
shall be afforded forty-five (45) days within which to provide the specified
information
                         (IV) If an extension is required due to the Claimant’s
failure to submit information necessary to decide the claim, the period for
making the determination shall be tolled from the date on which the extension
notice is sent to the Claimant until the earlier of (i) the date on which the
Claimant responds to the Plan’s request for information, or (ii) expiration of
the forty-five (45) day period commencing on the date that the Claimant is
notified that the requested additional information must be provided.
               (iii) If notice of the denial of a claim is not furnished within
the required time period described herein, the claim shall be deemed denied as
of the last day of such period.
               (iv) If a claim is wholly or partially denied, the notice to the
Claimant shall set forth:
                    (a) The specific reason or reasons for the denial;
                    (b) Specific reference to pertinent Plan provisions upon
which the denial is based;
                    (c) A description of any additional material or information
necessary for the Claimant to complete the claim request and an explanation of
why such material or information is necessary;
                    (d) Appropriate information as to the steps to be taken and
the applicable time limits if the Claimant wishes to submit the adverse
determination for review; and
                    (e) A statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review.
          B. Claim Denial Review.
               1. If a claim has been wholly or partially denied, the Claimant
may submit the claim for review by the Committee. Any request for review of a
claim must be made in writing to the Committee no later than sixty (60) days (or
within one hundred and eighty (180) days if the claim involves a determination
of a Claimant’s Disability) after the Claimant receives notification of denial
or, if no notification was provided, the date the claim is deemed denied. The
Claimant or his duly authorized representative may:

47



--------------------------------------------------------------------------------



 



                    (a) Upon request and free of charge, be provided with
reasonable access to, and copies of, relevant documents, records, and other
information relevant to the Claimant’s claim; and
                    (b) Submit written comments, documents, records, and other
information relating to the claim. The review of the claim determination shall
take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial claim determination.
               2. The decision of the Committee shall be made within sixty
(60) days (or within forty-five (45) days if the claim involves a determination
of a Claimant’s Disability) after receipt of the Claimant’s request for review,
unless special circumstances (including, without limitation, the need to hold a
hearing) require an extension. In the event of special circumstances, the
maximum period in which a claim must be determined may be extended as follows:
                    (a) With respect to any claim, other than a claim that
involves a determination of a Claimant’s Disability, the sixty (60) day period
may be extended for a period of up to one hundred twenty (120) days.
                    (b) With respect to a claim that involves a determination of
a Claimant’s Disability, the forty-five (45) day period may be extended for a
period of up forty-five (45) days.
                    If the sixty (60) day period (or forty-five (45) day period
where the claim involves a determination of a Claimant’s Disability is extended,
the Committee or its designee shall, within sixty (60) days (or within
forty-five (45) days if the claim involves a determination of a Claimant’s
Disability) of receipt of the claim for review, notify the Claimant in writing.
The written notice of extension shall indicate the special circumstances
requiring the extension of time and provide the date by which the Committee
expects to make a determination with respect to the claim upon review. If the
extension is required due to the Claimant’s failure to submit information
necessary to decide the claim, the period for making the determination shall be
tolled from the date on which the extension notice is sent to the Claimant until
the earlier of (i) the date on which the Claimant responds to the Plan’s request
for information, or (ii) expiration of the forty-five (45) day period commencing
on the date that the Claimant is notified that the requested additional
information must be provided. If notice of the denial of a claim is not
furnished within the required time period described herein, the claim shall be
deemed denied as of the last day of such period.
               3. If notice of the decision upon review is not furnished within
the required time period described herein, the claim on review shall be deemed
denied as of the last day of such period.

48



--------------------------------------------------------------------------------



 



               4. The Committee, in its sole discretion, may hold a hearing
regarding the claim and require the Claimant to attend. If a hearing is held,
the Claimant shall be entitled to be represented by counsel.
               5. The Committee’s decision upon review on the Claimant’s claim
shall be communicated to the Claimant in writing. If the claim upon review is
denied, the notice to the Claimant shall set forth:
                    (a) The specific reason or reasons for the decision, with
references to the specific Plan provisions on which the determination is based;
                    (b) A statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim; and
                    (c) A statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA.
               6. Any review of a claim involving a determination of a
Claimant’s Disability shall not afford deference to the initial adverse benefit
determination and shall not be determined by any individual who made the initial
adverse benefit determination or a subordinate of such individual. In deciding a
review of any adverse benefit determination that is based in whole or in part on
a medical judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the Committee shall consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment.
          C. All interpretations, determinations and decisions of the Committee
with respect to any claim, including without limitation the appeal of any claim,
shall be made by the Committee, in its sole discretion, based on the Plan and
comments, documents, records, and other information presented to it, and shall
be final, conclusive and binding.
          D. The claims procedures set forth in this section are intended to
comply with United States Department of Labor Regulation § 2560.503-1 and should
be construed in accordance with such regulation. In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.
     11.8 Exhaustion and Limitations Period. Claimants must follow the claims
procedures described in Section 11.7 before taking action in any other forum
regarding a claim for benefits under the Plan. Any suit or legal action
initiated by a Claimant under the Plan must be brought by the Claimant no later
than one (1)-year following a final decision on the claim for benefits under
these claims procedures.

49



--------------------------------------------------------------------------------



 



The one (1)-year statute of limitations on suits for benefits shall apply in any
forum where a Claimant initiates such suit or legal action. If a civil action is
not filed within this period, the Claimant’s benefit claim will be deemed
permanently waived and abandoned, and the claimant will be precluded from
reasserting it.
     11.9 Failure to Supply Correct Information
          A. If a person claiming benefits under the Plan makes a false
statement that is material to such person’s claim for benefits, the Committee
may adjust the benefits payable to the person or require that the payments be
returned to the Plan, or take any other action as the Committee deems
reasonable.
          B. Failure on the part of a Member to comply with a request by the
Committee for information or proof within a reasonable period of time is
sufficient grounds for delay in the payment of any benefits that may be due
under the Plan until such information or proof is received by the Committee.
     11.10 Any person or group of persons may serve in more than one fiduciary
capacity under the Plan.
     11.11 Electronic Administration. For purposes of the Plan, any forms,
elections, loans, regulations, rules, notices and disclosure of information may,
to the extent permitted by the Principal Company or the Committee and by
applicable law, be made by paper, telephonic or electronic means.
     11.11 Indemnification for Liability
          A. Indemnification by the Plan. To the extent permitted by applicable
law and subject to the limitations described in this Section 11.11A, each
current and former member of the Committee and of the Investment Committee, and
each employee, officer, director, and agent of the Company, and all persons
formerly serving in such capacity (“Covered Persons”) are indemnified and saved
harmless by the Plan from and against any and all claims of liability arising in
connection with the exercise of their duties and responsibilities with respect
to the Plan, including all expenses reasonably incurred in the defense of such
act or omission, unless (a) it is established by final judgment of a court of
competent jurisdiction that such act or omission involved a violation of the
duties imposed by Part 4 of Title I of ERISA or gross negligence or willful
misconduct on the part of such Covered Person; or (b) in the event of settlement
or other disposition of a claim involving the Plan, it is determined by written
opinion of independent counsel that such act or omission involved a violation of
duties imposed by Part 4 of Title I of ERISA or gross negligence or willful
misconduct on

50



--------------------------------------------------------------------------------



 



the part of such Covered Person.
          To the extent permitted by applicable law, all expenses (including
reasonable attorneys fees and disbursements), judgments, fines and amounts paid
in settlement incurred by the Covered Person in connection with any of the
proceedings described above shall be paid from the Plan, provided that (a) the
Covered Person shall repay such advances to the Plan, with reasonable interest,
if it is established by a final judgment of a court of competent jurisdiction,
or by a written opinion of independent counsel, that the Covered Person violated
Part 4 of Title I of ERISA, was grossly negligent or engaged in willful
misconduct, and (b) the Covered Person shall provide a bond, letter of credit or
make other appropriate arrangements for repayment of advances. Notwithstanding
the foregoing, no such advances shall be made in connection with any claim
against the Covered Person that is made by the Plan or Trustee, provided that
upon the final disposition of such claim, the expenses (including reasonable
attorneys fees and disbursements), judgments, fines, and amounts paid in
settlement shall be reimbursed by the Plan to the extent provided above.
          The indemnification provided under this Section 11.11A applies only to
claims and expenses not actually covered by insurance.
          B. Indemnification by the Company. To the extent not covered by
insurance or reimbursed by the Plan as provided in Section 11.11A, the Company
indemnifies each current and former member of the Committee and of the
Investment Committee, and each employee, officer, director, and agent of the
Company, and all persons formerly serving in such capacity, acting on behalf of
the Plan, against any and all liabilities or expenses, including all legal fees
relating thereto, arising in connection with the exercise of their duties and
responsibilities with respect to the Plan, provided however that the Company
does not indemnify any person for liabilities or expenses due to that person’s
own gross negligence or willful misconduct.

51



--------------------------------------------------------------------------------



 



ARTICLE 12
AMENDMENT OF THE PLAN
     12.1 A. The Compensation and Management Development Committee of the Board
of Directors (the “Board Committee”) of the Company by written resolution, may
amend the Plan at any time and in any respect.
          B. The Chief Executive Officer (“CEO”) or Senior Vice President, Human
Resources (“SVP HR”) may approve any written amendment (i) that is required by
law or necessary or appropriate to maintain the Plan as a plan meeting the
requirements of Code section 401(a), retroactively if necessary or appropriate,
(ii) that is necessary to make clarifying changes or to correct a drafting
error, or (iii) that is reasonably expected, when aggregated with any other
amendment or amendments approved on the same date, to have an annual financial
impact on the Company of $5 million or less if amended by the CEO, or $500,000
or less if amended by the SVP HR. The CEO or SVP HR may not approve any
amendment to this section 12.1(B).
     12.2 No amendment shall vest in any Company, directly or indirectly, any
right, title or interest in or to assets of the Plan, or any portion thereof. No
assets of the Plan shall, by reason of any amendment, be used for, or diverted
to, purposes other than for the exclusive benefit of Members, former Members,
and their Beneficiaries. No amendment shall, without his consent, reduce any
accrued right or interest to which any Member, former Member, or Beneficiary is
entitled as of the date of such amendment, but this provision shall not be
construed as preventing any change in the Plan which lessens or restricts
benefits or rights not actually accrued as of the date of such amendment.
     12.3 In the discretion of the amending authority as specified in
Section 12.1, any amendment may be made effective as of a date prior to its
execution.

52



--------------------------------------------------------------------------------



 



ARTICLE 13
TERMINATION OF PARTICIPATION BY A COMPANY
AND TERMINATION OF THE PLAN
     13.1 A. It is the expectation of each Company that it will continue the
Plan and the payment of its contributions hereunder indefinitely; but
continuation of the Plan is not assumed as a contractual obligation of any
Company, and the right is reserved by each Company at any time to reduce,
suspend or discontinue its contributions hereunder, and to terminate its
participation in the Plan in whole or in part. Except in the case of a
termination in operation, the termination by a Company of its participation in
the Plan shall be evidenced by a written instrument executed by the Company
effective as of the date stated therein, and by a certified copy of a duly
enacted resolution of the board of directors of such Company authorizing such
termination. Copies of such instrument and of such resolution shall be delivered
to the Committee and to the Trustee. Participation of a Company in the Plan may
be terminated in operation without formal notice.
          B. The right is also reserved by the Principal Company to terminate
the Plan. Except in the case of a termination in operation, termination of the
Plan shall be evidenced by a written instrument executed by the Principal
Company effective as of the date stated therein, and by a certified copy of a
duly enacted resolution of the Board of Directors authorizing such termination.
Copies of such instrument and of such resolution shall be delivered to the
Committee and to the Trustee. The Plan may be terminated in operation without
formal notice.
     13.2 If the Plan is terminated by a participating Company with respect to
all or a designated group of its Employees, then and in that event, from and
after the termination date and with respect to the group as to which the Plan is
being terminated: (a) no contribution shall be made to the Plan by the
terminating Company or by its Employees, (b) no Employees of such group shall
become Members of the Plan, and (c) no further payments of benefits with respect
to Members of such group shall be made except in distribution of assets of the
Plan as provided in Section 13.4. (The term “Members” as used in this ARTICLE 13
includes, where appropriate, former Members and Beneficiaries of such former
Members.)
     13.3 Upon termination of a Company’s participation in the Plan in whole or
in part, or upon complete discontinuance of its contributions to the Plan, the
right of each Employee of such Company whose membership in the Plan is thereby
terminated to his interest in the assets of the Plan shall be and become
nonforfeitable.

53



--------------------------------------------------------------------------------



 



          Upon termination or partial termination of the Plan, or upon complete
discontinuance of contributions under the Plan, the amounts credited to the
accounts of the Members shall be nonforfeitable.
     13.4 A. Upon termination of a Company’s participation in the Plan, in whole
or in part, or upon termination of the Plan or complete discontinuance of all
Company contributions thereto, as above provided, the Investment Committee shall
direct the Trustee to allocate and segregate the portion of the assets of the
Plan held for the benefit of those Members whose membership in the Plan is being
terminated. The Investment Committee may direct the Trustee to continue to hold
such assets, under the Plan, to convert such assets into cash, to distribute
such assets or such cash to such Members, or to transfer such portion, or all of
the assets, as the case may be, to another trust fund for the benefit of the
Members as to whom the Plan is terminated, including, but not limited to, a fund
or trust under another savings plan of the terminating Company or of another
business organization.
          B. In the event that the termination of any Company’s participation in
the Plan, or the termination of the Plan, or the complete discontinuance of all
Company contributions thereto, shall not be accompanied by a termination of the
Trust, then those assets allocated pursuant to Paragraph A of this Section 13.4
which, at the direction of the Investment Committee, shall continue to be held
by the Trustee under the Plan, shall be distributed to Members and former
Members in accordance with the provisions of the Plan relating to distribution
of withdrawals and distribution on termination of employment.
          C. The Investment Committee shall, on termination of the Trust, and
may, in its discretion, on termination of a Company’s participation, termination
of the Plan, or complete discontinuance of all Company contributions thereto,
direct the Trustee to distribute to each Member his interest in the assets of
the Plan then held by the Trustee.
     13.5 Any other provision to the contrary herein notwithstanding, no
Member’s participation in the Plan shall be deemed terminated if immediately
following the termination of his employer’s participation in the Plan, in whole
or in part, such Member shall be employed by another Company. In such event the
interest of such Member in the Plan shall continue to be held by the Trustee
under the Plan to furnish benefits provided by the Plan.
     13.6 A. The participation of any Company in the Plan shall terminate upon
the dissolution of the Company.
             B. In the event of a merger, consolidation, or reorganization of
any Company the participation of such Company in the Plan shall continue unless
the Company or any Successor Company shall terminate such participation in the
manner provided in Section 13.1A.

54



--------------------------------------------------------------------------------



 



             C. In the event of any merger of the Plan or consolidation of the
Plan with, or transfer of assets or liabilities of the Plan to, any other plan,
each Member (if either the Plan or the other plan shall then be terminated)
shall be entitled to receive a benefit immediately after the merger,
consolidation, or transfer, equal to or greater than the benefit he would have
been entitled to receive immediately before such merger, consolidation, or
transfer if the Plan had then been terminated.
     13.7 A. In the event that a Successor Company shall succeed any Company
hereunder, provision may be made by agreement between such Successor Company and
the Principal Company for the transfer of a portion of the assets of the Plan,
allocable to Members who shall then be employed by the Successor Company, to a
trust under any savings plan adopted or to be adopted by such Successor Company.
             B. In the event of such transfer, the Committee shall direct the
Trustee to set aside assets equal in value to that portion of the assets of the
Plan determined pursuant to Paragraph A to be allocable to Members employed by
the Successor Company, and to deliver such assets to a trustee designated by the
Successor Company.
             C. In the event of such transfer, the Plan shall not be deemed
terminated with respect to any Member who shall participate in the Successor
Company’s savings plan, provided, however, that in no event shall any Member be
deprived of any benefits under the Plan which shall have accrued to him as of
the effective date of the transfer.

55



--------------------------------------------------------------------------------



 



ARTICLE 14
ADOPTION OF THE PLAN BY PARTICIPATING COMPANIES
     14.1 Any Participating Company may join in and become a party to the Plan,
provided that:
          A. The Committee shall approve the admission of such Participating
Company into the Plan; and
          B. Such Participating Company shall notify the Committee of its
agreement: to adopt the Plan, together with all amendments thereto then in
effect; to be bound thereby as though it were an original signatory thereto; and
to be bound by any other terms and conditions which may be imposed by the
Committee, provided that the same shall not be inconsistent with the purposes
and provisions of the Plan.
     14.2 A Participating Company adopting the Plan shall file with the
Committee such information as may be required concerning its Employees who shall
be eligible for membership in the Plan.
     14.3 Upon such Participating Company’s adopting the Plan it shall
thereafter be deemed to be a Company for all purposes hereof except as may be
otherwise expressly provided herein.
     14.4 Notwithstanding the provisions of Section 14.1, any wholly owned
subsidiary of the Principal Company or of a Participating Company organized in
the United States of America shall automatically become a Participating Company
on the date it adopts the Plan, unless the Committee excludes such company from
admission into the Plan.

56



--------------------------------------------------------------------------------



 



ARTICLE 15
PLAN INVESTMENTS
     15.1 The named fiduciary with respect to control or management of the
assets of the Plan shall be the Investment Committee. The CEO of the Principal
Company shall appoint at least three persons to serve on the Investment
Committee. Any member of the Committee may resign by delivering his or her
written resignation to the CEO prior to the effective date of such resignation.
In addition, if a member of the Committee is an employee at the time of his or
her appointment, he or she will automatically cease to be a member of the
Committee when his or her employment with the Company terminates. The CEO may
remove any member of the Committee by so notifying the member and the other
Committee members in writing prior to the effective date of such removal. In the
event a member of the Committee dies or is removed (automatically or by the
CEO), the CEO shall appoint a successor member. Until such time as a successor
member’s appointment is effective, the Committee shall continue to act with full
power until the vacancy is filled.
     15.2 A. The Investment Committee shall have the authority to allocate, from
time to time, by a written instrument filed in its records, all or any part of
its responsibilities under the Plan to one or more of its members, including a
subcommittee, as may be deemed advisable, and in the same manner to revoke such
allocation of responsibilities. In the exercise of such allocated
responsibilities, any action of the member or subcommittee to whom
responsibilities are allocated shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Investment Committee.
The Investment Committee shall not be liable for any acts or omissions of such
member or subcommittee. The member or subcommittee to whom responsibilities have
been allocated shall periodically report to the Investment Committee concerning
the discharge of the allocated responsibilities.
             B. The Investment Committee shall have the authority to delegate
from time to time, by a written instrument filed in its records, all or any part
of its responsibilities under the Plan to such person or persons as the
Investment Committee may deem advisable (and may authorize such person to
delegate such responsibilities to such other person or persons as the Investment
Committee may authorize) and in the same manner to revoke any such delegation or
responsibilities. Any action of the delegate in the exercise of such delegated
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Investment Committee. The Committee
shall not be liable for any acts or omissions of any such delegate. The delegate
shall periodically report to the Investment Committee concerning the discharge
of the

57



--------------------------------------------------------------------------------



 



delegated responsibilities. The Investment Committee will periodically monitor
the delegate to verify that the delegation is prudent.
          C. Except where responsibilities have been allocated or delegated to
another fiduciary, the Investment Committee shall have the general
responsibility for the management of the assets of the Plan, including the
specific responsibilities set forth in Section 15.3.
     15.3 The powers of the Investment Committee shall include, but not be
limited to, the following:
          A. To establish the a funding policy for the Plan consistent with the
objectives of the Plan;
          B. To establish the Plan’s overall investment policy, including asset
allocation, investment policy statement or investment guidelines;
          C. To issue reports on the performance of the Plan’s investments;
          D. To appoint and remove a Trustee or Trustees (including one or more
successor trustees) with respect to a portion of or all of the assets of the
Trust, including the power to enter into (and amend or terminate) any agreement
or agreements with a bank, trust company, or other institution (including, in
the Investment Committee’s discretion, the power to maintain (and amend or
terminate) any agreement entered into by the Principal Company on behalf of the
Plan, or any such agreement in effect under any Prior Plan), to hold and invest
the contributions made under the Plan;
          E. To direct such Trustee with respect to the investment and
management (including the exercise of any voting rights) of the Plan’s assets;
          F. To appoint, monitor, and remove one or more investment managers as
defined in section 3(38) of ERISA to manage, acquire and dispose of any portion
of the Trust or an insurance company single client or pooled separate account,
including the exercise of any voting rights or any securities managed by the
investment manager.
     15.4 The Trustee shall vote, in person or by proxy, the shares of common
stock of the HESS CORPORATION held by the Trustee. Each Member shall be entitled
to give instructions to the Trustee with respect to voting the number of shares
of such common stock, including any fractional share, credited to his account in
the Company Stock Fund, and the Trustee shall be obliged to follow such
instructions. Written notice of any meeting of stockholders of the HESS
CORPORATION and a request for instructions shall be given, at such time and in
such manner as the Committee shall determine, to each Member entitled to give
such instructions. Shares held in the Company Stock Fund with respect to which
no instructions are received shall be voted by the Trustee in accordance with
the terms of the agreement with the Trustee. Records of the instructions given
by individual Members shall be

58



--------------------------------------------------------------------------------



 



confidential and not disclosed to the Company by the Trustee.
     15.5 In the event a tender or exchange offer (within the meaning of the
Securities Exchange Act of 1934, as amended) is made by any potential acquirer
in respect of all or a portion of the outstanding shares of common stock of the
HESS CORPORATION, each Member shall be entitled to respond and give tender or
exchange instructions to the Trustee regarding, among other things, whether or
not any such Member desires to tender or exchange all or a portion of the number
of shares of such common stock, including any fractional share, credited to his
account in the Company Stock Fund. The Trustee shall be obliged to follow such
tender or exchange instructions and respond in accordance therewith. Shares of
common stock held in the Company Stock Fund with respect to which no
instructions are received shall not be tendered or exchanged by the Trustee to
or with any such potential acquirer. Written notice of any such tender or
exchange offer, and a copy of all of the materials distributed to shareholders
of the HESS CORPORATION in connection therewith, relating to any such tender or
exchange offer and the potential acquirer, shall be delivered in a timely manner
by the Trustee to each Member entitled hereunder to give tender or exchange
instructions. Records of the instructions given by individual Members shall be
confidential and shall not be disclosed, divulged or released by the Trustee (or
any affiliates or employer of the Trustee) to any person, including without
limitation, the HESS CORPORATION, any affiliate of the HESS CORPORATION, or any
officer, director or employee of any such companies.
     15.6 Information relating to the purchase, holding, and sale of common
stock of HESS CORPORATION in the Company Stock Fund, and the exercise of voting,
tender and similar rights with respect to such securities by Members and
beneficiaries, shall be maintained in accordance with procedures which are
designed to safeguard the confidentiality of such information, except to the
extent necessary to comply with federal or state laws not preempted by ERISA.
The Investment Committee is the fiduciary responsible for ensuring that said
procedures are sufficient to safeguard such information and that such procedures
are being followed. If the Investment Committee determines that any situations
involve a potential for undue influence on Members or beneficiaries by the
Company with regard to the direct or indirect exercise of shareholder rights,
the Investment Committee shall appoint an independent fiduciary to carry out
activities relating to such situations. The independent fiduciary shall not be
affiliated with the Company.

59



--------------------------------------------------------------------------------



 



ARTICLE 16
GENERAL PROVISIONS GOVERNING PAYMENT OF BENEFITS
     16.1 All benefits payable under the Plan shall be paid or provided for
solely from the assets of the Plan, and no Company assumes any liability or
responsibility therefor. The obligations of each Company, which are expressly
stated to be noncontractual, are limited solely to the making of contributions
to the Trust Fund, as provided for in the Plan.
     16.2 In the event that any benefit hereunder becomes payable to a minor, or
to a person under legal disability, or to a person judicially declared
incompetent, then the Committee shall direct the same to be paid out by the
Trustee in such of the following ways as the Committee may deem best:
          A. Directly to such person.
          B. In the case of a minor, to the guardian or other person having the
care and control of such minor.
          C. To the legally appointed guardian or conservator of such person.
          D. To any institution maintaining or having the custody of such person
in accordance with the order of a court of competent jurisdiction.
     16.3 If at any time any doubt shall exist as to the identity of any person
entitled to payment of any benefit hereunder, or as to the amount or time of any
such payment, or if the Committee is unable to authorize payment of benefits to
any person because his whereabouts cannot be ascertained, the Committee shall
certify such fact to the Trustee, and shall direct the Trustee to hold the
amount of benefit in trust until the Committee’s further order or until final
order of a court of competent jurisdiction.
In the event a Member or Beneficiary to whom payment of a benefit under the Plan
is due cannot be located, or has not presented benefit checks for payment within
one year after Plan distributions shall have been made to him, such benefit
shall be treated as having been forfeited, provided that if a claim therefor is
subsequently made by, or on behalf of, such Member or Beneficiary such benefit
shall be reinstated. For the sole purpose of this Section, the term Member or
Beneficiary shall include a former member or beneficiary of the former Amerada
Hess Corporation Employees’ Stock Ownership Plan who could not be located by the
former trustee of that plan, and with respect to whom said trustee transferred
unpaid amounts to the Plan.
     16.4 All benefits hereunder shall be payable at the office of the Trustee,
unless otherwise directed to the Trustee.
     16.5 In order to facilitate the administration of the Plan, benefits
payable hereunder may be paid by the Trustee directly or through an agent,
including the Committee or one of its agents.

60



--------------------------------------------------------------------------------



 



     16.6 Benefits payable under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, prior to actually being received by the person entitled to the
benefit under the terms of the Plan except in the case of a qualified domestic
relations order as defined in Code Section 414(p), or in the case of an offset
of a Member’s benefits against an amount that the Member is ordered or required
to pay to the Plan as described in Code Section 401(a)(13)(C), if (i) the order
or requirement to pay arises (A) under a judgment of conviction for a crime
involving such Plan, (B) under a civil judgment (including a consent order or
decree) entered by a court in an action brought in connection with a violation
(or alleged violation) of part 4 of subtitle B of title I of ERISA, or
(C) pursuant to a settlement agreement between the Secretary of Labor and the
participant, in connection with a violation (or alleged violation) of part 4 of
such subtitle by a fiduciary or any other person, and (ii) the judgment, order,
decree, or settlement agreement expressly provides for the offset of all or part
of the amount ordered or required to be paid to the Plan against the Member’s
benefits provided under the Plan; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
benefits payable hereunder, except in the case of a qualified domestic relations
order or in accordance with Code Section 401(a)(13)(C) shall be void. In the
case of a qualified domestic relations order, the portion of the participant’s
interest in the Plan designated for the benefit of the alternate payee shall be
distributed to such alternate payee as soon as practicable after the
qualification of the order. If a portion of the alternate payee’s interest in
the Plan is derived from Company contributions or employer matching
contributions made to the HOVENSA Plan in which the participant is not vested,
such portion shall not be distributed to the alternate payee, but shall be
retained in the alternate payee’s Plan account until vested or forfeited, based
on the status of the participant. Notwithstanding any other provisions of the
Plan, partial withdrawals, hardship withdrawals, loans and rollovers from other
plans or from rollover individual retirement accounts shall not be available to
an alternate payee. The Committee shall establish reasonable procedures to
determine the qualified status of domestic relations orders and to administer
distributions under such qualified orders.
     16.7 This Section applies to distributions made on or after January 1,
1993. Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section, a distributee may
elect, at the time and in the manner prescribed by the Committee, to have all or
any portion of an eligible rollover distribution made directly to an eligible
retirement plan or plans specified by the distributee in a direct rollover. The
following definitions apply for the purposes of this Section 16.7.

61



--------------------------------------------------------------------------------



 



          A. “Eligible rollover distribution” shall mean any distribution of all
or any portion of the balance to the credit of the distributee, except that an
eligible rollover distribution does not include:
               1. any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life
(or life expectancy) of the distributee or the joint lives (or joint life
expectancies) of the distributee and the distributee’s designated beneficiary,
or for a specified period of ten years or more;
               2. any distribution to the extent such distribution is required
under Section 401(a)(9) of the Code;
               3. the portion of any distribution that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); and
               4. any hardship withdrawal made in accordance with Section 8.3 on
or after January 1, 1999.
          A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in section 408(a) or (b) of the Code, or to a qualified defined contribution
plan described in section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.
          B. “Eligible retirement plan” shall mean an individual retirement
account described in Section 408(a) of the Code, an individual retirement
annuity described in Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, an annuity contract described in section 403(b) of
the Code, a qualified trust described in Section 401(a) of the Code, or an
eligible plan under section 457(b) of the Code which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political sub-division of a state and which agrees to separately account for
amounts transferred into such plan from this Plan, that accepts the
distributee’s eligible rollover distribution. The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in section 414(p) of the Code.
          C. “Distributee” shall include an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving Spouse and the
Employee’s or former Employee’s Spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the Spouse of
former spouse.

62



--------------------------------------------------------------------------------



 



          D. “Direct rollover” shall mean a payment by the Plan to the eligible
retirement plan specified by the distributee.
     16.8 Withdrawal Procedures.
          A. An election to withdraw shall be made on a Withdrawal Authorization
form or in a manner prescribed by the Committee.
          B. All withdrawals shall be effective as of a Valuation Date.
          C. To be effective as of a particular Valuation Date the Withdrawal
Authorization must be received on behalf of the Committee not later than 4:00 PM
Eastern Time on such Valuation Date; otherwise, the withdrawal will be effective
on the next following Valuation Date.
     16.9 Distribution of Withdrawals.
          A. Distribution of a withdrawal shall be made as soon as practicable
after the Valuation Date on which the withdrawal becomes effective.
          B. A complete withdrawal shall be distributed as follows:
               1. The Member’s interest in mutual funds in cash.
               2. The Member’s interest in the Company Stock Fund in whole
shares of the HESS CORPORATION common stock plus the cash equivalent of any
fractional shares and any cash balance, except that distributions made under
Subparagraph 9.1B1 shall be made in cash, subject to the provisions of
subparagraph 4 of this Paragraph.
               3. The Member’s vested interest attributable to Company
contributions in whole shares of the HESS CORPORATION common stock, plus the
cash equivalent of any fractional shares of any cash balance, except that
distributions made under Subparagraph 9.1B1 shall be made in cash, subject to
the provisions of subparagraph 4 of this paragraph.
               4. At the request of the Member, the Trustee shall distribute in
cash the value of the total number of shares of the HESS CORPORATION common
stock that would be issued to the Member in accordance with subparagraphs 2 and
3 of this Paragraph, or in the case of distributions made under Subparagraph
9.1B1, at the request of the Member, the Trustee shall distribute the total
number of whole shares of the HESS CORPORATION common stock equivalent to the
cash that would be paid to the Member in accordance with subparagraphs 2 and 3
of this Paragraph, plus the remaining cash.
               5. The Committee shall establish such procedures as it shall deem
necessary or desirable to effectuate the distribution of cash or stock pursuant
to the Member’s elections under subparagraph 4.

63



--------------------------------------------------------------------------------



 



          C. A partial withdrawal shall be distributed in cash on a pro rata
basis, to the extent possible, in proportion to the amount of the Member’s
contributions to each fund in which his contributions are invested that are
attributable to the after-tax contributions (or after-tax contributions and
elective Deferrals, if he is at least age 59 1/2 at the time of the withdrawal)
to be withdrawn on the Valuation Date on which the withdrawal becomes effective.
          D. A hardship distribution made under Section 8.3 which is less than
the Member’s vested account balance attributable to Elective Deferrals shall be
distributed in cash on a pro rata basis, to the extent possible, in proportion
to the amount of the Member’s Elective Deferrals in each fund in which his
Elective Deferrals are invested on the Valuation Date on which the withdrawal
becomes effective.
     16.10 Distribution Requirements
          A. General Rules
               1. The requirements of this Section shall apply to any
distribution of a Member’s interest and will take precedence over any
inconsistent provisions of this Plan. Unless otherwise specified, the provisions
of this Section apply to calendar years beginning after December 31, 1984.
               2. All distributions required under this Section shall be
determined and made in accordance with the Proposed Income Tax Regulations under
Section 401(a) (9) of the Code, including the minimum distribution incidental
benefit requirement of Section 1.401(a) (9)-2 of the Proposed Income Tax
Regulations. With respect to distributions under the Plan made for calendar
years beginning on or after January 1, 2002, the Plan will apply the minimum
distribution requirements of section 401(a)(9) of the Internal Revenue Code in
accordance with the regulations under section 401(a)(9) that were proposed on
January 17, 2001, notwithstanding any provision of the Plan to the contrary.
This amendment shall continue in effect until the end of the last calendar year
beginning before the effective date of final regulations under section 401(a)(9)
or such other date as may be specified in guidance published by the Internal
Revenue Service.
          B. Required Beginning Date
          The entire interest of a Member must begin to be distributed no later
than the Member’s required beginning date, as defined in Subparagraph 16.10D4.
          C. Death Distribution Provisions:
               1. If the Member dies after distribution of his or her interest
has begun, the remaining portion of such interest will continue to be
distributed at least as rapidly as under the method of distribution being used
prior to the Member’s death.
               2. If the Member dies before distribution of his or her interest
begins, distribution

64



--------------------------------------------------------------------------------



 



of the Member’s entire interest shall be completed by December 31 of the
calendar year containing the fifth anniversary of the Member’s death except to
the extent that an election is made to receive distributions in accordance with
(a) or (b) below:
                    (a) if any portion of the Member’s interest is payable to a
designated Beneficiary, distributions may be made over the life or over a period
certain not greater than the life expectancy of the designated Beneficiary
commencing on or before December 31 of the calendar year immediately following
the calendar year in which the Member died;
                    (b) if the designated Beneficiary is the Member’s surviving
Spouse, the date distributions are required to begin in accordance with
(a) above shall not be earlier than the later of (1) December 31 of the calendar
year immediately following the calendar in which the Member died and (2)
December 31 of the calendar year in which the Member would have attained age
70-1/2.
               If the Member has not made an election pursuant to this
Subparagraph 2 by the time of his or her death, the Member’s designated
Beneficiary must elect the method of distribution no later than the earlier of
(1) December 31 of the calendar year in which distributions would be required to
begin under this Section, or (2) December 31 of the calendar year which contains
the fifth anniversary of the date of death of the Member. If the Member has no
designated Beneficiary, or if the designated Beneficiary does not elect a method
of distribution, distribution of the Member’s entire interest must be completed
by December 31 of the calendar year containing the fifth anniversary of the
Member’s death.
               3. For purposes of Subparagraph 2 above, if the surviving Spouse
dies after the Member, but before payments to such Spouse begin, the provisions
of Subparagraph 2, with the exception of Subdivision (b) therein, shall be
applied as if the surviving Spouse were the Member.
               4. For purposes of this Paragraph C, any amount paid to a child
of the Member will be treated as if it had been paid to the surviving Spouse if
the amount becomes payable to the surviving Spouse when the child reaches the
age of majority.
               5. For the purposes of this Paragraph C, distribution of a
Member’s interest is considered to begin on the Member’s required beginning date
(or, if Subparagraph 3 above is applicable, the date distribution is required to
begin to the surviving Spouse pursuant to Subparagraph 2 above).
          D. Definitions:
               1. Designated Beneficiary. The individual who is designated as
the Beneficiary pursuant to Section 1.9 of this Plan.
               2. Distribution calendar year. A calendar year for which a
minimum distribution is required. For distributions beginning before the
Member’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Member’s required

65



--------------------------------------------------------------------------------



 



beginning date. For distributions beginning after the Member’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to Paragraph C above.
               3. Member’s benefit:
                    (a) The account balance as of the last Valuation Date in the
calendar year immediately preceding the distribution year (valuation calendar
year) increased by the amount of any contributions or forfeitures allocated to
the account balance as of dates in the valuation calendar year after the
Valuation Date and decreased by distributions made in the valuation calendar
year after the Valuation Date.
                    (b) Exception for second distribution calendar year. For the
purposes of subdivision (a) above, if any portion of the minimum distribution
for the first distribution calendar year is made in the second distribution
calendar year on or before the required beginning date, the amount of the
minimum distribution made in the second distribution calendar year shall be
treated as if it had been made in the immediately preceding distribution
calendar year.
               4. Required beginning date.
                    (a) General rule. The required beginning date of a Member
shall be determined in accordance with (1) or (2) below:
                         (1) Non-5-percent owners. The required beginning date
of a Member who is not a “5-percent owner” (as defined in (b) below) is the
first day of April of the calendar year following the calendar year in which the
later of retirement or attainment of age 70-1/2 occurs.
                         (2) 5-percent owners. The required beginning date of a
Member who is a 5-percent owner during any year beginning after December 31,
1979, is the first day of April following the later of:
                              (i) the calendar year in which the Member attains
age 70-1/2, or
                              (ii) the earlier of the calendar year with or
within which ends the Plan Year in which the Member becomes a 5-percent owner,
or the calendar year in which the Member retires.
                    (b) 5-percent owner. A Member is treated as a 5-percent
owner for purposes of this Section if such Member is a 5-percent owner as
defined in Section 416(i) of the Code (determined in accordance with Section 416
but without regard to whether the Plan is top-heavy) at any time during the Plan
Year ending with or within the calendar year in which such owner attains age
70-1/2 or any subsequent Plan Year.
                    (c) Once distributions have begun to a 5-percent owner under
this Section, they

66



--------------------------------------------------------------------------------



 



must continue to be distributed, even if the Member ceases to be a 5-percent
owner in a subsequent year.
     16.11 Although the Code was amended to eliminate the requirement for
commencement of benefit distributions during continued employment to
non-5-percent owners who attained age 70 1/2 in years beginning after
December 31, 1996, automatic distributions in the amounts that would have been
required under prior law will continue to be made under the Plan with respect to
such Employees if they attain age 70 1/2 before the Plan Year beginning after
December 31,1999. This Section does not apply to 5-percent owners as defined in
subparagraph 16.10D4.
     16.12 Notwithstanding any provision of the Plan to the contrary, effective
January 1, 2003, with respect to distributions under the Plan made in calendar
years beginning on or after January 1, 2003, the Plan shall apply the minimum
distribution requirements of Code Section 401(a)(9) in accordance with the final
regulations under Code Section 401(a)(9) as set forth in Article 26 hereof.

67



--------------------------------------------------------------------------------



 



ARTICLE 17
MISCELLANEOUS PROVISIONS
     17.1 The adoption and maintenance of the Plan shall not be deemed to
constitute a contract of employment or otherwise between any Company and any
Employee or Member, or to be a consideration for, or an inducement or condition
of, any employment. Nothing contained herein shall be deemed to give any
Employee the right to be retained in the service of any Company or to interfere
with the right of any Company to discharge any Employee or Member at any time.
     17.2 The adoption of the Plan by any Company shall not create a joint
venture or partnership relation between it and any other Company, nor shall such
action in any manner be construed as having such effect. Any rights, duties,
liabilities, and obligations assumed hereunder by each Company, or imposed upon
it under or as a result of the terms and provisions of the Plan, shall relate to
and affect such Company alone.
     17.3 Whenever any act provided for herein shall be at the discretion, or
with the approval, of a Company, the Board of Directors, the Committee, the
Investment Committee, or any other person, there shall be no discrimination in
the taking of such action in favor of or against any Member or group of Members
similarly situated.
     17.4 No Member, or any other person claiming any benefits hereunder, shall
have any right to inspect the books and accounts of any Company or to obtain any
information relating to the financial affairs of any Company, or to inquire as
to the method of determining the amount of any Company contribution, except as
provided by law.
     17.5 Each Company, the Committee, the Investment Committee, the Trustee,
and any person or persons involved in the administration of the Plan shall be
entitled to rely upon any certification, statement, or representation made or
evidence furnished by an Employee, Member, or other person with respect to any
facts required to be determined under any of the provisions of the Plan, and
shall not be liable on account of the payment of any monies or the doing of any
act or failure to act in reliance thereon. Any such certification, statement,
representation, or evidence, upon being duly made or furnished, shall be
conclusively binding upon such Employee, Member, or other person but not upon
any Company, the Committee, the Investment Committee, or any other person or
persons involved in the administration of the Plan. Nothing herein contained
shall be construed to prevent any of such parties from contesting any such
certification, statement, representation, or evidence or to relieve the
Employee, Member, or other person from the duty of submitting satisfactory proof
of any such fact.

68



--------------------------------------------------------------------------------



 



     17.6 Any notice delivered or mailed to any person will be deemed properly
given if delivered or mailed, postage prepaid, to such person at his last post
office address shown on the record of the Company. Any notice or other
communication from an Employee, Member or other person to the Committee, the
Plan recordkeeper or to any Company, shall be in such form as may be prescribed
by the Committee, and shall be properly given or filed if delivered or mailed,
postage prepaid, to the Committee or to the Company, as the case may be, at such
address or in such a manner as may be specified from time to time by the
Committee, which may include telephone or electronic communication.
     17.7 Each Company shall furnish in writing to the Committee, the Investment
Committee, and to the Trustee, at their request, such information as may be
necessary or desirable in order that the Committee and the Trustee may be able
to carry out their duties hereunder; and the Committee and the Trustee shall be
entitled to rely upon such information as correct.
     17.8 In no event shall any part of the corpus or income of the Trust Fund
hereunder (within the taxable year or thereafter) be used for, or diverted to,
purposes other than for the exclusive benefit of the Members or their
Beneficiaries. No assets of the Trust Fund shall revert to any Company,
provided, however, that any contribution made by a Company by a mistake of fact
may be returned to such Company within one year after the payment of the
contribution.
     17.9 The Plan and the Trust incorporated herein by reference are intended
to qualify as a qualified stock bonus plan and a tax exempt trust, pursuant to
the provisions of Sections 401(a) and 501(a) of the Code, respectively. Any
provision of this Plan that would cause the Plan to fail to comply with the
requirements for tax-qualified plans under the Code shall, to the extent
necessary to maintain the tax-qualified status of the Plan, be null and void ab
initio and of no force and effect, and the Plan shall be construed as if the
provision had never been inserted in the Plan.
     17.10 The contributions made by each Company pursuant to the Plan are
intended to be deductible under the provisions of Section 404 of the Code.
     17.11 The Plan shall be governed by, construed, administered, and regulated
in all respects under the laws of the State of New York to the extent that such
laws are not preempted by ERISA.
     17.12 The titles to the Articles in the Plan are placed herein for
convenience or reference only, and in case of any conflicts, the text of this
instrument, rather than such titles, shall control.
     17.13 Wherever necessary or appropriate, the use herein of any gender shall
be deemed to include the other genders, and the use herein of either the
singular or the plural shall be deemed to include the other.

69



--------------------------------------------------------------------------------



 



     17.14 This instrument may be executed in any number of counterparts, each
of which shall be deemed to be the original, although the others shall not be
produced.
     17.15 Notwithstanding any other provisions of the Plan to the contrary, in
connection with the assumption of Plan recordkeeping responsibilities by
Fidelity Institutional Retirement Services Company, no requests will be accepted
for changes in Member contributions under Article 3, changes in Members’
Investment Directions under Article 6, or In-Service Withdrawals, Hardship
Withdrawals, or Loans under Article 8, and there will be no distributions due to
termination of employment or membership under Article 9 from June 20, 1996 to
September 4, 1996, and no rollover amounts will be accepted from other plans
under Article 20 during the month of July 1996.
     17.16 Notwithstanding any provision of this plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Section 414(u) of the Internal
Revenue Code. Loan repayments will be suspended under this plan as permitted
under Section 414(u)(4) of the Internal Revenue Code.

70



--------------------------------------------------------------------------------



 



ARTICLE 18
TOP-HEAVY PROVISIONS
     18.1 If the Plan is or becomes top-heavy in any Plan year beginning after
December 31, 1983, the provisions of Sections 18.2 through 18.6 will supersede
any conflicting provision in the Plan.
     18.2 Definitions:
          A. 1. Key Employee: Any Employee or former employee (and the
Beneficiaries of such Employee) who at any time during the determination period
was an officer of the Company, if such individual’s annual compensation exceeds
50 percent of the dollar limitation under Code Section 415(c)(1)(A), an owner
(or considered an owner under Code Section 318) of one of the ten largest
interests in the Company if such individual’s compensation exceeds 100 percent
of such dollar limitation, a 5-percent owner of the Company, or a 1-percent
owner of the Company who has an annual compensation of more than $150,000. The
determination period is the Plan Year containing the determination date and the
4 preceding Plan years. The determination of who is a key employee will be made
in accordance with Code Section 416(i)(1) and the regulations thereunder. For
these purposes, (i) no more than 50 Employees (or, if less, the greater of 3 or
10 percent of the Employees) shall be treated as officers, and (ii), if 2
Employees have the same interest in the Company, the Employee having greater
annual compensation from the Company shall be treated as having a larger
interest.
               2. Solely for the purpose of determining if the Plan, or any
other plan included in a required aggregation group of which this Plan is a
part, is top-heavy (within the meaning of Section 416(g) of the Code) the
accrued benefit of an Employee other than a key employee (within the meaning of
Section 416(i)(1) of the Code) shall be determined under (a) the method, if any,
that uniformly applies for accrual purposes under all plans maintained by the
Affiliated Companies, or (b) if there is no such method, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under the
fractional accrual rate of Section 411(b)(1)(C) of the Code.
          B. Top-heavy plan: For any Plan Year beginning after December 31,1983,
this Plan is top-heavy if any of the following conditions exists:
               1. If the top-heavy ratio for this Plan exceeds 60 percent and
this Plan is not part of any required aggregation group or permissive
aggregation group of plans.
               2. If this Plan is a part of a required aggregation group of
plans but not part of a permissive aggregation group and the top-heavy ratio for
the group of plans exceeds 60 percent.

71



--------------------------------------------------------------------------------



 



               3. If this Plan is a part of a required aggregation group and
part of a permissive aggregation group of plans and the top-heavy ratio for the
permissive aggregation group exceeds 60 percent.
          C. Top-heavy ratio:
               1. The top-heavy ratio shall be a fraction, the numerator of
which is the sum of account balances under all defined contribution plans of the
Company for all key employees and the present value of accrued benefits under
all defined benefit plans of the Company for all key employees as of the
determination date, and the denominator of which is the sum of the account
balances under the defined contribution plans for all Members and the present
value of accrued benefits under the defined benefit plans for all Members as of
the determination date. Both the numerator and denominator of the top-heavy
ratio shall be adjusted for any distribution of an account balance or an accrued
benefit made in the five-year period ending on the determination date and any
contribution due but unpaid as of the determination date.
               2. For purposes of subparagraph 1 above, the value of account
balances and the present value of accrued benefits will be determined as of the
most recent valuation date that falls within or ends with the 12-month period
ending on the determination date. The account balances and accrued benefits of a
Member (i) who is not a key employee but who was a key employee in a prior year
or (ii) who has not received any compensation from any Company maintaining the
Plan at any time during the 5-year period ending on the determination date will
be disregarded. The calculation of the top-heavy ratio, and the extent to which
distributions, rollovers, and transfers are taken into account will be made in
accordance with Code Section 416 and the regulations thereunder. Deductible
employee contributions will not be taken into account for purposes of computing
the top-heavy ratio. When aggregating plans the value of account balances and
accrued benefits will be calculated with reference to the determination dates
that fall within the same calendar year.
          D. Permissive aggregation group: The required aggregation group of
plans plus any other plan or plans of the Company which, when considered as a
group with the required aggregation group, would continue to satisfy the
requirements of Sections 401(a)(4) and 410 of the Code.
          E. Required aggregation group: (1) Each Qualified Plan of the Company
in which at least one key employee participates, and (2) any other Qualified
Plan of the Company which enables a plan described in (1) to meet the
requirements of Sections 401(a)(4) and 410 of the Code.
          F. Determination date: For any Plan year subsequent to the first Plan
Year, the last day of the preceding Plan Year. For the first Plan Year of the
Plan, the last day of that year.

72



--------------------------------------------------------------------------------



 



          G. Present value: For purposes of establishing present value to
compute the top-heavy ratio, any benefit shall be discounted only for mortality
and interest based on the following:
               1. Interest rates in use by the Pension Benefit Guaranty
Corporation as of the relevant valuation date.
               2. Mortality table: 1971 Group Annuity Male Mortality Table set
back one year for males and six years for females.
          H. Valuation Date: For purposes of computing the top-heavy ratio, the
valuation date shall be January 1 of each year for all defined benefit plans and
December 31 of each year for all defined contribution plans.
     18.3 Minimum Allocation.
          A. Except as otherwise provided in subparagraphs C and D below, the
Company contributions and forfeitures allocated on behalf of any Member who is
not a key employee shall not be less than the lesser of three percent of such
Member’s Compensation or in the case where the Company’s defined benefit plan
does not designate this Plan to satisfy Section 401 of the Code, the largest
percentage of Company and Member contributions and forfeitures as a percentage
of the key employees’ Compensation, as limited by Section 401(a)(17) of the
Code, allocated on behalf of any key employee for that year. The minimum
allocation is determined without regard to any Social Security contribution.
This minimum allocation shall be made even though, under other Plan provisions,
the Member would not otherwise be entitled to receive an allocation, or would
have received a lesser allocation in the year because of (i) the Member’s
failure to complete 1,000 hours of Service (or any equivalent provided in the
Plan), or (ii) the Member’s failure to make Member contributions to the Plan, or
(iii) Compensation less than a stated amount.
          B. For purposes of computing the minimum allocation, compensation
shall mean all of each Member’s W-2 earnings for the taxable year ending with or
within the Plan Year, as limited by Section 401(a) (17) of the Code.
          C. The provision in A above shall not apply to any Member who was not
employed by the Company on the last day of the Plan Year.
          D. The provision in A above shall not apply to any Member to the
extent the Member is covered under any other plan or plans of the Company and
the Company has provided that the minimum allocation or benefit requirement
applicable to top-heavy plans will be met in the other plan.
          E. The minimum allocation required (to the extent required to be
nonforfeitable under Section 416(b)) may not be forfeited under Section 411(a)
(3) (B) or 411(a) (3) (D) of the Code.

73



--------------------------------------------------------------------------------



 



     18.4 Compensation Limitation
     For any Plan Year in which the Plan is top-heavy, only the first $150,000
(or such larger amount as may be prescribed by the Secretary of the Treasury or
his delegate) of a Member’s annual Compensation shall be taken into account for
purposes of determining benefits under the Plan, except that for Plan Years
beginning an or after January 1, 1994, only the OBRA ‘93 annual compensation
shall be taken into account.
     18.5 Minimum Vesting Schedules:
          A. The nonforfeitable interest of each Employee in his or her account
balance attributable to Company contributions shall be at least as favorable as
the following:
20% vesting after 2 years of service.
40% vesting after 3 years of service.
60% vesting after 4 years of service.
80% vesting after 5 years of service.
100% vesting after 6 years of service.
          B. The minimum vesting schedule applies to all benefits within the
meaning of Section 411(a)(7) of the Code except those attributable to Employee
contributions, including benefits accrued before the effective date of
Section 416 and benefits accrued before the Plan became top-heavy. Further, no
reduction in vested benefits may occur in the event the Plan’s status as
top-heavy changes for any Plan Year. However, this Section does not apply to the
account balances of any Employee who does not have an hour of Service after the
Plan has initially become top-heavy, and such Employee’s account balance
attributable to Company contributions and forfeitures will be determined without
regard to this Section.
          C. In the event of a change in the vesting schedule, the following
rules shall apply:
               1. In the case of an Employee who is a Member on
                    (a) The date the amendment is adopted,
or
                    (b) The date the amendment is effective, if later, the
nonforfeitable percentage (determined as of such date) of such Employee’s right
to the Company-derived accrued benefit shall not be less than his percentage
computed under the Plan without regard to such amendment.
               2. Each Member whose nonforfeitable percentage of his accrued
benefit derived from Company contributions is determined under such schedule and
who has completed at least 3 years of Service with the Company, may elect,
during the election period, to have the nonforfeitable percentage of his accrued
benefit derived from Company contributions determined without regard to

74



--------------------------------------------------------------------------------



 



such amendment. Notwithstanding the preceding sentence there shall be no
election for any Member whose nonforfeitable percentage under the Plan, as
amended, at any time cannot be less than such percentage determined without
regard to such amendment.
               3. For purposes of subparagraph 2 the election period under the
Plan shall begin no later than the date the Plan amendment is adopted and shall
end no earlier than the latest of the following dates:
                    (i) The date which is 60 days after the day the Plan
amendment is adopted,
                    (ii) The date which is 60 days after the day the Plan
amendment becomes effective, or
                    (iii) The date which is 60 days after the Participant is
issued written notice of the Plan amendment by the Company or Plan
Administrator.
     18.6 Adjustment in Section 415 Limits.
     For purposes of this Article the reference to 125% in paragraphs B and C of
Section 4.5 is changed to 100%.
     18.7 The top-heavy requirements of section 416 of the Code and Article 18
of the Plan shall not apply in any year beginning after December 31, 2001, in
which the Plan consists solely of a cash or deferred arrangement which meets the
requirements of section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of section 401(m)(11) of the Code are met.

75



--------------------------------------------------------------------------------



 



ARTICLE 19
CASH OR DEFERRED ARRANGEMENT
     19.1 Elective Deferrals-Contribution Limitation
          No Member shall be permitted to have Elective Deferrals made under the
Plan, or any other Qualified Plan maintained by the Company, during any taxable
year, in excess of the dollar limitation contained in Section 402(g) of the Code
in effect at the beginning of such taxable year, except in the case of catch-up
contributions as described in Section 3.1. For the purposes of this
Section 19.1, Elective Deferrals shall include elective deferrals made in
accordance with the terms of the HOVENSA Plan.
     19.2 Distribution of Excess Elective Deferrals
          A Member may assign to this Plan any Excess Elective Deferrals made
during a taxable year of the Member by notifying the Committee in writing on or
before February 15 of the following year of the amount of the Excess Elective
Deferrals to be assigned to the Plan. A Member is deemed to notify the Committee
of any Excess Deferrals that arise by taking into account only those Elective
Deferrals made to this Plan or any other plans of the Company.
          Notwithstanding any other provision of the Plan, Excess Elective
Deferrals, plus any income and minus any loss allocable thereto (as determined
pursuant to Section 1.24), shall be distributed no later than April 15 to any
Member to whose account Excess Elective Deferrals were assigned for the
preceding year and who claims Excess Elective Deferrals for such taxable year.
     19.3 Matching Contributions
          The Company will make Matching Contributions to the Plan on behalf of
all Members who make Elective Deferrals. The Company shall contribute and
allocate to each Member’s Matching Contribution account an amount equal to:
          100 percent of the Member’s Elective Deferrals to a maximum of 6% of
each Member’s Compensation determined without regard to reductions under Code
Sections 125 or 401 (k).
     19.4 Vesting of Matching Contributions
          Matching Contributions shall be vested in accordance with Article 7.
In any event, Matching Contributions shall be fully vested at normal retirement
age (attainment of age 65 or the fifth anniversary of commencement of
participation in the Plan, if later), upon the complete or partial termination
of the Plan, or upon the complete discontinuance of Company contributions.
     19.5 Nonforfeitability and Vesting
          The Member’s accrued benefit derived from Elective Deferrals and
Employee Contributions

76



--------------------------------------------------------------------------------



 



is nonforfeitable. Separate accounts for Elective Deferrals, Employee
Contributions, Matching Contributions, and employer matching contributions to
the HOVENSA Plan and the Merit Plan transferred to the Plan will be maintained
for each Member. Each account will be credited with the applicable contributions
and earnings thereon.
     19.6 Safe Harbor CODA
          A. Rules of Application
               1. The Company has elected the Safe Harbor CODA option for Plan
Years beginning on or after January 1, 2002. The provisions of this Section
shall apply for the Plan Year and any provisions relating to the ADP test
described in section 401(k)(3) of the Code or the ACP test described in section
401(m)(2) of the Code do not apply.
               2. To the extent that any other provision of the Plan is
inconsistent with the provisions of this Section, the provisions of this Section
govern.
          B. Definitions
               1. “ACP Test Safe Harbor” is the method described in Paragraph D
of this Section for satisfying the ACP test of section 401 (m)(2) of the Code.
               2. “ACP Test Safe Harbor Matching Contributions” are Matching
Contributions described in Paragraph D of this Section.
               3. “ADP Test Safe Harbor” is the method described in Paragraph C
of this Section for satisfying the ADP test of section 401(k)(3) of the Code.
               4. “ADP Test Safe Harbor Contributions” are Matching
Contributions and nonelective contributions described in Subparagraph C.1 of
this Section.
               5. “Compensation” is defined in Section 1.16 of the Plan, except,
for purposes of this Section, no dollar limit, other than the limit imposed by
section 401(a)(17) of the Code, applies to the compensation of a Non-highly
Compensated Employee. However, solely for purposes of determining the
compensation subject to a participant’s deferral election, the Company may use
an alternative definition to the one described in the preceding sentence,
provided such alternative definition is a reasonable definition within the
meaning of section 1.414(s)-1(d)(2) of the regulations and permits each
participant to elect sufficient Elective Deferrals to receive the maximum amount
of Matching Contributions (determined using the definition of compensation
described in the preceding sentence) available to the participant under the
Plan.
               6. “Rate of Elective Contributions” means the ratio of an
Eligible Employee’s Elective Deferrals under the Plan for a Plan Year to such
Employee’s Compensation for that Plan Year.
               7. “Rate of Matching Contributions” means the ratio of Matching
Contributions on

77



--------------------------------------------------------------------------------



 



behalf of an Eligible Employee under the Plan for a Plan Year to such Employee’s
Elective Contributions for that Plan Year.
               8. “Eligible Employee” means an Employee eligible to make
Elective Deferrals under the plan for any part of the Plan Year or who would be
eligible to make Elective Deferrals but for a suspension due to statutory
limitations, such as sections 402(g) and 415 of the Code.
               9. “Matching Contributions” are contributions made by the Company
on account of an Eligible Employee’s Elective Deferrals.
          C. ADP Test Safe Harbor
               1. ADP Test Safe Harbor Contributions
                    a. The Company will make Matching Contributions to the
account of each Eligible Employee in an amount equal to the Employee’s Elective
Deferrals that do not exceed 6% of the Employee’s Compensation for the Plan
Year. Such contributions shall be made separately with respect to each payroll
period (or with respect to all payroll periods ending with or within each month)
taken into account under the arrangement for the Plan Year. However, if a Member
contributes more than 6% of his Compensation and reaches the limitation on
Elective Deferrals specified in Section 19.1 before the end of a Plan Year, the
Company will continue to make Matching Contributions on his behalf until the
earliest to occur of the date of the Member’s withdrawal from the Plan under
Section 8.1 or 8.2, the date of his separation from service with the Company,
the date the total Company match for the Plan Year equals the Member’s Elective
Deferrals for the Plan Year, and the end of the Plan Year.
                    b. The Company shall make the ADP Test Safe Harbor
Contributions to this Plan.
                    c. The Member’s accrued benefit derived from ADP Test Safe
Harbor Contributions is nonforfeitable and may not be distributed earlier than
separation from service, death, disability, an event described in section
401(k)(10) of the Code, or the attainment of age 59-1/2. In addition, such
contributions must satisfy the ADP Test Safe Harbor without regard to permitted
disparity under section 401 (I).
                    d. At any Rate of Elective Contributions, the rate of
Matching Contributions that would apply with respect to any Highly Compensated
Employee who is an Eligible Employee shall not be greater than the Rate of
Matching Contributions that would apply with respect to any non-highly
compensated Eligible Employee who has the same rate of Elective Contributions.
               2. Notice Requirement
               At least 30 days, but not more than 90 days, before the beginning
of the Plan Year, the Company will provide each Eligible Employee a
comprehensive notice of the Employee’s rights and

78



--------------------------------------------------------------------------------



 



obligations under the Plan, written in a manner calculated to be understood by
the average Eligible Employee. If an Employee becomes eligible after the 90th
day before the beginning of the Plan Year and does not receive the notice for
that reason, the notice must be provided no more than 90 days before the
Employee becomes eligible but not later than the date the Employee becomes
eligible.
               3. Election Periods
               In addition to any other election periods provided under the
Plan, each Eligible Employee may make or modify a deferral election during the
30-day period immediately following receipt of the notice described in
Subparagraph 2 above.
          D. AGP Test Safe Harbor
          No ACP Test Safe Harbor Matching Contributions are required in order
to satisfy the requirements for a safe harbor CODA.

79



--------------------------------------------------------------------------------



 



ARTICLE 20
ROLLOVER AMOUNTS FROM OTHER PLANS
     20.1 A Member of the Plan, may, after submission of a request on a form or
in a manner prescribed by the Committee, roll over to the Trustee all or a
portion of the fair market value of —
          A. an Eligible Rollover Distribution (as described in Section 16.7),
or
          B. an Individual Retirement Account derived from an Eligible Rollover
Distribution, plus earnings thereon.
          The rollover shall be effective on the earliest practicable Valuation
Date following the later of receipt of the request on behalf of the Committee
and receipt of the rolled-over funds by the Trustee.
          The Plan will not accept a Member rollover contribution of the portion
of a distribution from an individual retirement account or annuity described in
section 408(a) or 408(b) of the Code that is eligible to be rolled over.
     20.2 The Committee shall establish such procedures, and may require such
information from an Employee desiring to make a rollover described in
Section 20.1, as it deems necessary or desirable to determine that the proposed
rollover will meet the requirements of this Article.
     20.3 The amount transferred shall be 100 percent vested in the Member and
shall be invested as provided in Section 5.1A, but shall not be considered a
Member’s contribution for purposes of Sections 3.1,4.1, or 8.2.
     20.4 An Employee may elect to withdraw all or part of his total interest in
the Plan derived from the amount rolled-over into the Plan. A request for such a
withdrawal shall be made on a form or in a manner prescribed by the Committee.
Such withdrawal shall be effective on the earliest practicable Valuation Date
following receipt of the form on behalf of the Committee. Such a withdrawal
shall have no effect on the Employee’s membership in the Plan.
     20.5 Amounts transferred from the Retail Operations Plan or the HOVENSA
Plan constituting rollover amounts to those plans made in accordance with the
comparable provisions of the Retail Operations Plan or the HOVENSA Plan will be
treated in the manner described above.

80



--------------------------------------------------------------------------------



 



ARTICLE 21
PICK KWIK PLAN ACCOUNTS
     21.1 The Pick Kwik Plan shall be merged into the Plan on December  31,
1997, and the accounts of all Pick Kwik Plan Participants shall be transferred
to the Trustee as soon as practicable thereafter, including contributions and
loan repayments for the month of December 1997. The sum of the account balances
of the Pick Kwik Plan and of the Plan shall equal the fair market value (as of
the date of the merger) of the combined plan assets; the assets of the Pick Kwik
Plan and the Plan shall be combined to form the assets of the Plan as merged;
and immediately after the merger, each participant in the Plan as merged shall
have an account balance equal to the sum of the account balances the participant
had in the Pick Kwik Plan and the Plan immediately prior to merger.
     21.2 A. Each Pick Kwik Plan Participant shall be fully vested in the value
of the assets in his account transferred to the Plan from the Pick Kwik Plan on
the date of the merger, and shall become a Member of the Plan on that date.
            B. The Member contributions of each Pick Kwik Plan Participant
designated under the terms of the Pick Kwik Plan shall be deemed to be an
election under the Plan until changed by the Member in accordance with
Section 3.2.
            C. The balance of any loan made to a Member from the Pick Kwik Plan
which shall be outstanding on the date of the merger shall be deemed to a loan
made under the Plan and shall be repaid to the Plan in accordance with the terms
of such loan.
            D. Until the individual participant records have been updated by the
Pick Kwik Plan trustee as of the date of the merger and these records have been
transferred to the Trustee’s recordkeeping system, no requests will be accepted
for changes in Members’ Investment Directions under Paragraph 6.3B with respect
to amounts previously invested or In-Service Withdrawals or Loans under Article
8, and there will be no distributions due to termination of employment or
membership under Article 9. The opportunity to make elections under
Paragraph 6.3A with respect to amounts to be invested in the future will be
available during the month of January 1998.
            E. Any beneficiary designation and related consent of spouse in
effect under the terms of the Pick Kwik Plan at the time of the transfer to the
Plan shall be deemed to be effective under the Plan until changed by the Member
in accordance with Section 1.9.
     21.3 Assets transferred from the Pick Kwik Plan shall be recorded
separately from the other assets of the Plan and shall be subject to the
following special rules, notwithstanding any other provisions of the Plan to the
contrary.

81



--------------------------------------------------------------------------------



 



          A. The initial investment of accounts transferred to the Plan shall be
based on the funds in which the transferred assets were invested in the Pick
Kwik Plan.
          B. The initial Investment Direction with respect to Member
contributions made after the date of the merger shall be based on the funds in
which the transferred assets were invested in the Pick Kwik Plan as shown in
Paragraph A above, and Company contributions made prior to October 1, 2006 to
the Plan shall be invested in the Company Stock Fund.
          C. When the recordkeeping requirements of Paragraph D of Section 21.2
have been satisfied, the assets transferred from the Pick Kwik Plan derived from
participant contributions will be invested in accordance with the Member’s then
current Investment Direction. Unless and until such Investment Direction is
received, said assets will be invested as described in Paragraph A of this
Section.
          D. Only funds derived from the Thrift Contribution and Employer Thrift
Contributions Accounts of the Pick Kwik Plan shall be subject to In-Service
Withdrawal provisions under Article 8.
          E. No hardship withdrawals shall be allowed.
     21.4 The following special rules shall apply to Pick Kwik Plan Participants
in addition to the other provisions of the Plan.
          A. Definitions
               1. Account: “Account” shall mean all funds invested under the
terms of the Plan by or on behalf of a Member, including, but not limited to,
the assets transferred from the Pick Kwik Plan.
               2. Annuity Starting Date: “Annuity Starting Date” shall mean
(a) the first day of the first period for which an amount is payable as an
annuity under the Plan; or (b) in the case of a benefit not payable as an
annuity, the first day on which all events have occurred that entitle the Member
to that benefit under the Plan.
               3. Eligible Spouse: “Eligible Spouse” shall mean a Member’s
husband or wife.
               4. Qualified Joint and Survivor Annuity: “Qualified Joint and
Survivor Annuity” shall mean (a) in the case of a Member who has an Eligible
Spouse, an annuity for the life of the Member with a survivor annuity for the
life of his spouse that is 50% of the amount of the annuity payable during the
joint lives of the member and his spouse; provided, however, that such annuity
shall be the actuarial equivalent of the benefit that would otherwise be paid to
the Member; and (b) in the case of any other Member, an annuity for the life of
the Member.
               5. Qualified Preretirement Survivor Annuity: “Qualified
Preretirement Survivor Annuity” shall mean a survivor annuity for the life of
the surviving Eligible Spouse of the Member equal

82



--------------------------------------------------------------------------------



 



to 100% of the value of the Member’s Account and that begins within a reasonable
time following the death of the Member. The Qualified Preretirement Survivor
Annuity shall proportionately represent Employer and Employee contributions.
          B. Qualified Joint and Survivor Annuity.
               1. In the case of a vested Member who is living on his Annuity
Starting Date, any benefit due to a voluntary complete withdrawal under
Article 8, or termination of employment or membership under Article 9 shall be
paid in the form having the effect of a Qualified Joint and Survivor Annuity,
unless the Member elects in writing not to take a Qualified Joint and Survivor
Annuity. For purposes of this paragraph, a Member vested only in Employee
contributions will be deemed a vested Member.
               2. Any such election shall be invalid and shall not take effect
unless:
                    (a) it is made by the Member and received by or on behalf of
the Committee during the 90-day period ending on the Annuity Starting Date; and
                    (b) in the case of Member who has an Eligible Spouse, the
Eligible Spouse consents or has consented in writing to the Member’s election
not to take the Qualified Joint and Survivor Annuity, such consent acknowledges
the effect of such election and such consent is witnessed by a representative of
the Plan or a notary public; or the Member or his Beneficiary establishes to the
satisfaction of the Committee that the consent otherwise required may not be
obtained because there is no Eligible Spouse, because the Eligible Spouse cannot
be located or because of such other circumstances as may be prescribed by the
Secretary of the Treasury. Any consent by an Eligible Spouse shall only be
effective with respect to such spouse. A spouse’s consent may be either a
restricted consent (which may not be changed as to either the Beneficiary or the
form of payment unless the spouse consents to such change in the manner
described herein) or a blanket consent (which acknowledges that the spouse has
the right to limit consent only to a specific Beneficiary or a specific form of
payment, and that the spouse voluntarily elects to relinquish one or both of
such rights).
               3. At least 30 days, but no more than 90 days, before the Annuity
Starting Date, a Member shall be provided a form for the purpose of making the
appropriate elections under the foregoing provisions of this paragraph B.
Accompanying such election form shall be a written explanation of (a) the terms
and conditions of a Qualified Joint and Survivor Annuity; (b) the Member’s right
to make and the effect of an election to waive the Qualified Joint and Survivor
Annuity form of benefit; (c) the material features, and an explanation of the
relative values of, the optional forms of benefit available under the Plan;
(d) the rights of a Member’s spouse; and (e) the right to make, and the effect
of, a revocation of a previous election to waive the Qualified Joint and
Survivor Annuity.

83



--------------------------------------------------------------------------------



 



Once an election is made, it may be revoked in writing. Thereafter, another
election may be made; provided, however, that the new election is received by
the Administrator prior to the date on which payment of benefits commences and
the other provisions of this paragraph B are met with respect to such new
election.
               4. If benefits are paid under the Plan in a form having the
effect of a Qualified Joint and Survivor Annuity, the Committee may, in its
discretion, purchase and distribute a nontransferable and nonrefundable annuity
contract that provides such benefits; provided, however, that the terms of any
such annuity contract (deferred or otherwise) shall comply with the requirements
of this Plan.
               5. For purposes of determining the amount of a Qualified Joint
and Survivor Annuity, the Account balance of a Member shall be reduced by any
security interests held by the Plan by reason of a loan outstanding to the
Member at the time of payment, if such security interest is to be treated as
payment in satisfaction of a loan under the Plan.
          C. Qualified Preretirement Survivor Annuity.
               1. If a vested Member dies before his Annuity Starting Date and
has an Eligible Spouse on the date of his death, any death benefit provided
under the Plan shall be paid in the form having the effect of a Qualified
Preretirement Survivor Annuity. For purposes of this paragraph, a Member vested
only in Employee contributions will be deemed a vested Member.
               2. If the Member’s death benefit is payable to his Eligible
Spouse as a Qualified Preretirement Survivor Annuity under subparagraph 1, the
Eligible Spouse may waive the annuity form of benefit after the Member’s death
and select an optional form of benefit as provided in Paragraph E.
               3. If benefits are paid under the Plan in a form having the
effect of a Qualified Preretirement Survivor Annuity, the Committee may, in its
discretion, purchase and distribute a nontransferable and nonrefundable annuity
contract that provides such benefits; provided, however, that the terms of any
such annuity contract (deferred or otherwise) shall comply with the requirements
of this Plan.
               4. For purposes of determining the amount of a Qualified
Preretirement Survivor Annuity, the Account balance of a Member shall be reduced
by any security interest held by the Plan by reason of a loan outstanding to the
Member at the time of death, if such security interest is to be treated as
payment in satisfaction of the loan under the Plan.
          D. Lump Sum Payment. Notwithstanding Paragraphs B and C of this
Section 21.4, any benefit provided under the Plan that is not more than $5,000
shall be paid in the form of a lump sum.
          E. Alternative Methods of Payment.

84



--------------------------------------------------------------------------------



 



               1. In the case of any Member to whom the provisions of paragraphs
B, C and D of this Section 21.4 do not apply, the manner of payment of his
distribution or death benefit shall be determined by such Member, or, in case
such Member has died, his Beneficiary or Beneficiaries. The options are:
                    (a) Option A — Such amount shall be paid or applied in
annual installments as nearly equal as practicable; provided, however, that no
annual payment shall be less than $100; and provided, further, that the Member
or his Beneficiary may elect to accelerate the payment of any part or all of the
unpaid installments or to provide that the unpaid balance shall be used for the
benefit of the Member or his Beneficiary under Option B. In the event this
option is selected, the portion of the Account of a Member, or, in case such
Member is dead, of his Beneficiary or Beneficiaries, that is not needed to make
annual payments during the then current Plan Year shall remain a part of the
Plan assets. Installments shall be made as follows:
                         (i) In the case of a retirement, disability or
termination benefit, in no event shall payments under this Option A extend
beyond the life expectancy of the Member or the joint life expectancy of the
Member and his Beneficiary. If the Member dies before receiving the entire
amount payable to him, the balance shall be paid to his Beneficiary; in each
case the balance shall be distributed at least as rapidly as under the method
being used prior to the Member’s death.
                         (ii) In the case of a death benefit, payment under this
Option A
                              (A) to the designated Beneficiary shall begin
within one year following the Member’s death (unless the Beneficiary is the
Member’s surviving spouse, in which case such benefit shall begin no later than
the date the Member would have reached age 70-1/2) and shall not, in any event,
extend beyond the life expectancy of the designated Beneficiary; or
                              (B) to any other Beneficiary shall be totally
distributed within five years from the date of the Member’s death.
                    (b) Option B — Such amount shall be paid in a lump sum.
               2. The Member (or his spouse) shall be permitted to elect whether
life expectancies will be recalculated for purposes of distributions hereunder.
Such election must be made by the Member (or his spouse) no later than the date
that distributions are required to commence pursuant to Section 401(a)(9) of the
Code. If the Member (or his spouse) fails to make such election, life
expectancies shall not be recalculated.
               3. Notwithstanding the foregoing, payments under any of the
options described in this paragraph shall satisfy the incidental death benefit
requirements and all other applicable provisions

85



--------------------------------------------------------------------------------



 



of Section 401(a)(9) of the Code, the regulations issued thereunder, and such
other rules thereunder as may be prescribed by the Commissioner.
     21.5 The Qualified Joint and Survivor Annuity and Qualified Preretirement
Survivor Annuity shall not be available to a Member who receives a complete
distribution of his vested interest from the Plan, including amounts
attributable to Company contributions, and subsequently resumes membership in
the Plan.
     21.6 Sections 21.4 and 21.5 shall be deleted in their entirety on the later
of November 1, 2001, or 90 days after the date on which the Pick Kwik Plan
Participants are provided with a summary of material modifications reflecting
the elimination of all optional forms of benefits except the complete
distribution of their vested interest in the Plan in a single sum as specified
in Articles 8 and 9, said single sum being otherwise identical to the optional
forms of benefit that are being eliminated.

86



--------------------------------------------------------------------------------



 



ARTICLE 22
COORDINATION WITH RETAIL OPERATIONS PLAN
     22.1 The Retail Operations Plan shall be established on January 1, 1998,
and the accounts of all Plan Members employed in Company-operated gasoline
stations or convenience stores shall be transferred to that plan as soon as
practicable thereafter, including contributions and loan repayments for the
month of December 1997, and the accounts of Members whose employment has
terminated if their distributions are not processed in December 1997. The sum of
the account balances of the Retail Operations Plan and of the Plan shall equal
the fair market value (as of the date of the spinoff) of the combined plan
assets; and immediately after the spinoff, the assets in each of the plans shall
equal the sum of the account balances for all of the Members in that plan.
     22.2 Notwithstanding any other provisions of the Plan to the contrary, in
connection with the establishment of the Retail Operations Plan, no requests
will be accepted from employees in Company-operated gasoline stations or
convenience stores for changes in Member contributions under Article 3, changes
in Members’ Investment Directions under Article 6, In-Service Withdrawals under
Article 8, or Loans under Article 8 after December 19, 1997, no requests for
Hardship Withdrawals under Article 8 will be accepted after December 15, 1997,
and distributions due to termination of employment or membership under Article 9
which have not been processed by December 19, 1997, will be made from the Retail
Operations Plan.
     22.3 The accounts of any Members of the Plan who subsequently become
eligible for participation in the Retail Operations Plan will be handled in the
manner described in Section 9.4.
     22.4 The account of any member of the Retail Operations Plan who becomes
eligible for participation in the Plan shall be transferred to the Plan as soon
as practicable thereafter. Such an individual shall become a Member of the Plan
without further action, all accrued rights and interests of such Member as of
the date of such transfer shall be preserved under the Plan, and in no event
shall such Member be deprived of any benefits under the Retail Operations Plan
which shall have accrued to him as of the effective date of the transfer. The
following special rules shall apply to such a transferred Member.
          A. The Member contributions of each transferred Member designated
under the terms of the Retail Operations Plan shall be deemed to be an election
under the Plan until changed by the Member in accordance with Section 3.2.

87



--------------------------------------------------------------------------------



 



          B. The Investment Direction of each transferred Member shall be deemed
to be the same as his election under the terms of the Retail Operations Plan
until changed by the member in accordance Section 6.3.
          C. Any suspension of member contributions in effect under the terms of
the Retail Operations Plan at the time of the transfer to the Plan shall be
deemed to be effective in accordance with Sections 3.4 and 3.5.
          D. Any loan made to a Member from the Retail Operations Plan shall be
deemed to have been made under the Plan and the outstanding balance shall be
repaid to the Plan in accordance with the terms of such loan.
          E. Any beneficiary designation and related consent of spouse in effect
under the terms of the Retail Operations Plan at the time of the transfer to the
Plan shall be deemed to be effective under the Plan until changed by the Member
in accordance with Section 1.9.
          F. The interest of the transferred Member in the assets of the Plan
derived from Company contributions to the Retail Plan shall be vested upon
transfer to the Plan, even if such assets were not vested under the terms of the
Retail Plan.
     22.5 Notwithstanding any provisions of the Plan to the contrary, it is the
intention of this Article 22 to coordinate all of the provisions of the Plan
with those of the Retail Operations Plan to enable the two plans to operate
together to provide benefits as though they were one. Notwithstanding any
provisions of the Plan to the contrary, the Plan is to be interpreted to achieve
this objective.
     22.6 Effective as of October 1, 2006, the Retail Operations Plan is merged
into the Plan, and all participants of the Retail Operations Plan shall become
Members of the Plan as of that date. The provisions of Section 22.4 shall apply
to all former participants of the Retail Operations Plan who became Members as
of that date.

88



--------------------------------------------------------------------------------



 



ARTICLE 23
COORDINATION WITH HOVENSA PLAN
     23.1 The HOVENSA Plan shall be established on November 1, 1998, and the
accounts of all Plan Members employed by HESS OIL VIRGIN ISLANDS CORP. who
become employees of HOVENSA on or about that date, shall be transferred to that
plan on the Transfer Date, including contributions and loan repayments for the
month immediately preceding the Transfer Date, and the accounts of Members whose
employment has terminated if their distributions are not processed by the
Transfer Date. The sum of the account balances of the HOVENSA Plan and of the
Plan shall equal the fair market value (as of the date of the Transfer Date) of
the combined plan assets; and immediately after the Transfer Date, the assets in
each of the plans shall equal the sum of the account balances for all of the
members in that plan.
     23.2 Notwithstanding any other provisions of the Plan to the contrary, in
connection with the transfer of assets to the HOVENSA Plan and the creation of
the necessary records by Fidelity Institutional Retirement Services Company, no
requests will be accepted from Members employed by HOVENSA for changes in Member
contributions under Article 3, changes in Members’ Investment Directions under
Article 6, In-Service Withdrawals under Article 8, Loans under Article 8, or
Hardship Withdrawals under Article 8 after about five weeks before the Transfer
Date, the exact date or dates to be determined by the Committee, and
distributions due to termination of employment or membership under Article 9
which have not been processed by the date set by the Committee will be made from
the HOVENSA Plan.
     23.3 The accounts of any Members of the Plan who subsequently become
employed by HOVENSA will be handled in the manner described in Section 9.4.
     23.4 The account of any member of the HOVENSA Plan who becomes employed by
a Company shall be transferred to the Plan as soon as practicable thereafter.
Such an individual shall become a Member of the Plan without further action, all
accrued rights and interests of such Member as of the date of such transfer
shall be preserved under the Plan, and in no event shall such Member be deprived
of any benefits under the HOVENSA Plan which shall have accrued to him as of the
effective date of the transfer. The following special rules shall apply to such
a transferred Member.
          A. The Member contributions of each transferred Member designated
under the terms of the HOVENSA Plan shall be deemed to be an election under the
Plan until changed by the Member in accordance with Section 3.2.

89



--------------------------------------------------------------------------------



 



          B. The Investment Direction of each transferred Member shall be deemed
to be the same as his election under the terms of the HOVENSA Plan until changed
by the member in accordance Section 6.3.
          C. Any suspension of member contributions in effect under the terms of
the HOVENSA Plan at the time of the transfer to the Plan shall be deemed to be
effective in accordance with Sections 3.4 and 3.5.
          D. Any loan made to a Member from the HOVENSA Plan shall be deemed to
have been made under the Plan and the outstanding balance shall be repaid to the
Plan in accordance with the terms of such loan.
          E. Any mutual fund investments derived from employer contributions to
the HOVENSA Plan which are transferred to the Plan shall be invested in
accordance with the Member’s investment direction made with respect to his own
contributions to the HOVENSA Plan until changed by the Member in accordance with
Section 3.2. Such mutual fund investments shall remain subject to the Member’s
investment direction in the Plan.
          F. Any shares of common stock of the Hess Corporation derived from
Company contributions originally transferred to the HOVENSA Plan which are
transferred to the Plan shall remain invested in such stock and until October 1,
2006, shall not be subject to the Member’s investment direction in the Plan.
          G. Any beneficiary designation and related consent of spouse in effect
under the terms of the HOVENSA Plan at the time of the transfer to the Plan
shall be deemed to be effective under the Plan until changed by the Member in
accordance with Section 1.9.
     23.5 Notwithstanding any provisions of the Plan to the contrary, it is the
intention of this Article 23 to coordinate all of the provisions of the Plan
with those of the HOVENSA Plan to enable the two plans to operate together as
though they were one, and the Plan is to be interpreted to achieve this
objective.

90



--------------------------------------------------------------------------------



 



ARTICLE 24
MERIT PLAN ACCOUNTS
     24.1 The Merit Plan shall be merged into the Plan on December 31, 2000, at
which time legal control of the assets of the Merit Plan shall pass to the Plan,
and the accounts of all Merit Plan Participants shall be transferred to the
Trustee as soon as practicable thereafter, including contributions for the month
of December 2000. The sum of the account balances of the Merit Plan and of the
Plan shall equal the fair market value (as of the date of the merger) of the
combined plan assets; the assets of the Merit Plan and the Plan shall be
combined to form the assets of the Plan as merged; and immediately after the
merger, each participant in the Plan as merged shall have an account balance
equal to the sum of the account balances the participant had in the Merit Plan
and the Plan immediately prior to merger. The account balance of any Merit Plan
Participant who is eligible for participation in the Retail Operations Plan
shall be transferred to such plan from the Plan in the manner described in
Section 9.4.
     24.2 A. Each Merit Plan Participant shall be fully vested in the value of
the assets in his account transferred to the Plan from the Merit Plan on the
date of the merger, and shall become a Member of the Plan on that date.
            B. The Member contributions of each Merit Plan Participant
designated under the terms of the Merit Plan shall not apply under the Plan, and
each such Merit Plan Participant must make the election required by Section 3.1
before contributing to the Plan.
            C. Until the individual participant records have been updated by the
Merit Plan trustee as of the date of the merger and these records have been
transferred to the Trustee’s recordkeeping system, no requests will be accepted
for (i) changes in Members’ Investment Directions under Paragraph 6.3B with
respect to amounts previously invested, (ii) In-Service Withdrawals under
Article 8, or (iii) loans under Article 8, and there will be no distributions
due to termination of employment or membership under Article 9. The opportunity
to make contribution elections under Paragraph 3.1 and to make elections under
Paragraph 6.3A with respect to amounts to be invested in the future will be
available starting during the month of December 2000.
            D. Any beneficiary designation and related consent of spouse in
effect under the terms of the Merit Plan at the time of the transfer to the Plan
shall be deemed to be effective under the Plan until changed by the Member in
accordance with Section 1.9.

91



--------------------------------------------------------------------------------



 



     24.3 Assets transferred from the Merit Plan shall be recorded separately
from the other assets of the Plan and shall be subject to the following special
rules, notwithstanding any other provisions of the Plan to the contrary.
          A. The initial investment of accounts transferred to the Plan in the
Funds described in Section 5.1 shall be based on the funds in which the
transferred assets were invested in the Merit Plan.
          B. When the recordkeeping requirements of Paragraph C of Section 24.2
have been satisfied, the assets transferred from the Merit Plan derived from
participant contributions will be invested in accordance with the Member’s then
current Investment Direction. Unless and until such Investment Direction is
received, said assets will be invested as described in Paragraph A of this
Section.
          C. No hardship withdrawals shall be allowed from the funds transferred
from the Merit Plan.
     24.4 The following special rules shall apply to Merit Plan Participants
with respect to the assets transferred from the Merit Plan in addition to the
other provisions of the Plan. These rules shall apply until the later of
March 31, 2000, or 90 days after the date on which the Merit Plan Participants
are provided with a summary of material modifications reflecting the elimination
of all optional forms of benefits except the complete distribution of their
vested interest in the Plan in a single sum as specified in Articles 8 and 9,
said single sum being otherwise identical to the optional forms of benefit that
are being eliminated. All words with initial capitals in the following
paragraphs of this Section 24.4 are used as defined in the Merit Plan, and all
references to sections are to those in the Merit Plan.
          A. Benefit Forms
               1. Retirement and Termination Benefits.
Vested, Disability and retirement benefits shall be distributed as the Member
shall elect, subject to subsection 10(e), in accordance with uniform rules
established by the Committee, from the alternatives below:
                    (a) a straight life annuity for the Member’s life;
                    (b) a joint and survivor annuity with the Member’s spouse as
contingent annuitant under which the amount payable to the Member’s spouse is
50% of the monthly amount which is payable to the Member during his lifetime;
                    (c) approximately equal monthly, quarterly, semi-annual or
annual installments over any period of time not exceeding the Member’s life
expectancy at the commencement of distribution, or, if the Member has designated
a beneficiary, the joint life expectancy of the Member and the Member’s
designated beneficiary, and in the event of the Member’s death during such
period,

92



--------------------------------------------------------------------------------



 



the remainder shall be payable as a death benefit in accordance with Sections 8
and 10 to the Member’s beneficiary;
                    (d) a lump sum payment; or

                    (e) any combination of the foregoing.
For purposes of this subsection, life expectancy shall be determined by the
Committee in accordance with applicable regulations under the Code. The method
so adopted by the Committee shall be uniformly applied to all Members.
               2. Death Benefits. Death benefits shall be distributed in one
lump sum or in installments within a period not extending beyond five years of
the Member’s date of death unless payment of benefits commenced under a form of
annuity or installment payment before the Member’s death in which case benefits
shall be paid at least as rapidly as under the method of distribution in effect
on the Member’s date of death; provided, however,
                    (a) if any portion of the Member’s Accrued Benefit is
payable to or for the benefit of a designated beneficiary, such portion may be
distributed over a period of time not exceeding the life expectancy of such
designated beneficiary, provided distribution begins not later than one year
after the date of the Member’s death or such later date as applicable
regulations under the Code may permit; or
                    (b) if the designated beneficiary referred to in subsection
10(b)(ii)(A) is the Member’s surviving spouse, (1) the date on which the
distribution is required to begin shall not be earlier than the date on which
the Member would have attained age 70-1/2, (2) the benefit amount will be used
to purchase a straight life annuity for the spouse’s life unless the spouse
elects another form of settlement permitted under the Plan and (3) if the
surviving spouse should die before distribution to such spouse begins, this
subsection 10(b)(ii) shall apply as if the surviving spouse were the Member.
          B. Deferred Payments and Installments. If benefits are to be paid
directly by the Trustee in installments or if the payment of benefits is to be
deferred, the net value of the benefit determined in accordance with the
provisions of Section 9 shall be retained in the Fund subject to the
administrative provisions of the Plan and the Trust Agreement. The Committee,
according to a uniform rule, may direct the Trustee to segregate all or a
portion of the benefit amount into a separate investment account designed to
protect principal and yield a reasonable investment return consistent with the
preservation of principal and the obligation to make installment payments.
          C. Annuity Purchases. If benefits are to be paid in a form of annuity
under subsections 10(b)(i)(A), (B) or (E), the Committee shall direct the
Trustee to apply the Member’s Accrued Benefit to purchase an appropriate
nontransferable annuity contract and to deliver it to the Member.

93



--------------------------------------------------------------------------------



 



          D. Required Annuity
               1. Married Member. If a Member has been married to his current
spouse for at least one year on the date on which benefit payments are to
commence and his nonforfeitable Accrued Benefit exceeds $5,000, benefits will be
distributed in the form described under subsection 10(b)(i)(B) unless the
Member, with the written consent of his spouse witnessed by a notary public or a
member of the Committee in a manner prescribed by the Committee, elects an
alternate form of settlement. Further, no total or partial distribution may be
made after the annuity starting date where the present value of the benefit
exceeds $5,000 unless the Member and his spouse (or where the Member has died,
the surviving spouse) consent in writing witnessed by a notary public or a
member of the Committee in a manner prescribed by the Committee prior to such
distribution. The consent of the Member and his spouse must be obtained not more
than 90 days before the date distribution commences. The Committee shall furnish
to such Member a written notification of the availability of the election
hereunder at least 90 days before the Member’s anticipated benefit commencement
date or, if a Member notifies the Committee of his intent to terminate
employment less than 90 days before the proposed benefit commencement date, as
soon after the Member notifies the Committee as is administratively feasible.
The notification shall explain the terms and conditions of the joint and
survivor annuity described in subsection 10(b)(i)(B) and the effect of electing
not to take such annuity. The Member may, within a period of 90 days after
receipt of the written notification or such longer period as the Committee may
uniformly make available, complete the election. The Member may revoke an
election not to take the joint and survivor annuity described in subsection
10(b)(i)(B) or choose again to take such annuity at any time and any number of
times within the applicable election period. If a Member requests additional
information within 60 days after receipt of the notification of election, the
minimum election period shall be extended an additional 60 days following his
receipt of such additional information.
               2. Single Member. If a Member is not married on the date on which
benefits are to commence and his nonforfeitable Accrued Benefit exceeds $5,000,
benefits will be distributed in the form described under subsection 10(b)(i)(A)
unless the Member elects an alternate form of settlement.
          E. Lump Sum Distributions. Benefits distributed in one lump sum shall
be adjusted under subsection 7(f) on the Valuation Date coincident with or last
preceding distribution.
          F. Small Benefit Payments. Notwithstanding any other provision of the
Plan, if (1) a Member’s vested Accrued Benefit or (2), if the Member has died,
the designated beneficiary’s benefit, is $5,000 or less at the Member’s
separation from service, his benefit shall be paid in a cash lump sum without
his consent as soon as administratively feasible following such date of
determination. If the

94



--------------------------------------------------------------------------------



 



Member does not have a vested interest in his Accrued Benefit at his separation
from service, he shall be deemed to have received a distribution of his entire
vested Accrued Benefit. Notwithstanding anything in this subsection 10(i) to the
contrary, if (1) a Member’s vested Accrued Benefit or (2) if the Member has
died, the designated beneficiary’s benefit, is $5,000 or less as of May 1, 1998,
his benefit shall be paid in a cash lump sum without his consent as soon as
administratively feasible following such date of determination.
     24.5 The provisions of this Plan that include the required GUST amendments
also are applicable to the Merit Oil Corporation and Affiliates Employees’
Thrift Plan, which was merged into the Plan on December 31, 2000.

95



--------------------------------------------------------------------------------



 



ARTICLE 25
TRITON PLAN ACCOUNTS
     25.1 The Triton Plan shall be merged into the Plan on January 1, 2003, at
which time legal control of the assets of the Triton Plan shall pass to the
Plan, and the accounts of all Triton Plan Participants shall be transferred to
the Trustee as soon as practicable thereafter, including contributions and loan
repayments for the month of December, 2002. The sum of the account balances of
the Triton Plan and of the Plan shall equal the fair market value (as of the
date of the merger) of the combined plan assets; the assets of the Triton Plan
and the Plan shall be combined to form the assets of the Plan as merged; and
immediately after the merger, each Member in the Plan as merged shall have an
account balance equal to the sum of the account balances that the Member had in
the Triton Plan and the Plan immediately prior to merger. The benefits of Triton
Plan Participants who do not perform an Hour of Service on or after January 1,
2003 shall be governed by the provisions of the Triton Plan in effect as of the
date such participants terminated employment.
     25.2 A. Each Triton Plan Participant shall be fully vested in the value of
the assets in his account transferred to the Plan from the Triton Plan on the
date of the merger, and shall become a Member of the Plan on that date.
             B. The contribution elections made by each Acquired Triton Employee
under the terms of the Triton Plan shall be deemed to be an election under the
Plan until changed by the Member in accordance with the Plan.
             C. The balance of any loan made to an Acquired Triton Employee from
the Triton Plan which shall be outstanding on the date of the merger shall be
deemed to be a loan made under the Plan, shall be repaid to the Plan in
accordance with the terms of such loan, and shall be modified to reflect changes
in Plan administration as necessary.
             D. Until the individual participant records have been updated by
the Triton Plan trustee as of the date of the merger and these records have been
transferred to the Trustee’s recordkeeping system, no requests will be accepted
for (i) changes under Paragraph 6.3B in Members’ Investment Directions with
respect to amounts previously invested, (ii) In-Service Withdrawals under
Article 8, or (iii) loans under Article 8, and there will be no distributions
due to termination of employment or membership under Article 9. The opportunity
to make contribution elections under the Plan and to make elections under
Paragraph 6.3A with respect to amounts to be invested in the future will be
available starting during the month of January 2003.

96



--------------------------------------------------------------------------------



 



             E. Any beneficiary designation and related consent of spouse in
effect under the terms of the Triton Plan at the time of the transfer to the
Plan shall be deemed to be effective under the Plan until changed by the Member
in accordance with Section 1.9.
     25.3 A. The initial investment of accounts transferred to the Plan in the
Funds described in Section 5.1 shall be based on the funds in which the
transferred assets were invested in the Triton Plan.
             B. Future contributions under the Plan will be invested in
accordance with the Triton Plan Participant’s then current Investment Direction.
Unless and until such Investment Direction is received, said assets will be
invested as described in Paragraph A of this Section.
     25.4 Assets transferred from the Triton Plan shall be recorded as follows:

      Contribution type and   Corresponding earnings thereof under  
contribution type under Triton Plan   Plan
Employee Contributions
  Elective Deferrals
 
   
Triton Matching
  Matching Contributions
Contributions
   
 
   
Rollover contributions
  Rollover amounts
 
   
ESOP contributions
  Matching Contributions

     25.5 Notwithstanding any provision of the Plan to the contrary, amounts
transferred to the Plan from the Triton Plan will remain subject to any
withdrawal rights or restrictions that are regarded as protected benefits under
the Code and, to the extent required by law, will remain subject to payment in
the form, at the times, and on the occasions provided in the Triton Plan.

97



--------------------------------------------------------------------------------



 



ARTICLE 26
MINIMUM DISTRIBUTION REQUIREMENTS
     26.1 General Rules.
          A. The provisions of this Article shall apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.
          B. The requirements of this Article shall take precedence over any
inconsistent provisions of the Plan.
          C. All distributions required under this Article shall be determined
and made in accordance with regulations under Code Section 401(a)(9).
          D. Notwithstanding the other provisions of this Article, distributions
may be made under a designation made before January 1, 1984, in accordance with
Section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and
the provisions of the Plan that relate to Section 242(b)(2) of TEFRA.
     26.2 Definitions For Purposes of this Article.
          A. Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 1.9 of the Plan and is the designated beneficiary
under Code Section 401(a)(9) and Treasury Regulation Section 1.401(a)(9)-1,
Q&A-4.
          B. Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions commencing before the Member’s
death, the first Distribution Calendar Year shall be the calendar year
immediately preceding the calendar year which contains the Member’s Required
Beginning Date. For distributions commencing after the Member’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to commence under Section 26.3(b). The required minimum distribution
for the Member’s first Distribution Calendar Year shall be made on or before the
Member’s Required Beginning Date. The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Member’s Required Beginning Date occurs,
shall be made on or before December 31 of that Distribution Calendar Year.
          C. Life Expectancy. Life expectancy as computed by use of the Single
Life Table in Treasury Regulation Section 1.401(a)(9)-9.
          D. Member’s Account Balance. The Member’s Account Balance as of the
last valuation date in the Valuation Calendar Year increased by the amount of
any contributions made

98



--------------------------------------------------------------------------------



 



and allocated to the Member’s Account Balance as of dates in the Valuation
Calendar Year after the valuation date and decreased by distributions made in
the Valuation Calendar Year after the valuation date. The Member’s Account
Balance for the Valuation Calendar Year includes any amounts rolled over or
transferred to the Plan either in the Valuation Calendar Year or in the
Distribution Calendar Year if distributed or transferred in the Valuation
Calendar Year.
          E. Required Beginning Date. The April 1st following the end of the
calendar year in which occurs the later of (x) the Member’s attainment of age
seventy and one-half (701/2) and (y) the Member’s retirement. Notwithstanding
the foregoing, the payment of benefits to a Member who is a 5 percent (5%)
owner, as defined in Section 416(i) of the Code, shall begin not later than the
April 1st following the end of the calendar year in which the Member attains age
seventy and one-half (701/2), whether or not he or she is then employed.
          F. Valuation Calendar Year. The calendar year immediately preceding
the Distribution Calendar Year.
     26.3 Time and Manner of Distribution.
          A. The Member’s interest in his Account shall be distributed, or
commence to be distributed, to the Member no later than the Member’s Required
Beginning Date.
          B. If the Member dies before distributions of his benefits commence,
the Member’s entire interest in his Account shall be distributed, or shall
commence to be distributed, no later than:
               1. If the Member’s surviving Spouse is the Member’s sole
Designated Beneficiary, then distributions to the surviving Spouse shall
commence by the later of (A) December 31 of the calendar year immediately
following the calendar year in which the Member died, or (B) December 31 of the
calendar year in which the Member would have attained age 701/2.
               2. If the Member’s surviving Spouse is not the Member’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary shall
commence by December 31 of the calendar year immediately following the calendar
year in which the Member died.
               3. If there is no Designated Beneficiary as of September 30 of
the calendar year following the calendar year of the Member’s death, the
Member’s entire interest in his Account shall be distributed by December 31 of
the calendar year containing the fifth (5th) anniversary of the Member’s death.
               4. If the Member’s surviving Spouse is the Member’s sole
Designated Beneficiary and the surviving Spouse dies after the Member but before
distributions to the surviving Spouse commence, this Paragraph (b), other than
clause (i) of this Paragraph (b), shall apply as if the surviving Spouse were
the Member.

99



--------------------------------------------------------------------------------



 



               For purposes of this Paragraph (b) and Section 26.5, unless
clause (iv) of this Paragraph (b) applies, distributions shall be considered to
commence on the Member’s Required Beginning Date. If clause (iv) of this
Paragraph (b) applies, distributions shall be considered to commence on the date
distributions are required to commence to the surviving Spouse under clause
(i) of this Paragraph (b). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Member before the Member’s
Required Beginning Date (or to the Member’s surviving Spouse before the date
distributions are required to commence to the surviving Spouse under clause
(i) of this Paragraph (b)), the date distributions are considered to commence
shall be the date distributions actually commence.
          C. Unless the Member’s interest in his Account is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first Distribution Calendar Year
distributions shall be made in accordance with Sections 26.4 and 26.5 of this
Article. If the Member’s interest in his Account is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder shall
be made in accordance with the requirements of Code Section 401(a)(9) and the
Treasury Regulations.
     26.4 Required Minimum Distributions During Member’s Lifetime.
          A. During the Member’s lifetime, the minimum amount that shall be
distributed for each Distribution Calendar Year is the lesser of:
               1. The quotient obtained by dividing the Member’s Account Balance
by the distribution period in the Uniform Lifetime Table set forth in Treasury
Regulation Section 1.401(a)(9)-9, using the Member’s age as of the Member’s
birthday in the Distribution Calendar Year; or
               2. If the Member’s sole Designated Beneficiary for the
Distribution Calendar Year is the Member’s Spouse, the quotient obtained by
dividing the Member’s Account Balance by the number in the Joint and Last
Survivor Table set forth in Treasury Regulation Section 1.401(a)(9)-9 using the
Member’s and Spouse’s attained ages as of the Member’s and Spouse’s birthdays in
the Distribution Calendar Year.
          B. Required minimum distributions shall be determined under this
Section 26.4 beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Member’s date of
death.
     26.5 Required Minimum Distributions After Member’s Death. (A)(1) If the
Member dies on or after the date distributions commence and there is a
Designated Beneficiary, the minimum amount that shall be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the longer of the remaining
Life

100



--------------------------------------------------------------------------------



 



Expectancy of the Member or the remaining Life Expectancy of the Member’s
Designated Beneficiary, determined as follows:
               (i) The Member’s remaining Life Expectancy shall be calculated
using the age of the Member in the year of death (reduced by one for each
subsequent calendar year in which such calculation is performed).
               (ii) If the Member’s surviving Spouse is the Member’s sole
Designated Beneficiary, the remaining Life Expectancy of the surviving Spouse
shall be calculated for each Distribution Calendar Year after the year of the
Member’s death using the surviving Spouse’s age as of the Spouse’s birthday in
that year. For Distribution Calendar Years after the year of the surviving
Spouse’s death, the remaining Life Expectancy of the surviving Spouse shall be
calculated using the age of the surviving Spouse as of the Spouse’s birthday in
the calendar year of the Spouse’s death (reduced by one for each subsequent
calendar year in which such calculation is performed).
               (iii) If the Member’s surviving Spouse is not the Member’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
shall be calculated using the age of the beneficiary in the calendar year
following the year of the Member’s death (reduced by one for each subsequent
calendar year in which such calculation is performed).
          2. If the Member dies on or after the date distributions commence and
there is no Designated Beneficiary as of September 30 of the calendar year
following the calendar year of the Member’s death, the minimum amount that shall
be distributed for each Distribution Calendar Year after the calendar year of
the Member’s death is the quotient obtained by dividing the Member’s Account
Balance by the Member’s remaining Life Expectancy calculated using the age of
the Member in the calendar year of death (reduced by one for each subsequent
calendar year in which such calculation is performed).
          B. 1. If the Member dies before the date distributions commence and
there is a Designated Beneficiary, the minimum amount that shall be distributed
for each Distribution Calendar Year after the calendar year of the Member’s
death is the quotient obtained by dividing the Member’s Account Balance by the
remaining Life Expectancy of the Member’s Designated Beneficiary, determined as
provided in Section 26.5.A.
               2. If the Member dies before the date distributions commence and
there is no Designated Beneficiary as of September 30 of the calendar year
following the calendar year of the Member’s death, distribution of the Member’s
entire interest in his Account shall be completed by December 31 of the calendar
year containing the fifth (5th) anniversary of the Member’s death.

101



--------------------------------------------------------------------------------



 



               3. If the Member dies before the date distributions commence, the
Member’s surviving Spouse is the Member’s sole Designated Beneficiary, and the
surviving Spouse dies before distributions are required to commence to the
surviving Spouse under Section 26.3(b)(i), this Section 26.5(b) shall be applied
as if the surviving Spouse were the Member.
     26.6 Election to Allow Members or Beneficiaries to Elect 5-Year Rule.
Members or Beneficiaries may elect on an individual basis whether the 5-year
rule or the life expectancy rule in Section 26.3(b) and 26.5(b) shall apply to
distributions after the death of a Member who has a Designated Beneficiary. The
election must be made no later than the earlier of September 30 of the calendar
year in which distribution would be required to begin under Section 26.3(b), or
by September 30 of the calendar year which contains the fifth (5th) anniversary
of the Member’s (or, if applicable, surviving Spouse’s) death. If neither the
Member nor Beneficiary makes an election under this paragraph, distributions
will be made in accordance with Sections 26.3(b) and 26.5(b).
     26.7 Election to Allow Designated Beneficiary Receiving, Distributions
Under 5-Year Rule to Elect Life Expectancy Distributions. A Designated
Beneficiary who is receiving payments under the 5-year rule may make a new
election to receive payments under the life expectancy rule until December 31,
2003, provided that all amounts that would have been required to be distributed
under the life expectancy rule for all Distribution Calendar Years before 2004
must be distributed by the earlier of December 31, 2003 or by the end of the
5-year period.

102



--------------------------------------------------------------------------------



 



ARTICLE 27
AMENDMENT OF THE PLAN FOR EGTRRA
     27.1 Adoption and effective date of amendment.
     This amendment of the Plan is adopted to reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). This
amendment is intended as good faith compliance with the requirements of EGTRRA
and is to be construed in accordance with EGTRRA and guidance issued thereunder.
Except as otherwise provided, this amendment shall be effective on January 1,
2002.
     27.2. Limitations on Contributions
          A. Effective date. This section shall be effective for limitation
years beginning after December 31, 2001.
          B. Maximum annual addition. Except to the extent permitted under
Paragraph J of this amendment and section 414(v) of the Code, if applicable, the
annual addition that may be contributed or allocated to a Member’s account under
the Plan for any limitation year shall not exceed the lesser of:
               1. $40,000, as adjusted for increases in the cost-of-living under
section 415(d) of the Code, or
               2. 100 percent of the Member’s compensation, within the meaning
of section 415(c)(3) of the Code, for the limitation year.
     The compensation limit referred to in (b) shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of section 401(h) or section 419A(f)(2) of the Code) which is otherwise
treated as an annual addition.
     27.3. Increase in Compensation Limit
     The annual compensation of each Member taken into account in determining
allocations for any Plan Year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
section 401(a)(17)(B) of the Code. Annual compensation means compensation during
the Plan Year or such other consecutive 12-month period over which compensation
is otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.
     27.4. Direct Rollovers of Plan Distributions

103



--------------------------------------------------------------------------------



 



          A. Effective date. This section shall apply to distributions made
after December 31, 2001.
          B. Modification of definition of eligible retirement plan. For
purposes of the direct rollover provisions in Section 16.7 of the Plan, an
eligible retirement plan shall also mean an annuity contract described in
section 403(b) of the Code and an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political sub-division of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of eligible retirement plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in section
414(p) of the Code.
          C. Modification of definition of eligible rollover distribution to
exclude hardship distributions. For purposes of the direct rollover provisions
in Section 16.7 of the Plan, any amount that is distributed on account of
hardship shall not be an eligible rollover distribution and the distributee may
not elect to have any portion of such a distribution paid directly to an
eligible retirement plan.
          D. Modification of definition of eligible rollover distribution to
include after-tax employee contributions. For purposes of the direct rollover
provisions in Section 16.7 of the Plan, a portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions which are not includible in gross income.
However, such portion may be transferred only to an individual retirement
account or annuity described in section 408(a) or (b) of the Code, or to a
qualified defined contribution plan described in section 401(a) or 403(a) of the
Code that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
     27.5 Rollovers from Other Plans
     The Plan will accept Member rollover contributions or direct rollovers of
distributions made after December 31, 2001, from the types of plans specified
below, beginning on January 1, 2002.
          A. Direct Rollovers:
          The Plan will accept a direct rollover of an eligible rollover
distribution from:
               1. a qualified plan described in section 401(a) or 403(a) of the
Code, excluding after-tax employee contributions;
               2. an annuity contract described in section 403(b) of the Code,
excluding after-tax employee contributions; or
               3. an eligible plan under section 457(b) of the Code which is
maintained by a

104



--------------------------------------------------------------------------------



 



state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.
          B. Member Rollover Contributions from IRAs:
          The Plan will not accept a Member rollover contribution of the portion
of a distribution from an individual retirement account or annuity described in
section 408(a) or 408(b) of the Code that is eligible to be rolled over and
would otherwise be includible in gross income.
     27.6 Rollovers Disregarded in Involuntary Cash-outs
     Rollovers disregarded in determining value of account balance for
involuntary distributions. With respect to distributions made after December 31,
2001, for purposes of Section 9.1 B 1 of the Plan, the value of a Member’s
nonforfeitable account balance shall be determined without regard to that
portion of the account balance that is attributable to rollover contributions
(and earnings allocable thereto) within the meaning of sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e) (16) of the Code. If the
value of the Member’s nonforfeitable account balance as so determined is $5,000
or less (on or after March 28, 2005, $1,000 or less if prior to normal
retirement age), the Plan shall immediately distribute the Member’s entire
nonforfeitable account balance.
     27.7 Repeal of Multiple Use Test
     The multiple use test described in Treasury Regulation section 1.401(m)-2
and the prior Paragraph 19.7 C of the Plan shall not apply for Plan Years
beginning after December 31, 2001.
     27.8 Elective Deferrals — Contribution Limitation
     No Member shall be permitted to have elective deferrals made under this
Plan, or any other qualified plan maintained by the employer during any taxable
year, in excess of the dollar limitation contained in section 402(g) of the Code
in effect for such taxable year, except to the extent permitted under
Section 27.10 and section 414(v) of the Code, if applicable.
     27.9 Modification of Top-heavy Rules
     The top-heavy requirements of section 416 of the Code and Article 18 of the
Plan shall not apply in any year beginning after December 31, 2001, in which the
Plan consists solely of a cash or deferred arrangement which meets the
requirements of section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of section 401(m)(11) of the Code are met.
     27.10 Catch up Contributions
     All employees who are eligible to make elective deferrals under this Plan
and who have attained age 50 before the close of the Plan Year shall be eligible
to make catch-up contributions in accordance with, and subject to the
limitations of, section 414(v) of the Code. Such catch-up contributions shall
not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of

105



--------------------------------------------------------------------------------



 



sections 402(g) and 415 of the Code. The Plan shall not be treated as failing to
satisfy the provisions of the Plan implementing the requirements of section
401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as applicable, by
reason of the making of such catch-up contributions. Catch-up Contributions
shall apply to contributions after March 31, 2002.
     27.11 Distribution Upon Severance from Employment
          A. Effective date. This section shall apply for distributions after
December 31, 2001, regardless of when the severance from employment occurred.
          B. New distributable event. A Member’s elective deferrals, qualified
non-elective contributions, qualified matching contributions, and earnings
attributable to these contributions shall be distributed on account of the
Member’s severance from employment. However, such a distribution shall be
subject to the other provisions of the Plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.
     IN WITNESS WHEREOF, the Principal Company, by its duly authorized officers,
has caused this amended and restated Plan to be signed this 27 day of Sept 2006.

                  HESS CORPORATION
 
                By:   /s/ Brian J. Bohling          
 
      Name:   Brian J. Bohling
 
      Title:   S V P. Human Resources

106